EXHIBIT 10.1

 

--------------------------------------------------------------------------------

 

FIRST AMENDED AND RESTATED
CREDIT AGREEMENT

 

 

DATED AS OF
FEBRUARY 14, 2008

 

AMONG

 

VANGUARD NATURAL GAS, LLC,
AS BORROWER,

 

 

CITIBANK, N.A.,
AS ADMINISTRATIVE AGENT,

 

AND

 

THE LENDERS PARTY HERETO

 

 

CO-LEAD ARRANGER, SOLE BOOKRUNNER AND CO-SYNDICATION AGENT

CITIBANK, N.A.

 

 

CO-LEAD ARRANGER AND CO-SYNDICATION AGENT

BNP PARIBAS

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

 

Definitions and Accounting Matters

 

 

 

 

 

 

 

Section 1.01.

 

Terms Defined Above

 

1

Section 1.02.

 

Certain Defined Terms

 

1

Section 1.03.

 

Types of Loans and Borrowings

 

21

Section 1.04.

 

Terms Generally; Rules of Construction

 

21

Section 1.05.

 

Accounting Terms and Determinations; GAAP

 

22

 

 

 

 

 

ARTICLE II

 

 

The Credits

 

 

 

 

 

 

 

Section 2.01.

 

Commitments

 

22

Section 2.02.

 

Loans and Borrowings

 

22

Section 2.03.

 

Requests for Borrowings

 

23

Section 2.04.

 

Interest Elections

 

24

Section 2.05.

 

Funding of Borrowings

 

26

Section 2.06.

 

Termination and Reduction of Aggregate Maximum Credit Amounts

 

26

Section 2.07.

 

Borrowing Base

 

27

Section 2.08.

 

Letters of Credit

 

30

Section 2.09.

 

Collateral

 

35

 

 

 

 

 

ARTICLE III

 

 

Payments of Principal and Interest; Prepayments; Fees

 

 

 

 

 

 

 

Section 3.01.

 

Repayment of Loans

 

35

Section 3.02.

 

Interest

 

36

Section 3.03.

 

Alternate Rate of Interest

 

37

Section 3.04.

 

Prepayments

 

37

Section 3.05.

 

Fees

 

38

 

 

 

 

 

ARTICLE IV

 

 

Payments; Pro Rata Treatment; Sharing of Set-offs

 

 

 

 

 

 

 

Section 4.01.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

39

Section 4.02.

 

Presumption of Payment by the Borrower

 

41

Section 4.03.

 

Certain Deductions by the Administrative Agent

 

41

Section 4.04.

 

Disposition of Proceeds

 

41

 

 

 

 

 

ARTICLE V

 

 

Increased Costs; Break Funding Payments; Taxes; Illegality

 

 

 

 

 

 

 

Section 5.01.

 

Increased Costs

 

41

 

--------------------------------------------------------------------------------


 

Section 5.02.

 

Break Funding Payments

 

43

Section 5.03.

 

Taxes

 

43

Section 5.04.

 

Mitigation Obligations; Replacement of Lenders

 

45

Section 5.05.

 

Illegality

 

46

 

 

 

 

 

ARTICLE VI

 

 

Conditions Precedent

 

 

 

 

 

 

 

Section 6.01.

 

Effectiveness

 

46

Section 6.02.

 

Each Credit Event

 

48

Section 6.03.

 

Effectiveness of Borrowing Base Increase

 

49

Section 6.04.

 

Certain Matters to be Completed After Closing

 

49

 

 

 

 

 

ARTICLE VII

 

 

Representations and Warranties

 

 

 

 

 

 

 

Section 7.01.

 

Organization; Powers

 

50

Section 7.02.

 

Authority; Enforceability

 

50

Section 7.03.

 

Approvals; No Conflicts

 

51

Section 7.04.

 

Financial Condition; No Material Adverse Change

 

51

Section 7.05.

 

Litigation

 

52

Section 7.06.

 

Environmental Matters

 

52

Section 7.07.

 

Compliance with the Laws and Agreements; No Defaults

 

53

Section 7.08.

 

Investment Company Act

 

53

Section 7.09.

 

Taxes

 

53

Section 7.10.

 

ERISA

 

54

Section 7.11.

 

Disclosure; No Material Misstatements

 

55

Section 7.12.

 

Insurance

 

55

Section 7.13.

 

Restriction on Liens

 

56

Section 7.14.

 

Subsidiaries

 

56

Section 7.15.

 

Location of Business and Offices

 

56

Section 7.16.

 

Properties; Titles, Etc.

 

56

Section 7.17.

 

Maintenance of Properties

 

57

Section 7.18.

 

Gas Imbalances, Prepayments

 

58

Section 7.19.

 

Marketing of Production

 

58

Section 7.20.

 

Swap Agreements

 

58

Section 7.21.

 

Use of Loans and Letters of Credit

 

58

Section 7.22.

 

Solvency

 

59

Section 7.23.

 

Sanctioned Persons

 

59

Section 7.24.

 

Security Instruments

 

59

 

 

 

 

 

ARTICLE VIII

 

 

Affirmative Covenants

 

 

 

 

 

 

 

Section 8.01.

 

Financial Statements; Other Information

 

60

Section 8.02.

 

Notices of Material Events

 

63

Section 8.03.

 

Existence; Conduct of Business

 

64

 

--------------------------------------------------------------------------------


 

Section 8.04.

 

Payment of Obligations

 

64

Section 8.05.

 

Performance of Obligations under Loan Documents

 

64

Section 8.06.

 

Operation and Maintenance of Properties

 

64

Section 8.07.

 

Insurance

 

65

Section 8.08.

 

Books and Records; Inspection Rights

 

66

Section 8.09.

 

Compliance with Laws

 

66

Section 8.10.

 

Environmental Matters

 

66

Section 8.11.

 

Further Assurances

 

67

Section 8.12.

 

Reserve Reports

 

67

Section 8.13.

 

Title Information

 

68

Section 8.14.

 

Additional Collateral; Additional Guarantors

 

69

Section 8.15.

 

ERISA Compliance

 

70

Section 8.16.

 

Swap Agreements and Put Option Contracts

 

71

Section 8.17.

 

Administrative Agent as Principal Depository

 

71

Section 8.18.

 

Chief Financial Officer

 

71

 

 

 

 

 

ARTICLE IX

 

 

Negative Covenants

 

 

 

 

 

 

 

Section 9.01.

 

Financial Covenants

 

71

Section 9.02.

 

Debt

 

72

Section 9.03.

 

Liens

 

73

Section 9.04.

 

Dividends, Distributions and Redemptions

 

73

Section 9.05.

 

Investments, Loans and Advances

 

73

Section 9.06.

 

Nature of Business; International Operations

 

75

Section 9.07.

 

Limitation on Leases

 

75

Section 9.08.

 

Proceeds of Notes

 

75

Section 9.09.

 

ERISA Compliance

 

75

Section 9.10.

 

Sale or Discount of Receivables

 

77

Section 9.11.

 

Mergers, Etc.

 

77

Section 9.12.

 

Sale of Properties

 

77

Section 9.13.

 

Environmental Matters

 

77

Section 9.14.

 

Transactions with Affiliates

 

77

Section 9.15.

 

Subsidiaries

 

78

Section 9.16.

 

Negative Pledge Agreements; Dividend Restrictions

 

78

Section 9.17.

 

Gas Imbalances, Take-or-Pay or Other Prepayments

 

78

Section 9.18.

 

Swap Agreements

 

78

Section 9.19.

 

Marketing Activities

 

78

Section 9.20.

 

Management Fees

 

79

 

 

 

 

 

ARTICLE X

 

 

Events of Default; Remedies

 

 

 

 

 

 

 

Section 10.01.

 

Events of Default

 

79

Section 10.02.

 

Remedies

 

81

 

--------------------------------------------------------------------------------


 

ARTICLE XI

 

 

The Agents

 

 

 

 

 

 

 

Section 11.01.

 

Appointment; Powers

 

82

Section 11.02.

 

Duties and Obligations of Administrative Agent

 

83

Section 11.03.

 

Action by Administrative Agent

 

83

Section 11.04.

 

Reliance by Administrative Agent

 

84

Section 11.05.

 

Subagents

 

85

Section 11.06.

 

Resignation or Removal of Administrative Agent

 

85

Section 11.07.

 

Agents as Lenders

 

85

Section 11.08.

 

No Reliance

 

86

Section 11.09.

 

Administrative Agent May File Proofs of Claim

 

86

Section 11.10.

 

Authority of Administrative Agent to Release Collateral and Liens

 

87

Section 11.11.

 

The Arranger, Bookrunner, Etc.

 

87

 

 

 

 

 

ARTICLE XII

 

 

Miscellaneous

 

 

 

 

 

 

 

Section 12.01.

 

Notices

 

88

Section 12.02.

 

Waivers; Amendments

 

89

Section 12.03.

 

Expenses, Indemnity; Damage Waiver

 

91

Section 12.04.

 

Successors and Assigns

 

93

Section 12.05.

 

Survival; Revival; Reinstatement

 

96

Section 12.06.

 

Counterparts; Integration; Effectiveness

 

96

Section 12.07.

 

Severability

 

97

Section 12.08.

 

Right of Setoff

 

97

Section 12.09.

 

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS; WAIVER OF JURY TRIAL

 

98

Section 12.10.

 

Headings

 

98

Section 12.11.

 

Confidentiality

 

98

Section 12.12.

 

Interest Rate Limitation

 

99

Section 12.13.

 

EXCULPATION PROVISIONS

 

100

Section 12.14.

 

Collateral Matters; Swap Agreements

 

100

Section 12.15.

 

No Third Party Beneficiaries

 

101

Section 12.16.

 

USA Patriot Act Notice

 

101

Section 12.17.

 

Amendment and Restatement; Release

 

101

 

--------------------------------------------------------------------------------


 

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I

 

List of Maximum Credit Amounts

 

 

 

 

 

 

 

Exhibit A

 

Form of Note

 

 

Exhibit B

 

Form of Borrowing Request

 

 

Exhibit C

 

Form of Interest Election Request

 

 

Exhibit D

 

Form of Compliance Certificate

 

 

Exhibit E

 

Security Instruments

 

 

Exhibit F

 

Form of Assignment and Assumption

 

 

Exhibit G

 

Affidavit of Payment of Trade Bills

 

 

Exhibit H

 

Property Certificate

 

 

Exhibit I

 

Reconciliation Schedule

 

 

 

 

 

 

 

Schedule 7.05

 

Litigation

 

 

Schedule 7.06

 

Environmental

 

 

Schedule 7.12

 

Insurance

 

 

Schedule 7.14

 

Subsidiaries and Partnerships

 

 

Schedule 7.18

 

Gas Imbalances

 

 

Schedule 7.19

 

Marketing Contracts

 

 

Schedule 7.20

 

Current Swap Agreements

 

 

Schedule 7.24

 

Mortgage Filing Offices

 

 

Schedule 8.16

 

Minimum Swap Requirements and Minimum Put Option Requirements

 

 

Schedule 9.03

 

Existing Liens

 

 

Schedule 9.05

 

Investments

 

 

 

--------------------------------------------------------------------------------


 

THIS FIRST AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 14, 2008,
is among VANGUARD NATURAL GAS, LLC, a limited liability company duly formed and
existing under the laws of the Commonwealth of Kentucky (the “Borrower”); each
of the Lenders from time to time party hereto; and CITIBANK, N.A. (in its
individual capacity, “Citibank”), as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

R E C I T A L S

 

A.            The Borrower (formerly known as Nami Holding Company, LLC),
Administrative Agent, and certain lenders have previously entered into that
certain Credit Agreement dated as of January 3, 2007, as amended by that certain
First Amendment to Credit Agreement among the parties dated as of March 2, 2007,
and as amended by that certain Second Amendment to Credit Agreement among the
parties dated as of April 13, 2007, and as amended by that certain Third
Amendment to Credit Agreement among the parties dated as of May 4, 2007, and as
amended by that certain Fourth Amendment to Credit Agreement among the parties
dated as of August 30, 2007, and as amended by that certain Fifth Amendment to
Credit Agreement among the parties dated as of October 5, 2007, and as amended
by that certain Sixth Amendment to Credit Agreement among the parties dated as
of November 15, 2007 (collectively, the “Original Credit Agreement”).

 

B.            The parties desire to further amend the Original Credit
Agreement.  Because of the number of amendments previously entered into and the
changes required to effect the desired amendments, the parties deem it
advantageous to restate the terms and provisions of the Original Credit
Agreement as hereinafter set forth.

 

In consideration of the mutual covenants and agreements herein contained and of
the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto hereby agree that the Original Credit Agreement is amended and
restated in its entirety as follows:

 


ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS


 


SECTION 1.01.          TERMS DEFINED ABOVE.  AS USED IN THIS AGREEMENT, EACH
TERM DEFINED ABOVE HAS THE MEANING INDICATED ABOVE.


 


SECTION 1.02.          CERTAIN DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE
FOLLOWING TERMS HAVE THE MEANINGS SPECIFIED BELOW:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

1

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied from time to time by the Administrative Agent.

 

“Affected Loans” has the meaning assigned such term in Section 5.05.

 

“Affidavit of Payment of Trade Bills” means that certain Affidavit of Payment of
Trade Bills executed by NRC, Ariana and TEC to the Administrative Agent dated as
of January 3, 2007.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means, collectively, the Administrative Agent and other agents
subsequently named; and “Agent” shall mean either the Administrative Agent or
such other agent, as the context requires.

 

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts of the respective Lenders, as the same may be reduced or
terminated pursuant to Section 2.06.

 

“Agreement” means this First Amended and Restated Credit Agreement, as the same
may from time to time be amended, modified, supplemented or restated.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Apache Acquisition Agreement” means that certain Purchase and Sale Agreement
between Apache Corporation, as seller, and Vanguard Permian, as buyer, dated as
of December 21, 2007, and all modifications and amendments thereof.

 

“Apache Acquisition Documents” means the Apache Acquisition Agreement and all
agreements, assignments, deeds, conveyances, certificates or other documents and
instruments now or hereafter executed and delivered by and between Vanguard
Permian and/or any member of the seller pursuant to the Apache Acquisition
Agreement or in connection with the transactions contemplated by the Apache
Acquisition Agreement.

 

“Apache Affidavit of Payment of Trade Bills” means an affidavit in the form of
Exhibit G attached hereto containing the information as provided herein with
respect to the Apache Properties.

 

“Apache Property Certificate” means a certificate or certificates (whether one
or more) in the form of Exhibit H attached hereto with respect to the Apache
Properties.

 

2

--------------------------------------------------------------------------------


 

“Apache Properties” means the properties being acquired by Vanguard Permian
pursuant to the Apache Acquisition Documents.

 

“Apache Reconciliation Schedule” means a schedule in the form of Exhibit I
attached hereto confirming that, except as otherwise shown thereon, (i) each
well or unit described on the exhibits to the Mortgages covering the Apache
Properties is also included in the reserve report  for such Apache Properties
previously delivered by the Borrower to the Administrative Agent, and (ii) the
respective net revenue interests and working interests for each well or unit
described on the exhibits to such Mortgages are also the net revenue interests
and working interests for the same well or unit included in such  initial
reserve report.

 

“Apache Title Indemnity Agreement” means a title indemnity agreement from
Vanguard Permian with respect to the Apache Properties which shall be in form
and substance satisfactory to Administrative Agent.

 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Borrowing Base Utilization Grid below based
upon the Borrowing Base Utilization Percentage then in effect:

 

Borrowing Base Utilization Grid

 

Borrowing Base Utilization Percentage

 

<25%

 

0>25% <50%

 

>50% <75%

 

>75%

 

Eurodollar Loans

 

1.00

%

1.25

%

1.50

%

1.75

%

ABR Loans

 

.00

%

.25

%

.50

%

.75

%

Commitment Fee Rate

 

.25

%

.30

%

.375

%

.375

%

Letter of Credit Fee

 

1.00

%

1.25

%

1.50

%

1.75

%

 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then the “Applicable Margin” means the rate per annum set forth on the grid when
the Borrowing Base Utilization Percentage is at its highest level.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I.  If the Maximum Credit
Amounts have terminated or expired, the Applicable Percentages shall be
determined based upon the Maximum Credit Amounts most recently in effect, giving
effect to any assignments.

 

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender, or
(b) any other Person engaged in the business of writing Swap Agreements whose
long term senior unsecured debt rating is A-/A3 by S&P or Moody’s (or their
equivalent) or higher and that is acceptable to the Administrative Agent, or
(c) any other Person from time to time approved by the Majority Lenders.

 

3

--------------------------------------------------------------------------------


 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P., and (c) any other
independent petroleum engineers acceptable to the Administrative Agent.

 

“Ariana” means Ariana Energy, LLC, a Tennessee limited liability company.

 

“Arranger” means (a) Citibank, in its capacities as the co-lead arranger, sole
bookrunner and co-syndication agent hereunder, and (b) BNP Paribas, in its
capacities as co-lead arranger and co-syndication agent hereunder.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.04(b)), and accepted by the Administrative Agent, in the
form of Exhibit F or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 8.13(c).

 

“Borrowing Base Deficiency” occurs if at any time the total Revolving Credit
Exposures exceeds the Borrowing Base then in effect.

 

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Dallas, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a

 

4

--------------------------------------------------------------------------------


 

Eurodollar Loan or a notice by the Borrower with respect to any such Borrowing
or continuation, payment, prepayment, conversion or Interest Period, any day
which is also a day on which dealings in dollar deposits are carried out in the
London interbank market.

 

“Capital Expenditures” means, in respect of any Person, for any period, the
aggregate (determined without duplication) of all exploration and development
expenditures and costs that are capital in nature and any other expenditures
that are capitalized on the balance sheet of such Person in accordance with
GAAP.

 

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries
having a fair market value in excess of $2,000,000.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 25% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower, or (b) occupation of a
majority of those seats (other than vacant seats) on the board of managers of
Borrower by Persons who were neither (i) nominated by the board of managers of
the Borrower nor (ii) appointed by managers so nominated.

 

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the date of this Agreement, (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the Issuing Bank (or, for purposes of Section 5.01(b)), by any lending office of
such Lender or by such Lender’s or the Issuing Bank’s holding company, (if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and (b) modified from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b), and “Commitments” means the aggregate amount of the
Commitments of all of the Lenders.  The amount representing each Lender’s
Commitment shall at any time be the lesser of such Lender’s Maximum Credit
Amount and such Lender’s Applicable Percentage of the then effective Borrowing
Base.

 

5

--------------------------------------------------------------------------------


 

“Commitment Fee Rate” has the meaning set forth in the definition of “Applicable
Margin”.

 

“Consolidated Leverage Ratio” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the ratio of (a) Total
Debt as of such date to (b) EBITDA for each four consecutive fiscal quarter
period ending on and after December 31, 2007.  For purposes of calculating the
Consolidated Leverage Ratio at any date, EBITDA shall be calculated on a pro
forma basis (as certified by the Borrower to the Administrative Agent and as
approved by the Administrative Agent) assuming that all acquisitions made, and
all dispositions completed, during the four consecutive fiscal quarters then
most recently ended have been made on the first day of such period (but without
any adjustment for projected cost savings or other synergies).

 

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the managers or other
governing body of a Person will be deemed to “control” such other Person. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Debt” means, for any Person, the sum of the following (without duplication): 
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Debt is assumed by such Person; (g) all Debt (as
defined in the other clauses of this definition) of others guaranteed by such
Person or in which such Person otherwise assures a creditor against loss of the
Debt (howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others; (i) obligations to deliver commodities,
goods or services, including, without limitation, Hydrocarbons, in consideration
of one or more advance payments, other than gas balancing arrangements in the
ordinary course of business; (j) obligations to pay for goods or services even
if such goods or services are not actually received or utilized by such Person;
(k) any Debt of a partnership for which such Person is liable either by
agreement, by operation of law or by a Governmental Requirement but only to the
extent of such liability; (l) Disqualified Capital

 

6

--------------------------------------------------------------------------------


 

Stock; and (m) the undischarged balance of any production payment created by
such Person or for the creation of which such Person directly or indirectly
received payment.  The Debt of any Person shall include all obligations of such
Person of the character described above to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
not included as a liability of such Person under GAAP.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, or requires the payment of any cash dividend or any other
scheduled payment constituting a return of capital, in the case of each of the
foregoing, on or prior to the date that is after the earlier of (a) the Maturity
Date and (b) the date on which there are no Loans, LC Exposure or other
obligations hereunder outstanding and all of the Commitments are terminated.

 

“Dissenting Lender” has the meaning assigned such term in Section 2.07(c)(iv).

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

 

“EBITDA” means, for any twelve-month period (except as otherwise expressly
provided) ending on the last day of any fiscal quarter, consolidated net income,
excluding any non-cash revenue or expense associated with Swap Agreements
resulting from FAS 133, plus without duplication and to the extent deducted from
revenues in determining consolidated net income, the sum of (a) the aggregate
amount of consolidated Interest Expense for such period, (b) the aggregate
amount of income tax expense for such period, (c) all amounts attributable to
depletion, depreciation and amortization for such period, and (d) all other
non-cash charges, all determined on a consolidated basis with respect to
Borrower and its Subsidiaries in accordance with GAAP, using the results of the
twelve-month period ending with that reporting period (except as otherwise
herein provided).

 

“Effective Date” means the date on which the conditions specified in
Section 6.01 of the Original Credit Agreement were satisfied (or waived in
accordance with Section 12.02 of the Original Credit Agreement).

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Commitment, the Issuing Bank, and (iii) unless an Event of Default has occurred
and is continuing, the Borrower (each such approval not to be

 

7

--------------------------------------------------------------------------------


 

unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

 

“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).

 

“Environmental Laws” means any and all Governmental Requirements relating to the
environment or to emissions, discharges, releases or threatened releases of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes into the environment including ambient air, surface water,
ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

 

“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA
and the regulations issued thereunder, (b) the withdrawal of the Borrower, a
Subsidiary or any ERISA Affiliate from a Plan during a plan year in which it was
a “substantial employer” as defined in section 4001(a)(2) of ERISA, (c) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under section 4041 of ERISA, (d) the institution of
proceedings to terminate a Plan by the PBGC, (e) receipt of a notice of
withdrawal liability pursuant to Section 4202 of ERISA or (f) any other event or
condition which might constitute grounds under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned such term in Section 10.01.

 

“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been
established and maintained in accordance with GAAP; (b) Liens in connection with
workers’ compensation, unemployment insurance or other social security, old age
pension or public liability obligations which are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been established and maintained in accordance with GAAP;
(c) statutory

 

8

--------------------------------------------------------------------------------


 

landlord’s liens, operators’, vendors’, carriers’, warehousemen’s, repairmen’s,
mechanics’, suppliers’, workers’, materialmen’s, construction or other like
Liens arising by operation of law in the ordinary course of business or incident
to the exploration, development, operation and maintenance of Oil and Gas
Properties each of which is in respect of obligations that are not delinquent or
which are being contested in good faith by appropriate action and for which
adequate reserves have been established and maintained in accordance with GAAP;
(d) contractual Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been
established and maintained in accordance with GAAP, provided that any such Lien
referred to in this clause does not materially impair the use of the Property
covered by such Lien for the purposes for which such Property is held by the
Borrower or any Subsidiary or materially impair the value of such Property
subject thereto; (e) Liens arising solely by virtue of any statutory or common
law provision relating to banker’s liens, rights of set-off or similar rights
and remedies and burdening only deposit accounts or other funds maintained with
a creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board and no such deposit account is intended by Borrower or any of its
Subsidiaries to provide collateral to the depository institution; (f) easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any Property of the Borrower or any Subsidiary for the purpose
of roads, pipelines, transmission lines, transportation lines, distribution
lines for the removal of gas, oil, coal or other minerals or timber, and other
like purposes, or for the joint or common use of real estate, rights of way,
facilities and equipment, which do not secure any monetary obligations and which
in the aggregate do not materially impair the use of such Property for the
purposes of which such Property is held by the Borrower or any Subsidiary or
materially impair the value of such Property subject thereto; (g) minor defects
and irregularities in title to any Property which do not secure any monetary
obligations and which in the aggregate do not materially impair use of such
Property for the purposes for which such Property is held by the Borrower and
any Subsidiary or materially impair the value of such Property subject thereto;
(h) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds,
bids, trade contracts, leases, statutory obligations, regulatory obligations and
other obligations of a like nature incurred in the ordinary course of business
and (i) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; provided, further
that Liens described in clauses (a) through (e) shall remain “Excepted Liens”
only for so long as no action to enforce such Lien has been commenced and no
intention to subordinate the first priority Lien granted in

 

9

--------------------------------------------------------------------------------


 

favor of the Administrative Agent and the Lenders is to be hereby implied or
expressed by the permitted existence of such Excepted Liens.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America or such other jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower or any Guarantor is located and (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 5.04(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 5.03(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts with respect
to such withholding tax pursuant to Section 5.03(a) or Section 5.03(c).

 

“FAS 133” means Statement of Financial Accounting Standard 133 (and any
statements replacing, modifying or superseding such statement) adopted by the
Financial Accounting Standards Board.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

 

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

 

10

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supranational bodies such as the European Union or the European Central
Bank) over the Borrower, any Subsidiary, any of their Properties, any Agent, the
Issuing Bank or any Lender.

 

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

 

“Guarantors” means (a) NRC until released as provided in Section  2.09(c),
(b) all Subsidiaries of the Borrower, and (c) each other Subsidiary that
guarantees the Indebtedness pursuant to Section 8.14(b).

 

“Guaranty Agreement” means an agreement executed by the Guarantors in form and
substance satisfactory to the Administrative Agent, unconditionally guarantying
on a joint and several basis, payment of the Indebtedness, as the same may be
amended, modified or supplemented from time to time.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases
(excluding coal and timber), or other liquid or gaseous hydrocarbon leases,
mineral fee interests, overriding royalty and royalty interests, net profit
interests and production payment interests, including any reserved or residual
interests of whatever nature.  Unless other indicated herein, each reference to
the term “Hydrocarbon Interests” shall mean Hydrocarbon Interests of the
Borrower and its Subsidiaries.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.  Unless otherwise indicated herein,
each reference to the term “Hydrocarbons” shall mean Hydrocarbons of the
Borrower and its Subsidiaries.

 

“Indebtedness” means any and all amounts owing or to be owing by the Borrower,
any Subsidiary or any Guarantor (whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising):  (a) to the Administrative Agent, the Issuing
Bank or any Lender under any Loan Document; (b) 

 

11

--------------------------------------------------------------------------------


 

to any Swap Lender under any Swap Agreement between the Borrower or any
Subsidiary and such Swap Lender (which shall be deemed to be the Swap
Termination Value as of the date the amount of Indebtedness is being determined)
and (c) all renewals, extensions and/or rearrangements of any of the above.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Initial Reserve Report” means the report of Netherland, Sewell &
Associates, Inc., with respect to certain Oil and Gas Properties of the Borrower
and its Subsidiaries as of July 1, 2006.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

 

“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Borrower and the
Consolidated Subsidiaries for such period, including to the extent included in
interest expense under GAAP:  (a) amortization of debt discount, (b) capitalized
interest and (c) the portion of any payments or accruals under Capital Leases
allocable to interest expense, minus (i) the portion of any payments or accruals
under Synthetic Leases allocable to interest expense, and (ii) and any imputed
interest pursuant to asset retirement obligations whether or not the same
constitutes interest expense under GAAP.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  Interest shall
accrue from and including the first day of an Interest Period to but excluding
the last day of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).

 

12

--------------------------------------------------------------------------------


 

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

 

“Investment” means, for any Person:  (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale) or any
capital contribution to any other Persons; (b) the making of any deposit with,
or advance, loan or capital contribution to, assumption of Debt of, purchase or
other acquisition of any other Debt or equity participation or interest in, or
other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days representing the purchase price of inventory or supplies sold by such
Person in the ordinary course of business); (c) the purchase or acquisition (in
one or a series of transactions) of Property of another Person that constitutes
a business unit or (d) the entering into of any guarantee of, or other
contingent obligation (including the deposit of any Equity Interests to be sold)
with respect to, Debt or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person.

 

“Issuing Bank” means Citibank, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.08(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“LC Collection Account” has the meaning assigned such term in Section 2.08(j).

 

“LC Commitment” at any time means twenty percent (20%) of the then existing
Borrowing Base.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

13

--------------------------------------------------------------------------------


 

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower (whether for itself
or any Subsidiary as the account party), with the Issuing Bank relating to any
Letter of Credit.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.  The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and its Subsidiaries, as applicable,
shall be deemed to be the owner of any Property which they have acquired or hold
subject to a conditional sale agreement, or leases under a financing lease or
other arrangement pursuant to which title to the Property has been retained by
or vested in some other Person in a transaction intended to create a financing.

 

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Title Indemnity Agreement, the Affidavit of Payment of Trade
Bills, the Property Certificate, the Reconciliation Schedule, the Apache Title
Indemnity Agreement, the Apache Affidavit of Payment of Trade Bills, the Apache
Property Certificate, the Apache Reconciliation Schedule, and the Security
Instruments.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Majority Lenders” means, at any time, Lenders having Loans, LC Exposure and
unused Commitments representing more than 75% of the sum of all Loans
outstanding, LC Exposure and unused Commitments at such time (without regard to
any sale by a Lender of a participation in any Loan under Section 12.04(c)).

 

14

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, condition (financial
or otherwise) or prospects of the Borrower and the Subsidiaries taken as a
whole, (b) the ability of the Borrower, any Subsidiary or any Guarantor to
perform any of its obligations under any Loan Document, (c) the validity or
enforceability of any Loan Document or (d) the rights and remedies of or
benefits available to the Administrative Agent, any other Agent, the Issuing
Bank or any Lender under any Loan Document.

 

“Material Gas Imbalance” means, with respect to all gas balancing agreements to
which the Borrower or any Subsidiary is a party or by which any mineral interest
owned by the Borrower or any Subsidiary is bound, a net gas imbalance to the
Borrower or any Subsidiary, individually or taken as a whole in excess of
$2,000,000.  Gas imbalances will be determined based on written agreements, if
any, specifying the method of calculation thereof, or, alternatively, if no such
agreements are in existence, gas imbalances will be calculated by multiplying
(x) the volume of gas imbalance as of the date of calculation (expressed in
thousand cubic feet) by (y) the heating value in btu’s per thousand cubic feet,
times the Henry Hubb average daily spot price for the month immediately
preceding the date of calculation.

 

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit
but including obligations in respect of one or more Swap Agreements) of any one
or more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $2,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the Swap Termination Value.

 

“Maturity Date” means March 31, 2011.

 

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b) or (b) modified from time to time pursuant to any assignment
permitted by Section 12.04(b).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Security Instruments.

 

“Mortgages” means the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, assignments of proceeds of production, security
documents and the like (including all amendments, modifications and supplements
thereto) delivered pursuant to this Agreement in order to grant Liens in Oil and
Gas Properties of the Borrower and its Subsidiaries.

 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 3(37) or 4001 (a)(3) of ERISA.

 

“New Borrowing Base Notice” has the meaning assigned such term in
Section 2.07(d).

 

15

--------------------------------------------------------------------------------


 

“Notes” means the promissory notes of the Borrower described in
Section 2.02(d) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.

 

“NRC” means Nami Resources Company L.L.C., a Kentucky limited liability company.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.  Unless otherwise indicated
herein, each reference to the term “Oil and Gas Properties” shall mean Oil and
Gas Properties of the Borrower and its Subsidiaries.

 

“Organizational Documents” mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

16

--------------------------------------------------------------------------------


 

“Original Second Amendment to Credit Agreement” means that certain Second
Amendment to Credit Agreement dated as of April 13, 2007, among the Borrower and
Citibank, N.A., as Administrative Agent, and Citibank, N.A. and BNP Paribas as
Lenders.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

 

“Participant” has the meaning set forth in Section 12.04(c)(i).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank as its prime rate for loans in dollars; each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.  Such rate is set by Citibank as a
general reference rate of interest, taking into account such factors as Citibank
may deem appropriate; it being understood that many of Citibank’s commercial or
other loans are priced in relation to such rate, that it is not necessarily the
lowest or best rate actually charged to any customer and that Citibank may make
various commercial or other loans at rates of interest having no relationship to
such rate.

 

“Production Payment” has the meaning assigned such term in Section 7.16(f).

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Property Certificate” means, collectively, those certain Property Certificates
executed by NRC, Ariana and TEC, all dated as of January 3, 2007.

 

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

 

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

 

“Purchase Agreement” has the meaning assigned such term in Section 7.16(f).

 

17

--------------------------------------------------------------------------------


 

“Reconciliation Schedule” means that certain Reconciliation Schedule executed by
NRC, Ariana and TEC to the Administrative Agent in connection with the Original
Credit Agreement.

 

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt.  “Redeem” has the correlative meaning thereto.

 

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

 

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, managers, officers, employees, agents
and advisors (including attorneys, accountants and experts) of such Person and
such Person’s Affiliates.

 

“Remedial Work” has the meaning assigned such term in Section 8.10(a).

 

“Reserve Report” means the Initial Reserve Report and each other report, in form
and substance satisfactory to the Administrative Agent, setting forth, as of
each December 31st or June 30th (or such other date in the event of an Interim
Redetermination) the oil and gas reserves attributable to the Oil and Gas
Properties of the Borrower and the Subsidiaries, together with a projection of
the rate of production and future net income, taxes, operating expenses and
Capital Expenditures with respect thereto as of such date, based upon the
economic and pricing assumptions consistent with the Administrative Agent’s
lending requirements at the time.

 

“Responsible Officer” means, as to any Person, the chief executive officer, the
president, any Financial Officer or any vice president of such Person.  Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, Redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.

 

18

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

“Scheduled Redetermination” has the meaning assigned such term in
Section 2.07(b).

 

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

“Security Instruments” means the Guaranty Agreements, the Subsidiary Pledge
Agreements, the Mortgages, and other agreements, instruments or certificates
described or referred to in Exhibit E, and any and all other agreements,
instruments, consents or certificates now or hereafter executed and delivered by
the Borrower or any other Person (other than Swap Agreements with the Lenders or
any Affiliate of a Lender or participation or similar agreements between any
Lender and any other lender or creditor with respect to any Indebtedness
pursuant to this Agreement) in connection with, or as security for or to
guarantee the payment or performance of the Indebtedness, the Notes, this
Agreement, or reimbursement obligations under the Letters of Credit, as such
agreements may be amended, modified, supplemented or restated from time to time.

 

“Smith Employment Agreement” means that certain Employment Agreement between
Scott W. Smith and the Borrower dated as of October 9, 2006.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subsidiary” means:  (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, board of managers or other
governing body of such Person (irrespective of whether or not at the time Equity
Interests of any other class or classes of such Person shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by the Borrower or one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries and (b) any
partnership of which the

 

19

--------------------------------------------------------------------------------


 

Borrower or any of its Subsidiaries is a general partner.  Unless otherwise
indicated herein, each reference to the term “Subsidiary” shall mean a
Subsidiary of the Borrower.

 

“Subsidiary Pledge Agreements” means one or more pledge agreements in form and
substance satisfactory to the Administrative Agent pursuant to which the Equity
Interests of a Subsidiary are pledged to the Administrative Agent for the
ratable benefit of the Lenders to secure the payment of the Indebtedness and the
reimbursement of obligations under the Letters of Credit, as such agreements may
be amended, modified or supplemented from time to time.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, managers, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Lender” means any Person that is a counterparty to a Swap Agreement with
the Borrower or any Subsidiary that is a Lender or an Affiliate of a Lender or
was a Lender or an Affiliate of a Lender at the time such Swap Agreement was
entered into.

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Agreements, as
determined by the counterparties to such Swap Agreements.

 

“Synthetic Lease” means, as to any Person, any lease (including a lease that may
be terminated by the lessee at any time) of any Property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the Property so
leased for U.S. Federal income tax purposes, other than any such lease under
which such Person is the lessor.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest additions to tax or penalties
applicable thereto.

 

“TEC” means Trust Energy Company, a Kentucky limited liability company.

 

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

 

“Title Indemnity Agreement” means that certain Title Indemnity Agreement
executed by NRC, Ariana and TEC for the benefit of Administrative Agent dated as
of January 3, 2007.

 

20

--------------------------------------------------------------------------------


 

“Total Debt” means, at any date, all Debt of the Borrower and the Consolidated
Subsidiaries on a consolidated basis, excluding (i) non-cash obligations under
FAS 133 and (ii) accounts payable and other accrued liabilities (for the
deferred purchase price of Property or services) from time to time incurred in
the ordinary course of business which are not greater than sixty (60) days past
the date of invoice or delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves are maintained in accordance
with GAAP.

 

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on Mortgaged Properties and other Properties pursuant to the Security
Instruments and (b) each Guarantor, the execution, delivery and performance by
such Guarantor of each Loan Document to which it is a party, the guaranteeing of
the Indebtedness and the other obligations under the Guaranty Agreement by such
Guarantor and such Guarantor’s grant of the security interests and provision of
collateral under the Security Instruments, and the grant of Liens by such
Guarantor on Mortgaged Properties and other Properties pursuant to the Security
Instruments.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

 

“Vanguard Permian” means Vanguard Permian, LLC, a Delaware limited liability
company.

 

“Wholly-Owned Subsidiary” means (a) any Subsidiary of which all of the
outstanding Equity Interests, on a fully-diluted basis, are owned by the
Borrower or one or more of the Wholly-Owned Subsidiaries or are owned by the
Borrower and one or more of the Wholly-Owned Subsidiaries or (b) any Subsidiary
that is organized in a foreign jurisdiction and is required by the applicable
laws and regulations of such foreign jurisdiction to be partially owned by the
government of such foreign jurisdiction or individual or corporate citizens of
such foreign jurisdiction, provided that the Borrower, directly or indirectly,
owns the remaining Equity Interests in such Subsidiary and, by contract or
otherwise, controls the management and business of such Subsidiary and derives
economic benefits of ownership of such Subsidiary to substantially the same
extent as if such Subsidiary were a Wholly-Owned Subsidiary.

 


SECTION 1.03.                             TYPES OF LOANS AND BORROWINGS.  FOR
PURPOSES OF THIS AGREEMENT, LOANS AND BORROWINGS, RESPECTIVELY, MAY BE
CLASSIFIED AND REFERRED TO BY TYPE (E.G., A “EURODOLLAR LOAN” OR A “EURODOLLAR
BORROWING”).


 


SECTION 1.04.                             TERMS GENERALLY; RULES OF
CONSTRUCTION.  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE
SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND
NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING” SHALL BE DEEMED
TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD “WILL” SHALL BE
CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL”.  UNLESS THE
CONTEXT REQUIRES OTHERWISE (A) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE CONSTRUED AS REFERRING TO SUCH

 

21

--------------------------------------------------------------------------------



 


AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM TIME TO TIME AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH
AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH IN THE LOAN DOCUMENTS),
(B) ANY REFERENCE HEREIN TO ANY LAW SHALL BE CONSTRUED AS REFERRING TO SUCH LAW
AS AMENDED, MODIFIED, CODIFIED OR REENACTED, IN WHOLE OR IN PART, AND IN EFFECT
FROM TIME TO TIME, (C) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO
INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS (SUBJECT TO THE RESTRICTIONS
CONTAINED IN THE LOAN DOCUMENTS), (D) THE WORDS “HEREIN”, “HEREOF” AND
“HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE CONSTRUED TO REFER TO THIS
AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION HEREOF, (E) EXCEPT
AS OTHERWISE SPECIFIED HEREIN, WITH RESPECT TO THE DETERMINATION OF ANY TIME
PERIOD, THE WORD “FROM” MEANS “FROM AND INCLUDING” AND THE WORD “TO” MEANS “TO
AND INCLUDING”, (F) ANY REFERENCE HEREIN TO ARTICLES, SECTIONS, ANNEXES,
EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF,
AND ANNEXES, EXHIBITS AND SCHEDULES TO, THIS AGREEMENT AND (G) THE WORDS “ASSET”
AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AND TO
REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING,
CASH, SECURITIES, ACCOUNTS AND CONTRACT RIGHTS.  NO PROVISION OF THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT SHALL BE INTERPRETED OR CONSTRUED AGAINST ANY PERSON
SOLELY BECAUSE SUCH PERSON OR ITS LEGAL REPRESENTATIVE DRAFTED SUCH PROVISION.


 


SECTION 1.05.                             ACCOUNTING TERMS AND DETERMINATIONS;
GAAP.  UNLESS OTHERWISE SPECIFIED HEREIN, ALL ACCOUNTING TERMS USED HEREIN SHALL
BE INTERPRETED, ALL DETERMINATIONS WITH RESPECT TO ACCOUNTING MATTERS HEREUNDER
SHALL BE MADE, AND ALL FINANCIAL STATEMENTS AND CERTIFICATES AND REPORTS AS TO
FINANCIAL MATTERS REQUIRED TO BE FURNISHED TO THE ADMINISTRATIVE AGENT OR THE
LENDERS HEREUNDER SHALL BE PREPARED, IN ACCORDANCE WITH GAAP, APPLIED ON A BASIS
CONSISTENT WITH THE FINANCIAL STATEMENTS EXCEPT FOR CHANGES IN WHICH THE
BORROWER’S INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS CONCUR AND WHICH ARE
DISCLOSED TO ADMINISTRATIVE AGENT ON THE NEXT DATE ON WHICH FINANCIAL STATEMENTS
ARE REQUIRED TO BE DELIVERED TO THE LENDERS PURSUANT TO SECTION 8.01(A);
PROVIDED THAT, UNLESS THE BORROWER AND THE MAJORITY LENDERS SHALL OTHERWISE
AGREE IN WRITING, NO SUCH CHANGE SHALL MODIFY OR AFFECT THE MANNER IN WHICH
COMPLIANCE WITH THE COVENANTS CONTAINED HEREIN IS COMPUTED SUCH THAT ALL SUCH
COMPUTATIONS SHALL BE CONDUCTED UTILIZING FINANCIAL INFORMATION PRESENTED
CONSISTENTLY WITH PRIOR PERIODS.


 


ARTICLE II
THE CREDITS


 


SECTION 2.01.                             COMMITMENTS.  SUBJECT TO THE TERMS AND
CONDITIONS AND RELYING UPON THE REPRESENTATIONS AND WARRANTIES HEREIN SET FORTH,
EACH LENDER AGREES TO MAKE LOANS TO THE BORROWER DURING THE AVAILABILITY PERIOD
IN AN AGGREGATE PRINCIPAL AMOUNT THAT WILL NOT RESULT IN (A) SUCH LENDER’S
REVOLVING CREDIT EXPOSURE EXCEEDING SUCH LENDER’S COMMITMENT OR (B) THE TOTAL
REVOLVING CREDIT EXPOSURES EXCEEDING THE TOTAL COMMITMENTS.  WITHIN THE
FOREGOING LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE
BORROWER MAY BORROW, REPAY AND REBORROW THE LOANS.


 


SECTION 2.02.                             LOANS AND BORROWINGS.


 


(A)                                  BORROWINGS; SEVERAL OBLIGATIONS.  EACH LOAN
SHALL BE MADE AS PART OF A BORROWING CONSISTING OF LOANS MADE BY THE LENDERS
RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.  THE FAILURE OF ANY
LENDER TO MAKE ANY LOAN REQUIRED TO BE MADE BY IT SHALL NOT

 

22

--------------------------------------------------------------------------------



 


RELIEVE ANY OTHER LENDER OF ITS OBLIGATIONS HEREUNDER; PROVIDED THAT THE
COMMITMENTS ARE SEVERAL AND NO LENDER SHALL BE RESPONSIBLE FOR ANY OTHER
LENDER’S FAILURE TO MAKE LOANS AS REQUIRED.


 


(B)                                 TYPES OF LOANS.  SUBJECT TO SECTION 3.03,
EACH BORROWING SHALL BE COMPRISED ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS AS
THE BORROWER MAY REQUEST IN ACCORDANCE HEREWITH.  EACH LENDER AT ITS OPTION MAY
MAKE ANY EURODOLLAR LOAN BY CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE
OF SUCH LENDER TO MAKE SUCH LOAN; PROVIDED THAT ANY EXERCISE OF SUCH OPTION
SHALL NOT AFFECT THE OBLIGATION OF THE BORROWER TO REPAY SUCH LOAN IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT.


 


(C)                                  MINIMUM AMOUNTS; LIMITATION ON NUMBER OF
BORROWINGS.  AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EURODOLLAR
BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $500,000 AND NOT LESS THAN $2,500,000.  AT THE TIME THAT EACH ABR
BORROWING IS MADE, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN
INTEGRAL MULTIPLE OF $100,000 AND NOT LESS THAN $1,000,000; PROVIDED THAT AN ABR
BORROWING MAY BE IN AN AGGREGATE AMOUNT THAT IS EQUAL TO THE ENTIRE UNUSED
BALANCE OF THE TOTAL COMMITMENTS OR THAT IS REQUIRED TO FINANCE THE
REIMBURSEMENT OF AN LC DISBURSEMENT AS CONTEMPLATED BY SECTION 2.08(E). 
BORROWINGS OF MORE THAN ONE TYPE MAY BE OUTSTANDING AT THE SAME TIME, PROVIDED
THAT THERE SHALL NOT AT ANY TIME BE MORE THAN A TOTAL OF EIGHT EURODOLLAR
BORROWINGS OUTSTANDING.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT,
THE BORROWER SHALL NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR
CONTINUE, ANY BORROWING IF THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO
WOULD END AFTER THE MATURITY DATE.


 


(D)                                 NOTES.  THE LOANS MADE BY EACH LENDER SHALL
BE EVIDENCED BY A SINGLE PROMISSORY NOTE OF THE BORROWER IN SUBSTANTIALLY THE
FORM OF EXHIBIT A, DATED, IN THE CASE OF (I) ANY LENDER PARTY HERETO AS OF THE
DATE OF THIS AGREEMENT, AS OF THE DATE OF THIS AGREEMENT, OR (II) ANY LENDER
THAT BECOMES A PARTY HERETO PURSUANT TO AN ASSIGNMENT AND ASSUMPTION, AS OF THE
EFFECTIVE DATE OF THE ASSIGNMENT AND ASSUMPTION, PAYABLE TO THE ORDER OF SUCH
LENDER IN A PRINCIPAL AMOUNT EQUAL TO ITS MAXIMUM CREDIT AMOUNT AS IN EFFECT ON
SUCH DATE, AND OTHERWISE DULY COMPLETED.  IN THE EVENT THAT ANY LENDER’S MAXIMUM
CREDIT AMOUNT INCREASES OR DECREASES FOR ANY REASON (WHETHER PURSUANT TO
SECTION 2.06, SECTION 12.04(B) OR OTHERWISE), THE BORROWER SHALL DELIVER OR
CAUSE TO BE DELIVERED ON THE EFFECTIVE DATE OF SUCH INCREASE OR DECREASE, A NEW
NOTE PAYABLE TO THE ORDER OF SUCH LENDER IN A PRINCIPAL AMOUNT EQUAL TO ITS
MAXIMUM CREDIT AMOUNT AFTER GIVING EFFECT TO SUCH INCREASE OR DECREASE, AND
OTHERWISE DULY COMPLETED.  THE DATE, AMOUNT, TYPE, INTEREST RATE AND, IF
APPLICABLE, INTEREST PERIOD OF EACH LOAN MADE BY EACH LENDER, AND ALL PAYMENTS
MADE ON ACCOUNT OF THE PRINCIPAL THEREOF, SHALL BE RECORDED BY SUCH LENDER ON
ITS BOOKS FOR ITS NOTE, AND, PRIOR TO ANY TRANSFER, MAY BE ENDORSED BY SUCH
LENDER ON A SCHEDULE ATTACHED TO SUCH NOTE OR ANY CONTINUATION THEREOF OR ON ANY
SEPARATE RECORD MAINTAINED BY SUCH LENDER.  FAILURE TO MAKE ANY SUCH NOTATION OR
TO ATTACH A SCHEDULE SHALL NOT AFFECT ANY LENDER’S OR THE BORROWER’S RIGHTS OR
OBLIGATIONS IN RESPECT OF SUCH LOANS OR AFFECT THE VALIDITY OF SUCH TRANSFER BY
ANY LENDER OF ITS NOTE.


 


SECTION 2.03.                             REQUESTS FOR BORROWINGS.  TO REQUEST A
BORROWING, THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST BY
TELEPHONE (A) IN THE CASE OF A EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M.,
DALLAS, TEXAS TIME, THREE BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED
BORROWING OR (B) IN THE CASE OF AN ABR BORROWING, NOT LATER THAN 11:00 A.M.,
DALLAS, TEXAS TIME, ON THE DATE OF THE PROPOSED BORROWING; PROVIDED THAT NO SUCH
NOTICE SHALL BE

 

23

--------------------------------------------------------------------------------



 


REQUIRED FOR ANY DEEMED REQUEST OF AN ABR BORROWING TO FINANCE THE REIMBURSEMENT
OF AN LC DISBURSEMENT AS PROVIDED IN SECTION 2.08(E).  EACH SUCH TELEPHONIC
BORROWING REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND
DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN BORROWING REQUEST
IN SUBSTANTIALLY THE FORM OF EXHIBIT B AND SIGNED BY THE BORROWER.  EACH SUCH
TELEPHONIC AND WRITTEN BORROWING REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION
IN COMPLIANCE WITH SECTION 2.02:


 

(I)                                     THE AGGREGATE AMOUNT OF THE REQUESTED
BORROWING;

 

(II)                                  THE DATE OF SUCH BORROWING, WHICH SHALL BE
A BUSINESS DAY;

 

(III)                               WHETHER SUCH BORROWING IS TO BE AN ABR
BORROWING OR A EURODOLLAR BORROWING;

 

(IV)                              IN THE CASE OF A EURODOLLAR BORROWING, THE
INITIAL INTEREST PERIOD TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD
CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”;

 

(V)                                 THE AMOUNT OF THE THEN EFFECTIVE BORROWING
BASE, THE CURRENT TOTAL REVOLVING CREDIT EXPOSURES (WITHOUT REGARD TO THE
REQUESTED BORROWING) AND THE PRO FORMA TOTAL REVOLVING CREDIT EXPOSURES (GIVING
EFFECT TO THE REQUESTED BORROWING); AND

 

(VI)                              THE LOCATION AND NUMBER OF THE BORROWER’S
ACCOUNT TO WHICH FUNDS ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE
REQUIREMENTS OF SECTION 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Revolving Credit Exposures to exceed the
total Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts and
the then effective Borrowing Base).

 

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 


SECTION 2.04.                             INTEREST ELECTIONS.


 


(A)                                  CONVERSION AND CONTINUANCE.  EACH BORROWING
INITIALLY SHALL BE OF THE TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST
AND, IN THE CASE OF A EURODOLLAR BORROWING, SHALL HAVE AN INITIAL INTEREST
PERIOD AS SPECIFIED IN SUCH BORROWING REQUEST.  THEREAFTER, THE BORROWER MAY
ELECT TO CONVERT SUCH BORROWING TO A DIFFERENT TYPE OR TO CONTINUE SUCH
BORROWING AND, IN THE CASE OF A EURODOLLAR BORROWING, MAY ELECT INTEREST PERIODS
THEREFOR, ALL AS PROVIDED IN THIS SECTION 2.04.  THE BORROWER MAY ELECT
DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED BORROWING,
IN WHICH CASE EACH SUCH PORTION SHALL BE ALLOCATED RATABLY AMONG THE LENDERS
HOLDING THE LOANS COMPRISING SUCH BORROWING, AND THE LOANS COMPRISING EACH SUCH
PORTION SHALL BE CONSIDERED A SEPARATE BORROWING.

 

24

--------------------------------------------------------------------------------



 


(B)                                 INTEREST ELECTION REQUESTS.  TO MAKE AN
ELECTION PURSUANT TO THIS SECTION 2.04, THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE BY THE TIME THAT A BORROWING
REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF THE BORROWER WERE REQUESTING A
BORROWING OF THE TYPE RESULTING FROM SUCH ELECTION TO BE MADE ON THE EFFECTIVE
DATE OF SUCH ELECTION.  EACH SUCH TELEPHONIC INTEREST ELECTION REQUEST SHALL BE
IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE
ADMINISTRATIVE AGENT OF A WRITTEN INTEREST ELECTION REQUEST IN SUBSTANTIALLY THE
FORM OF EXHIBIT C AND SIGNED BY THE BORROWER.


 


(C)                                  INFORMATION IN INTEREST ELECTION REQUESTS. 
EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL SPECIFY THE
FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:


 

(I)                                     THE BORROWING TO WHICH SUCH INTEREST
ELECTION REQUEST APPLIES AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH
RESPECT TO DIFFERENT PORTIONS THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO
EACH RESULTING BORROWING (IN WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT
TO SECTION 2.04(C)(III) AND (IV) SHALL BE SPECIFIED FOR EACH RESULTING
BORROWING);

 

(II)                                  THE EFFECTIVE DATE OF THE ELECTION MADE
PURSUANT TO SUCH INTEREST ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III)                               WHETHER THE RESULTING BORROWING IS TO BE AN
ABR BORROWING OR A EURODOLLAR BORROWING; AND

 

(IV)                              IF THE RESULTING BORROWING IS A EURODOLLAR
BORROWING, THE INTEREST PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO
SUCH ELECTION, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE
TERM “INTEREST PERIOD”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  If such Interest Election
Request does not specify a Type, then the Borrower shall be deemed to have
selected a Type of ABR Borrowing.

 


(D)                                 NOTICE TO LENDERS BY THE ADMINISTRATIVE
AGENT.  PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH
LENDER’S PORTION OF EACH RESULTING BORROWING.


 


(E)                                  EFFECT OF FAILURE TO DELIVER TIMELY
INTEREST ELECTION REQUEST AND EVENTS OF DEFAULT AND BORROWING BASE DEFICIENCIES
ON INTEREST ELECTION.  IF THE BORROWER FAILS TO DELIVER A TIMELY INTEREST
ELECTION REQUEST WITH RESPECT TO A EURODOLLAR BORROWING PRIOR TO THE END OF THE
INTEREST PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS
PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE
CONVERTED TO AN ABR BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF,
IF AN EVENT OF DEFAULT OR A BORROWING BASE DEFICIENCY HAS OCCURRED AND IS
CONTINUING:  (I) NO OUTSTANDING BORROWING MAY BE CONVERTED TO OR CONTINUED AS A
EURODOLLAR BORROWING (AND ANY INTEREST ELECTION REQUEST THAT REQUESTS THE
CONVERSION OF ANY BORROWING TO, OR CONTINUATION OF ANY BORROWING AS, A
EURODOLLAR BORROWING SHALL BE INEFFECTIVE) AND (II) UNLESS REPAID, EACH
EURODOLLAR BORROWING SHALL BE CONVERTED TO AN ABR BORROWING AT THE END OF THE
INTEREST PERIOD APPLICABLE THERETO.


 


25

--------------------------------------------------------------------------------


 


SECTION 2.05.                             FUNDING OF BORROWINGS.

 


(A)                                  FUNDING BY LENDERS.  EACH LENDER SHALL MAKE
EACH LOAN TO BE MADE BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS BY 1:00 P.M., DALLAS, TEXAS TIME, TO THE
ACCOUNT OF THE ADMINISTRATIVE AGENT MOST RECENTLY DESIGNATED BY IT FOR SUCH
PURPOSE BY NOTICE TO THE LENDERS.  THE ADMINISTRATIVE AGENT WILL MAKE SUCH LOANS
AVAILABLE TO THE BORROWER BY PROMPTLY CREDITING THE AMOUNTS SO RECEIVED, IN LIKE
FUNDS, TO AN ACCOUNT OF THE BORROWER MAINTAINED WITH THE ADMINISTRATIVE AGENT
AND DESIGNATED BY THE BORROWER IN THE APPLICABLE BORROWING REQUEST; PROVIDED
THAT ABR LOANS MADE TO FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS
PROVIDED IN SECTION 2.08(E) SHALL BE REMITTED BY THE ADMINISTRATIVE AGENT TO THE
ISSUING BANK.  NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY LENDER TO OBTAIN
THE FUNDS FOR ITS LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO CONSTITUTE A
REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN THE FUNDS FOR
ITS LOAN IN ANY PARTICULAR PLACE OR MANNER.


 


(B)                                 PRESUMPTION OF FUNDING BY THE LENDERS. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR
TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE AVAILABLE
TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE
ON SUCH DATE IN ACCORDANCE WITH SECTION 2.05(A) AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A CORRESPONDING AMOUNT.  IN SUCH
EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE APPLICABLE BORROWING
AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE APPLICABLE LENDER AND THE
BORROWER SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND
SUCH CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING
THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER TO BUT EXCLUDING THE DATE
OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT (I) IN THE CASE OF SUCH LENDER, THE
GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION AND (II) IN THE CASE OF THE BORROWER, THE INTEREST RATE APPLICABLE
TO ABR LOANS.  IF THE BORROWER AND SUCH LENDER SHALL PAY SUCH INTEREST TO THE
ADMINISTRATIVE AGENT FOR THE SAME OR AN OVERLAPPING PERIOD, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY REMIT TO THE BORROWER THE AMOUNT OF SUCH INTEREST PAID BY
THE BORROWER FOR SUCH PERIOD.  IF SUCH LENDER PAYS ITS SHARE OF THE APPLICABLE
BORROWING TO THE ADMINISTRATIVE AGENT, THEN THE AMOUNT SO PAID SHALL CONSTITUTE
SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING.  ANY PAYMENT BY THE BORROWER
SHALL BE WITHOUT PREJUDICE TO ANY CLAIM THE BORROWER MAY HAVE AGAINST A LENDER
THAT SHALL HAVE FAILED TO MAKE SUCH PAYMENT TO THE ADMINISTRATIVE AGENT.

 


SECTION 2.06.                             TERMINATION AND REDUCTION OF AGGREGATE
MAXIMUM CREDIT AMOUNTS.

 


(A)                                  SCHEDULED TERMINATION OF COMMITMENTS. 
UNLESS PREVIOUSLY TERMINATED, THE COMMITMENTS SHALL TERMINATE ON THE MATURITY
DATE.  IF AT ANY TIME THE AGGREGATE MAXIMUM CREDIT AMOUNTS OR THE BORROWING BASE
IS TERMINATED OR REDUCED TO ZERO, THEN THE COMMITMENTS SHALL TERMINATE ON THE
EFFECTIVE DATE OF SUCH TERMINATION OR REDUCTION.

 


(B)                                 OPTIONAL TERMINATION AND REDUCTION OF
AGGREGATE CREDIT AMOUNTS.

 

(I)                                     THE BORROWER MAY AT ANY TIME TERMINATE,
OR FROM TIME TO TIME REDUCE, THE AGGREGATE MAXIMUM CREDIT AMOUNTS; PROVIDED THAT
(A) EACH REDUCTION OF THE

 

26

--------------------------------------------------------------------------------


 

AGGREGATE MAXIMUM CREDIT AMOUNTS SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $500,000 AND NOT LESS THAN $2,500,000 AND (B) THE BORROWER SHALL NOT
TERMINATE OR REDUCE THE AGGREGATE MAXIMUM CREDIT AMOUNTS IF, AFTER GIVING EFFECT
TO ANY CONCURRENT PREPAYMENT OF THE LOANS IN ACCORDANCE WITH SECTION 3.04(C),
THE TOTAL REVOLVING CREDIT EXPOSURES WOULD EXCEED THE TOTAL COMMITMENTS.

 

(II)                                  THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF ANY ELECTION TO TERMINATE OR REDUCE THE AGGREGATE
MAXIMUM CREDIT AMOUNTS UNDER SECTION 2.06(B)(I) AT LEAST THREE BUSINESS DAYS
PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR REDUCTION, SPECIFYING SUCH
ELECTION AND THE EFFECTIVE DATE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY
NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS
THEREOF.  EACH NOTICE DELIVERED BY THE BORROWER PURSUANT TO THIS
SECTION 2.06(B)(II) SHALL BE IRREVOCABLE.  ANY TERMINATION OR REDUCTION OF THE
AGGREGATE MAXIMUM CREDIT AMOUNTS SHALL BE PERMANENT AND MAY NOT BE REINSTATED. 
EACH REDUCTION OF THE AGGREGATE MAXIMUM CREDIT AMOUNTS SHALL BE MADE RATABLY
AMONG THE LENDERS IN ACCORDANCE WITH EACH LENDER’S APPLICABLE PERCENTAGE.

 


SECTION 2.07.                             BORROWING BASE.

 


(A)                                  BORROWING BASE.  THE TERM “BORROWING BASE”
MEANS, AS OF THE DATE OF THE DETERMINATION THEREOF, THE DESIGNATED LOAN VALUE AS
CALCULATED BY THE LENDERS IN THEIR SOLE DISCRETION ASSIGNED TO THE DISCOUNTED
PRESENT VALUE OF FUTURE NET INCOME ACCRUING TO THE MORTGAGED PROPERTY, BASED
UPON THE LENDERS’ IN-HOUSE EVALUATION OF THE MORTGAGED PROPERTY.  THE LENDERS’
DETERMINATION OF THE BORROWING BASE WILL BE MADE IN ACCORDANCE WITH THEN-CURRENT
PRACTICES, ECONOMIC AND PRICING PARAMETERS, METHODOLOGY, ASSUMPTIONS, AND
CUSTOMARY PROCEDURES AND STANDARDS ESTABLISHED BY EACH LENDER FROM TIME TO TIME
FOR ITS PETROLEUM INDUSTRY CUSTOMERS.  THE BORROWER ACKNOWLEDGES THAT THE
DETERMINATION OF THE BORROWING BASE CONTAINS AN EQUITY CUSHION (MARKET VALUE IN
EXCESS OF LOAN AMOUNT) WHICH THE BORROWER ACKNOWLEDGES TO BE ESSENTIAL FOR THE
ADEQUATE PROTECTION OF THE LENDERS.  FOR THE PERIOD FROM AND INCLUDING THE DATE
HEREOF BUT EXCLUDING THE NEXT REDETERMINATION DATE, THE AMOUNT OF THE BORROWING
BASE SHALL BE $110,500,000; PROVIDED, HOWEVER, THAT UPON THE SATISFACTION OF THE
CONDITIONS SET FORTH IN SECTION 6.03, THE AMOUNT OF THE BORROWING BASE SHALL BE
$150,000,000.  NOTWITHSTANDING THE FOREGOING, THE BORROWING BASE MAY BE SUBJECT
TO FURTHER ADJUSTMENTS FROM TIME TO TIME PURSUANT TO SECTION 8.13(C).

 


(B)                                 SCHEDULED AND INTERIM REDETERMINATIONS.  THE
BORROWING BASE SHALL BE REDETERMINED SEMI-ANNUALLY IN ACCORDANCE WITH THIS
SECTION 2.07 (A “SCHEDULED REDETERMINATION”), AND, SUBJECT TO SECTION 2.07(D),
SUCH REDETERMINED BORROWING BASE SHALL BECOME EFFECTIVE AND APPLICABLE TO THE
BORROWER, THE AGENTS, THE ISSUING BANK AND THE LENDERS ON APRIL 1ST AND
OCTOBER 1ST OF EACH YEAR, COMMENCING APRIL 1, 2008.  IN ADDITION, THE BORROWER
MAY, BY NOTIFYING THE ADMINISTRATIVE AGENT THEREOF, NOT MORE THAN TWO (2) TIMES
DURING ANY 12-MONTH PERIOD, AND THE ADMINISTRATIVE AGENT MAY AT ANY TIME, AT THE
DIRECTION OF THE MAJORITY LENDERS, BY NOTIFYING THE BORROWER THEREOF, EACH ELECT
TO CAUSE THE BORROWING BASE TO BE REDETERMINED BETWEEN SCHEDULED
REDETERMINATIONS (AN “INTERIM REDETERMINATION”) IN ACCORDANCE WITH THIS
SECTION 2.07.

 

27

--------------------------------------------------------------------------------


 


(C)                                  SCHEDULED AND INTERIM  REDETERMINATION
PROCEDURE.

 

(I)                                     EACH SCHEDULED REDETERMINATION AND EACH
INTERIM REDETERMINATION SHALL BE EFFECTUATED AS FOLLOWS:  UPON RECEIPT BY THE
ADMINISTRATIVE AGENT OF (A) THE RESERVE REPORT AND THE CERTIFICATE REQUIRED TO
BE DELIVERED BY THE BORROWER TO THE ADMINISTRATIVE AGENT, IN THE CASE OF A
SCHEDULED REDETERMINATION, PURSUANT TO SECTION 8.12(A) AND (C), AND, IN THE CASE
OF AN INTERIM REDETERMINATION, PURSUANT TO SECTION 8.12(B) AND (C), AND (B) SUCH
OTHER REPORTS, DATA AND SUPPLEMENTAL INFORMATION, INCLUDING, WITHOUT LIMITATION,
THE INFORMATION PROVIDED PURSUANT TO SECTION 8.12(C), AS MAY, FROM TIME TO TIME,
BE REASONABLY REQUESTED BY THE MAJORITY LENDERS (THE RESERVE REPORT, SUCH
CERTIFICATE AND SUCH OTHER REPORTS, DATA AND SUPPLEMENTAL INFORMATION BEING THE
“ENGINEERING REPORTS”), THE ADMINISTRATIVE AGENT SHALL EVALUATE THE INFORMATION
CONTAINED IN THE ENGINEERING REPORTS AND SHALL, IN GOOD FAITH, PROPOSE A NEW
BORROWING BASE (THE “PROPOSED BORROWING BASE”) BASED UPON SUCH INFORMATION AND
SUCH OTHER INFORMATION (INCLUDING, WITHOUT LIMITATION, THE STATUS OF TITLE
INFORMATION WITH RESPECT TO THE OIL AND GAS PROPERTIES AS DESCRIBED IN THE
ENGINEERING REPORTS AND THE EXISTENCE OF ANY OTHER DEBT) AS THE ADMINISTRATIVE
AGENT DEEMS APPROPRIATE IN ITS SOLE DISCRETION AND CONSISTENT WITH ITS NORMAL
OIL AND GAS LENDING CRITERIA AS IT EXISTS AT THE PARTICULAR TIME.  IN NO EVENT
SHALL THE PROPOSED BORROWING BASE EXCEED THE AGGREGATE MAXIMUM CREDIT AMOUNTS.

 

(II)                                  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWER AND THE LENDERS OF THE PROPOSED BORROWING BASE (THE “PROPOSED BORROWING
BASE NOTICE”):

 

(A)                              IN THE CASE OF A SCHEDULED REDETERMINATION
(1) IF THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE ENGINEERING REPORTS
REQUIRED TO BE DELIVERED BY THE BORROWER PURSUANT TO SECTION 8.12(A) AND (C) IN
A TIMELY AND COMPLETE MANNER, THEN ON OR BEFORE THE MARCH 1ST AND SEPTEMBER 1ST
OF SUCH YEAR FOLLOWING THE DATE OF DELIVERY OR (2) IF THE ADMINISTRATIVE AGENT
SHALL NOT HAVE RECEIVED THE ENGINEERING REPORTS REQUIRED TO BE DELIVERED BY THE
BORROWER PURSUANT TO SECTION 8.12(A) AND (C) IN A TIMELY AND COMPLETE MANNER,
THEN PROMPTLY AFTER THE ADMINISTRATIVE AGENT HAS RECEIVED COMPLETE ENGINEERING
REPORTS FROM THE BORROWER AND HAS HAD A REASONABLE OPPORTUNITY TO DETERMINE THE
PROPOSED BORROWING BASE IN ACCORDANCE WITH SECTION 2.07(C)(I), AND IN ANY EVENT,
WITH THIRTY (30) DAYS AFTER THE ADMINISTRATIVE AGENT HAS RECEIVED THE REQUIRED
ENGINEERING REPORTS; AND

 

(B)                                IN THE CASE OF AN INTERIM REDETERMINATION,
PROMPTLY, AND IN ANY EVENT, WITHIN FIFTEEN (15) DAYS AFTER THE ADMINISTRATIVE
AGENT HAS RECEIVED THE REQUIRED ENGINEERING REPORTS.

 

(III)                               ANY PROPOSED BORROWING BASE THAT WOULD
INCREASE THE BORROWING BASE THEN IN EFFECT MUST BE APPROVED BY ALL OF THE
LENDERS AS PROVIDED IN THIS SECTION 2.07(C)(III); AND ANY PROPOSED BORROWING
BASE THAT WOULD DECREASE OR MAINTAIN THE BORROWING BASE THEN IN EFFECT MUST BE
APPROVED BY THE MAJORITY LENDERS AS PROVIDED IN THIS SECTION 2.07(C)(III).  UPON
RECEIPT OF THE PROPOSED BORROWING BASE NOTICE, EACH LENDER SHALL HAVE FIFTEEN
(15) DAYS TO AGREE WITH THE PROPOSED BORROWING BASE OR DISAGREE WITH THE
PROPOSED BORROWING BASE BY PROPOSING AN ALTERNATE BORROWING BASE.  IF, AT THE
END OF SUCH FIFTEEN (15) DAYS, ANY LENDER HAS NOT COMMUNICATED ITS APPROVAL OR
DISAPPROVAL IN WRITING TO THE ADMINISTRATIVE AGENT, SUCH SILENCE SHALL BE DEEMED
TO BE DISAPPROVAL OF THE PROPOSED BORROWING BASE.  IF, AT THE END OF SUCH 15-DAY
PERIOD, ALL OF THE LENDERS, IN THE CASE OF A PROPOSED

 

28

--------------------------------------------------------------------------------


 

BORROWING BASE THAT WOULD INCREASE THE BORROWING BASE THEN IN EFFECT, OR THE
MAJORITY LENDERS, IN THE CASE OF A PROPOSED BORROWING BASE THAT WOULD DECREASE
OR MAINTAIN THE BORROWING BASE THEN IN EFFECT, HAVE APPROVED, AS AFORESAID, THEN
THE PROPOSED BORROWING BASE SHALL BECOME THE NEW BORROWING BASE, EFFECTIVE ON
THE DATE SPECIFIED IN SECTION 2.07(D).  IF, HOWEVER, AT THE END OF SUCH 15-DAY
PERIOD, ALL OF THE LENDERS OR THE MAJORITY LENDERS, AS APPLICABLE, HAVE NOT
APPROVED, AS AFORESAID, THE PROPOSED BORROWING BASE, THEN THE ADMINISTRATIVE
AGENT SHALL POLL THE LENDERS TO ASCERTAIN THE HIGHEST BORROWING BASE THEN
ACCEPTABLE TO ALL OF THE LENDERS OR THE MAJORITY LENDERS, AS APPLICABLE, AND,
SUCH AMOUNT SHALL BECOME THE NEW BORROWING BASE, EFFECTIVE ON THE DATE SPECIFIED
IN SECTION 2.07(D).

 

(IV)                              IF ANY LENDER DISAGREES WITH THE PROPOSED
BORROWING BASE THAT WOULD INCREASE THE THEN EXISTING BORROWING BASE (EACH, A
“DISSENTING LENDER”), THEN, IF A BORROWING BASE IS AGREED TO THAT IS LOWER THAN
SUCH PROPOSED BORROWING BASE OR NO NEW BORROWING BASE IS AGREED TO, THE BORROWER
MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO A DISSENTING LENDER AND THE
ADMINISTRATIVE AGENT, REQUIRE SUCH DISSENTING LENDER TO ASSIGN AND DELEGATE,
WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED
IN SECTION 12.04(B)), ALL OF ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY
BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT, (A) THE
BORROWER SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT AND THE ISSUING BANK, WHICH CONSENT IN EACH CASE SHALL NOT UNREASONABLY BE
WITHHELD OR DELAYED AND (B) SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT
EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS AND PARTICIPATIONS IN
LC DISBURSEMENTS, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS
PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING
PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWER (IN THE CASE OF ALL
OTHER AMOUNTS).

 


(D)                                 EFFECTIVENESS OF A REDETERMINED BORROWING
BASE.  AFTER A REDETERMINED BORROWING BASE IS APPROVED BY ALL OF THE LENDERS OR
THE MAJORITY LENDERS, AS APPLICABLE, PURSUANT TO SECTION 2.07(C)(III), THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND THE LENDERS OF THE AMOUNT OF
THE REDETERMINED BORROWING BASE (THE “NEW BORROWING BASE NOTICE”), AND SUCH
AMOUNT SHALL BECOME THE NEW BORROWING BASE, EFFECTIVE AND APPLICABLE TO THE
BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS:

 

(I)                                     IN THE CASE OF A SCHEDULED
REDETERMINATION, (A) IF THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE
ENGINEERING REPORTS REQUIRED TO BE DELIVERED BY THE BORROWER PURSUANT TO
SECTION 8.12(A) AND (C) IN A TIMELY AND COMPLETE MANNER, THEN ON THE APRIL 1ST
OR OCTOBER 1ST, AS APPLICABLE, FOLLOWING SUCH NOTICE, OR (B) IF THE
ADMINISTRATIVE AGENT SHALL NOT HAVE RECEIVED THE ENGINEERING REPORTS REQUIRED TO
BE DELIVERED BY THE BORROWER PURSUANT TO SECTION 8.12(A) AND (C) IN A TIMELY AND
COMPLETE MANNER, THEN ON THE BUSINESS DAY NEXT SUCCEEDING DELIVERY OF SUCH
NOTICE; AND

 

(II)                                  IN THE CASE OF AN INTERIM REDETERMINATION,
ON THE BUSINESS DAY NEXT SUCCEEDING DELIVERY OF SUCH NOTICE.

 

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 8.13(c), whichever occurs first. 
Notwithstanding the foregoing, no Scheduled

 

29

--------------------------------------------------------------------------------


 

Redetermination or Interim Redetermination shall become effective until the New
Borrowing Base Notice related thereto is received by the Borrower.

 


SECTION 2.08.                             LETTERS OF CREDIT.

 


(A)                                  GENERAL.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE BORROWER MAY REQUEST THE ISSUANCE OF DOLLAR
DENOMINATED LETTERS OF CREDIT FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANY OF
ITS SUBSIDIARIES, IN A FORM REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT
AND THE ISSUING BANK, AT ANY TIME AND FROM TIME TO TIME DURING THE AVAILABILITY
PERIOD; PROVIDED THAT THE BORROWER MAY NOT REQUEST THE ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION OF LETTERS OF CREDIT HEREUNDER IF A BORROWING BASE
DEFICIENCY EXISTS AT SUCH TIME OR WOULD EXIST AS A RESULT THEREOF.  IN THE EVENT
OF ANY INCONSISTENCY BETWEEN THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE
TERMS AND CONDITIONS OF ANY FORM OF LETTER OF CREDIT APPLICATION OR OTHER
AGREEMENT SUBMITTED BY THE BORROWER TO, OR ENTERED INTO BY THE BORROWER WITH,
THE ISSUING BANK RELATING TO ANY LETTER OF CREDIT, THE TERMS AND CONDITIONS OF
THIS AGREEMENT SHALL CONTROL.

 


(B)                                 NOTICE OF ISSUANCE, AMENDMENT, RENEWAL,
EXTENSION; CERTAIN CONDITIONS.  TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT
(OR THE AMENDMENT, RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE
BORROWER SHALL HAND DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC
COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE ISSUING
BANK) TO THE ISSUING BANK AND THE ADMINISTRATIVE AGENT (NOT LESS THAN THREE
(3) BUSINESS DAYS IN ADVANCE OF THE REQUESTED DATE OF ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION) A NOTICE:

 

(I)                                     REQUESTING THE ISSUANCE OF A LETTER OF
CREDIT OR IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED, RENEWED OR EXTENDED;

 

(II)                                  SPECIFYING THE DATE OF ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION (WHICH SHALL BE A BUSINESS DAY);

 

(III)                               SPECIFYING THE DATE ON WHICH SUCH LETTER OF
CREDIT IS TO EXPIRE (WHICH SHALL COMPLY WITH SECTION 2.08(C));

 

(IV)                              SPECIFYING THE AMOUNT OF SUCH LETTER OF
CREDIT;

 

(V)                                 SPECIFYING THE NAME AND ADDRESS OF THE
BENEFICIARY THEREOF AND SUCH OTHER INFORMATION AS SHALL BE NECESSARY TO PREPARE,
AMEND, RENEW OR EXTEND SUCH LETTER OF CREDIT; AND

 

(VI)                              SPECIFYING THE AMOUNT OF THE THEN EFFECTIVE
BORROWING BASE AND WHETHER A BORROWING BASE DEFICIENCY EXISTS AT SUCH TIME, THE
CURRENT TOTAL REVOLVING CREDIT EXPOSURES (WITHOUT REGARD TO THE REQUESTED LETTER
OF CREDIT OR THE REQUESTED AMENDMENT, RENEWAL OR EXTENSION OF AN OUTSTANDING
LETTER OF CREDIT) AND THE PRO FORMA TOTAL REVOLVING CREDIT EXPOSURES (GIVING
EFFECT TO THE REQUESTED LETTER OF CREDIT OR THE REQUESTED AMENDMENT, RENEWAL OR
EXTENSION OF AN OUTSTANDING LETTER OF CREDIT).

 

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC

 

30

--------------------------------------------------------------------------------


 

Commitment and (ii) the total Revolving Credit Exposures shall not exceed the
total Commitments (i.e. the lesser of the Aggregate Maximum Credit Amounts and
the then effective Borrowing Base).

 

If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit.


 


(C)                                  EXPIRATION DATE.  EACH LETTER OF CREDIT
SHALL EXPIRE AT OR PRIOR TO THE CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE
ONE YEAR AFTER THE DATE OF THE ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE
CASE OF ANY RENEWAL OR EXTENSION THEREOF, ONE YEAR AFTER SUCH RENEWAL OR
EXTENSION) AND (II) THE DATE THAT IS FIVE BUSINESS DAYS PRIOR TO THE MATURITY
DATE; PROVIDED, HOWEVER, THAT A LETTER OF CREDIT MAY, UPON THE REQUEST OF THE
BORROWER, INCLUDE A PROVISION WHEREBY SUCH LETTER OF CREDIT SHALL BE RENEWED
AUTOMATICALLY FOR ADDITIONAL CONSECUTIVE PERIODS OF 12 MONTHS OR LESS (BUT NOT
BEYOND THE DATE THAT IS FIVE BUSINESS DAYS PRIOR TO THE MATURITY DATE) UNLESS
THE ISSUING BANK NOTIFIES THE BENEFICIARY THEREOF AT LEAST 30 DAYS (OR SUCH
LONGER PERIOD AS MAY BE SPECIFIED IN SUCH LETTER OF CREDIT) PRIOR TO THE
THEN-APPLICABLE EXPIRATION DATE THAT SUCH LETTER OF CREDIT WILL NOT BE RENEWED.


 


(D)                                 PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER
OF CREDIT (OR AN AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF)
AND WITHOUT ANY FURTHER ACTION ON THE PART OF THE ISSUING BANK OR THE LENDERS,
THE ISSUING BANK HEREBY GRANTS TO EACH LENDER, AND EACH LENDER HEREBY ACQUIRES
FROM THE ISSUING BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL TO SUCH
LENDER’S APPLICABLE PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN
UNDER SUCH LETTER OF CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF THE
FOREGOING, EACH LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO
THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE ISSUING BANK, SUCH LENDER’S
APPLICABLE PERCENTAGE OF EACH LC DISBURSEMENT MADE BY THE ISSUING BANK AND NOT
REIMBURSED BY THE BORROWER ON THE DATE DUE AS PROVIDED IN SECTION 2.08(E), OR OF
ANY REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO THE BORROWER FOR ANY
REASON.  EACH LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE
PARTICIPATIONS PURSUANT TO THIS SECTION 2.08(D) IN RESPECT OF LETTERS OF CREDIT
IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE
WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF
CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT, THE EXISTENCE OF A
BORROWING BASE DEFICIENCY OR REDUCTION OR TERMINATION OF THE COMMITMENTS, AND
THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING
OR REDUCTION WHATSOEVER.


 


(E)                                  REIMBURSEMENT.  IF THE ISSUING BANK SHALL
MAKE ANY LC DISBURSEMENT IN RESPECT OF A LETTER OF CREDIT, THE BORROWER SHALL
REIMBURSE SUCH LC DISBURSEMENT BY PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT
EQUAL TO SUCH LC DISBURSEMENT NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON
THE DATE THAT SUCH LC DISBURSEMENT IS MADE, IF THE BORROWER SHALL HAVE RECEIVED
NOTICE OF SUCH LC DISBURSEMENT PRIOR TO 10:00 A.M., NEW YORK CITY TIME, ON SUCH
DATE, OR, IF SUCH NOTICE HAS NOT BEEN RECEIVED BY THE BORROWER PRIOR TO SUCH
TIME ON SUCH DATE, THEN NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON
(I) THE BUSINESS DAY THAT THE BORROWER RECEIVES SUCH NOTICE, IF SUCH NOTICE IS
RECEIVED PRIOR TO 10:00 A.M., NEW YORK CITY TIME, ON THE DAY OF RECEIPT, OR
(II) THE BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY THAT THE BORROWER RECEIVES
SUCH NOTICE, IF SUCH NOTICE IS NOT RECEIVED PRIOR TO SUCH TIME ON THE DAY OF
RECEIPT; PROVIDED THAT IF SUCH LC DISBURSEMENT IS NOT LESS THAN $1,000,000, THE
BORROWER SHALL, SUBJECT TO THE CONDITIONS TO BORROWING SET FORTH HEREIN, BE
DEEMED TO HAVE REQUESTED, AND THE BORROWER DOES HEREBY REQUEST

 

31

--------------------------------------------------------------------------------


 


UNDER SUCH CIRCUMSTANCES, THAT SUCH PAYMENT BE FINANCED WITH AN ABR BORROWING IN
AN EQUIVALENT AMOUNT AND, TO THE EXTENT SO FINANCED, THE BORROWER’S OBLIGATION
TO MAKE SUCH PAYMENT SHALL BE DISCHARGED AND REPLACED BY THE RESULTING ABR
BORROWING.  IF THE BORROWER FAILS TO MAKE SUCH PAYMENT WHEN DUE, THE
ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF THE APPLICABLE LC DISBURSEMENT,
THE PAYMENT THEN DUE FROM THE BORROWER IN RESPECT THEREOF AND SUCH LENDER’S
APPLICABLE PERCENTAGE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF SUCH NOTICE, EACH
LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT ITS APPLICABLE PERCENTAGE OF THE
PAYMENT THEN DUE FROM THE BORROWER, IN THE SAME MANNER AS PROVIDED IN
SECTION 2.05 WITH RESPECT TO LOANS MADE BY SUCH LENDER (AND SECTION 2.05 SHALL
APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE LENDERS), AND THE
ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE ISSUING BANK THE AMOUNTS SO
RECEIVED BY IT FROM THE LENDERS.  PROMPTLY FOLLOWING RECEIPT BY THE
ADMINISTRATIVE AGENT OF ANY PAYMENT FROM THE BORROWER PURSUANT TO THIS
SECTION 2.08(E), THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENT TO THE
ISSUING BANK OR, TO THE EXTENT THAT LENDERS HAVE MADE PAYMENTS PURSUANT TO THIS
SECTION 2.08(E) TO REIMBURSE THE ISSUING BANK, THEN TO SUCH LENDERS AND THE
ISSUING BANK AS THEIR INTERESTS MAY APPEAR.  ANY PAYMENT MADE BY A LENDER
PURSUANT TO THIS SECTION 2.08(E) TO REIMBURSE THE ISSUING BANK FOR ANY LC
DISBURSEMENT (OTHER THAN THE FUNDING OF ABR LOANS AS CONTEMPLATED ABOVE) SHALL
NOT CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE BORROWER OF ITS OBLIGATION TO
REIMBURSE SUCH LC DISBURSEMENT.


 


(F)                                    OBLIGATIONS ABSOLUTE.  THE BORROWER’S
OBLIGATION TO REIMBURSE LC DISBURSEMENTS AS PROVIDED IN SECTION 2.08(E) SHALL BE
ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES
WHATSOEVER AND IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY
LETTER OF CREDIT, ANY LETTER OF CREDIT AGREEMENT OR THIS AGREEMENT, OR ANY TERM
OR PROVISION THEREIN, (II) ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER
OF CREDIT PROVING TO BE FORGED, FRAUDULENT OR INVALID IN ANY RESPECT OR ANY
STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT, (III) PAYMENT BY
THE ISSUING BANK UNDER A LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR
OTHER DOCUMENT THAT DOES NOT COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT OR
ANY LETTER OF CREDIT AGREEMENT, OR (IV) ANY OTHER EVENT OR CIRCUMSTANCE
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR
THE PROVISIONS OF THIS SECTION 2.08(F), CONSTITUTE A LEGAL OR EQUITABLE
DISCHARGE OF, OR PROVIDE A RIGHT OF SETOFF AGAINST, THE BORROWER’S OBLIGATIONS
HEREUNDER.  NEITHER THE ADMINISTRATIVE AGENT, THE LENDERS NOR THE ISSUING BANK,
NOR ANY OF THEIR RELATED PARTIES SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY
REASON OF OR IN CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT
OR ANY PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF
THE CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR,
OMISSION, INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT,
NOTICE OR OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT
(INCLUDING ANY DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN
INTERPRETATION OF TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND
THE CONTROL OF THE ISSUING BANK; PROVIDED THAT THE FOREGOING SHALL NOT BE
CONSTRUED TO EXCUSE THE ISSUING BANK FROM LIABILITY TO THE BORROWER TO THE
EXTENT OF ANY DIRECT DAMAGES (AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN
RESPECT OF WHICH ARE HEREBY WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW) SUFFERED BY THE BORROWER THAT ARE CAUSED BY THE ISSUING BANK’S
FAILURE TO EXERCISE CARE WHEN DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS
PRESENTED UNDER A LETTER OF CREDIT COMPLY WITH THE TERMS THEREOF.  THE PARTIES
HERETO EXPRESSLY AGREE THAT, IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON THE PART OF THE ISSUING BANK (AS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION), THE ISSUING BANK SHALL BE DEEMED TO HAVE EXERCISED ALL
REQUISITE CARE IN EACH SUCH DETERMINATION.  IN FURTHERANCE OF THE

 

32

--------------------------------------------------------------------------------


 


FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE PARTIES AGREE THAT,
WITH RESPECT TO DOCUMENTS PRESENTED WHICH APPEAR ON THEIR FACE TO BE IN
SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A LETTER OF CREDIT, THE ISSUING BANK
MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS
WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH
DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE TERMS OF SUCH
LETTER OF CREDIT.


 


(G)                                 DISBURSEMENT PROCEDURES.  THE ISSUING BANK
SHALL, PROMPTLY FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING
TO REPRESENT A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT.  THE ISSUING BANK
SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND THE BORROWER BY TELEPHONE
(CONFIRMED BY TELECOPY) OF SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK
HAS MADE OR WILL MAKE AN LC DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE
TO GIVE OR DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE BORROWER OF ITS
OBLIGATION TO REIMBURSE THE ISSUING BANK AND THE LENDERS WITH RESPECT TO ANY
SUCH LC DISBURSEMENT.


 


(H)                                 INTERIM INTEREST.  IF THE ISSUING BANK SHALL
MAKE ANY LC DISBURSEMENT, THEN, UNTIL THE BORROWER SHALL HAVE REIMBURSED THE
ISSUING BANK FOR SUCH LC DISBURSEMENT (EITHER WITH ITS OWN FUNDS OR A BORROWING
UNDER SECTION 2.08(E)), THE UNPAID AMOUNT THEREOF SHALL BEAR INTEREST, FOR EACH
DAY FROM AND INCLUDING THE DATE SUCH LC DISBURSEMENT IS MADE TO BUT EXCLUDING
THE DATE THAT THE BORROWER REIMBURSES SUCH LC DISBURSEMENT, AT THE RATE PER
ANNUM THEN APPLICABLE TO ABR LOANS.  INTEREST ACCRUED PURSUANT TO THIS
SECTION 2.08(H) SHALL BE FOR THE ACCOUNT OF THE ISSUING BANK, EXCEPT THAT
INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT BY ANY LENDER PURSUANT TO
SECTION 2.08(E) TO REIMBURSE THE ISSUING BANK SHALL BE FOR THE ACCOUNT OF SUCH
LENDER TO THE EXTENT OF SUCH PAYMENT.


 


(I)                                     REPLACEMENT OF THE ISSUING BANK.  THE
ISSUING BANK MAY BE REPLACED AT ANY TIME BY WRITTEN AGREEMENT AMONG THE
BORROWER, THE ADMINISTRATIVE AGENT, THE REPLACED ISSUING BANK AND THE SUCCESSOR
ISSUING BANK.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF ANY SUCH
REPLACEMENT OF THE ISSUING BANK.  AT THE TIME ANY SUCH REPLACEMENT SHALL BECOME
EFFECTIVE, THE BORROWER SHALL PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE
REPLACED ISSUING BANK PURSUANT TO SECTION 3.05(B).  FROM AND AFTER THE EFFECTIVE
DATE OF ANY SUCH REPLACEMENT, (I) THE SUCCESSOR ISSUING BANK SHALL HAVE ALL THE
RIGHTS AND OBLIGATIONS OF THE ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO
LETTERS OF CREDIT TO BE ISSUED THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM
“ISSUING BANK” SHALL BE DEEMED TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS
ISSUING BANK, OR TO SUCH SUCCESSOR AND ALL PREVIOUS ISSUING BANKS, AS THE
CONTEXT SHALL REQUIRE.  AFTER THE REPLACEMENT OF THE ISSUING BANK HEREUNDER, THE
REPLACED ISSUING BANK SHALL REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL
THE RIGHTS AND OBLIGATIONS OF THE ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT
TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH REPLACEMENT, BUT SHALL NOT BE
REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.


 


(J)                                     CASH COLLATERALIZATION.  IF (I) ANY
EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING AND THE BORROWER RECEIVES NOTICE
FROM THE ADMINISTRATIVE AGENT OR THE MAJORITY LENDERS DEMANDING THE DEPOSIT OF
CASH COLLATERAL PURSUANT TO THIS SECTION 2.08(J), OR (II) THE BORROWER IS
REQUIRED TO PAY TO THE ADMINISTRATIVE AGENT THE EXCESS ATTRIBUTABLE TO AN LC
EXPOSURE IN CONNECTION WITH ANY PREPAYMENT PURSUANT TO SECTION 3.04(C), THEN THE
BORROWER SHALL DEPOSIT, IN AN ACCOUNT WITH THE ADMINISTRATIVE AGENT (THE “LC
COLLECTION ACCOUNT”), IN THE NAME OF THE ADMINISTRATIVE AGENT AND FOR THE
BENEFIT OF THE LENDERS, AN AMOUNT IN CASH EQUAL

 

33

--------------------------------------------------------------------------------


 


TO, IN THE CASE OF AN EVENT OF DEFAULT, THE LC EXPOSURE, AND IN THE CASE OF A
PAYMENT REQUIRED BY SECTION 3.04(C), THE AMOUNT OF SUCH EXCESS AS PROVIDED IN
SECTION 3.04(C), AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID INTEREST THEREON;
PROVIDED THAT THE OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL SHALL BECOME
EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY DUE AND
PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE OF ANY
EVENT OF DEFAULT WITH RESPECT TO THE BORROWER OR ANY SUBSIDIARY DESCRIBED IN
SECTION 10.01(H) OR SECTION 10.01(I).  THE BORROWER HEREBY GRANTS TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE ISSUING BANK AND THE LENDERS, AN
EXCLUSIVE FIRST PRIORITY AND CONTINUING PERFECTED SECURITY INTEREST IN AND LIEN
ON THE LC COLLECTION ACCOUNT AND ALL CASH, CHECKS, DRAFTS, CERTIFICATES AND
INSTRUMENTS, IF ANY, FROM TIME TO TIME DEPOSITED OR HELD IN THE LC COLLECTION
ACCOUNT, ALL DEPOSITS OR WIRE TRANSFERS MADE THERETO, ANY AND ALL INVESTMENTS
PURCHASED WITH FUNDS DEPOSITED IN SUCH ACCOUNT, ALL INTEREST, DIVIDENDS, CASH,
INSTRUMENTS, FINANCIAL ASSETS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED,
RECEIVABLE OR OTHERWISE PAYABLE IN RESPECT OF, OR IN EXCHANGE FOR, ANY OR ALL OF
THE FOREGOING, AND ALL PROCEEDS, PRODUCTS, ACCESSIONS, RENTS, PROFITS, INCOME
AND BENEFITS THEREFROM, AND ANY SUBSTITUTIONS AND REPLACEMENTS THEREFOR.  THE
BORROWER’S OBLIGATION TO DEPOSIT AMOUNTS PURSUANT TO THIS SECTION 2.08(J) SHALL
BE ABSOLUTE AND UNCONDITIONAL, WITHOUT REGARD TO WHETHER ANY BENEFICIARY OF ANY
SUCH LETTER OF CREDIT HAS ATTEMPTED TO DRAW DOWN ALL OR A PORTION OF SUCH AMOUNT
UNDER THE TERMS OF A LETTER OF CREDIT, AND, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, SHALL NOT BE SUBJECT TO ANY DEFENSE OR BE AFFECTED BY A RIGHT OF
SET-OFF, COUNTERCLAIM OR RECOUPMENT WHICH THE BORROWER OR ANY OF ITS
SUBSIDIARIES MAY NOW OR HEREAFTER HAVE AGAINST ANY SUCH BENEFICIARY, THE ISSUING
BANK, THE ADMINISTRATIVE AGENT, THE LENDERS OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER.  SUCH DEPOSIT SHALL BE HELD AS COLLATERAL SECURING THE PAYMENT AND
PERFORMANCE OF THE BORROWER’S AND THE GUARANTORS’ OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE
EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL,
OVER THE LC COLLECTION ACCOUNT.  OTHER THAN ANY INTEREST EARNED ON THE
INVESTMENT OF SUCH DEPOSITS, WHICH INVESTMENTS SHALL BE MADE AT THE OPTION AND
SOLE DISCRETION OF THE ADMINISTRATIVE AGENT AND AT THE BORROWER’S RISK AND
EXPENSE, SUCH DEPOSITS SHALL NOT BEAR INTEREST.  INTEREST OR PROFITS, IF ANY, ON
SUCH INVESTMENTS SHALL ACCUMULATE IN THE LC COLLECTION ACCOUNT.  MONEYS IN THE
LC COLLECTION ACCOUNT SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT TO REIMBURSE
THE ISSUING BANK FOR LC DISBURSEMENTS FOR WHICH IT HAS NOT BEEN REIMBURSED AND,
TO THE EXTENT NOT SO APPLIED, SHALL BE HELD FOR THE SATISFACTION OF THE
REIMBURSEMENT OBLIGATIONS OF THE BORROWER FOR THE LC EXPOSURE AT SUCH TIME OR,
IF THE MATURITY OF THE LOANS HAS BEEN ACCELERATED, BE APPLIED TO SATISFY OTHER
OBLIGATIONS OF THE BORROWER AND THE GUARANTORS UNDER THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.  IF THE BORROWER IS REQUIRED TO PROVIDE AN AMOUNT OF CASH
COLLATERAL HEREUNDER AS A RESULT OF THE OCCURRENCE OF AN EVENT OF DEFAULT, AND
THE BORROWER IS NOT OTHERWISE REQUIRED TO PAY TO THE ADMINISTRATIVE AGENT THE
EXCESS ATTRIBUTABLE TO AN LC EXPOSURE IN CONNECTION WITH ANY PREPAYMENT PURSUANT
TO SECTION 3.04(C), THEN SUCH AMOUNT (TO THE EXTENT NOT APPLIED AS AFORESAID)
SHALL BE RETURNED TO THE BORROWER WITHIN THREE BUSINESS DAYS AFTER ALL EVENTS OF
DEFAULT HAVE BEEN CURED OR WAIVED.  IF THE BORROWER IS REQUIRED TO PROVIDE AN
AMOUNT IN CASH COLLATERAL HEREUNDER AS A RESULT OF ANY PREPAYMENT PURSUANT TO
SECTION 3.04(C) AND THE BORROWER IS NOT OTHERWISE REQUIRED TO PAY TO THE
ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO THE LC EXPOSURE AS A RESULT OF THE
OCCURRENCE OF AN EVENT OF DEFAULT, THEN IF THE TOTAL REVOLVING CREDIT EXPOSURE
IS REDUCED (WHETHER PURSUANT TO SECTION 3.04(A), THE EXPIRATION OF LETTERS OF
CREDIT OR OTHERWISE) AND/OR THE BORROWING BASE IS INCREASED IN ACCORDANCE WITH
SECTION 2.07, AS A RESULT OF WHICH A BORROWING BASE DEFICIENCY NO LONGER EXISTS
AND SO LONG NO DEFAULT HAS OCCURRED AND IS CONTINUING, THE ADMINISTRATIVE AGENT

 

34

--------------------------------------------------------------------------------


 


SHALL RETURN TO THE BORROWER SUCH AMOUNT BUT ONLY TO THE EXTENT THAT THE THEN
EFFECTIVE BORROWING BASE EXCEEDS THE TOTAL REVOLVING CREDIT EXPOSURES BY NOT
LESS THAN $1,000,000.

 


SECTION 2.09.                             COLLATERAL.


 


(A)                                  MORTGAGED PROPERTY.  THE PAYMENT AND
PERFORMANCE OF THE NOTES AND ALL OF THE OTHER INDEBTEDNESS HEREUNDER AND UNDER
THE LOAN DOCUMENTS, AND UNDER THE SWAP AGREEMENTS, AND THE REIMBURSEMENT
OBLIGATIONS UNDER THE LETTERS OF CREDIT, SHALL BE SECURED BY A FIRST AND
SUPERIOR LIEN AGAINST THE ENTIRE INTEREST OF THE BORROWER AND EACH SUBSIDIARY
AND NRC IN SUBSTANTIALLY ALL OF THEIR OIL AND GAS PROPERTIES, PURSUANT TO THE
TERMS OF ONE OR MORE MORTGAGES IN FAVOR OF THE ADMINISTRATIVE AGENT FOR THE
RATABLE BENEFIT OF THE LENDERS AND THE SWAP LENDERS, WHICH MORTGAGES SHALL BE
SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT.


 


(B)                                 GUARANTEES AND PLEDGES OF EQUITY INTERESTS. 
THE PAYMENT AND PERFORMANCE OF THE NOTES AND ALL OF THE OTHER INDEBTEDNESS
HEREUNDER, UNDER THE LOAN DOCUMENTS, AND UNDER THE SWAP AGREEMENTS, AND THE
REIMBURSEMENT OBLIGATIONS UNDER THE LETTERS OF CREDIT, (A) SHALL BE
UNCONDITIONALLY GUARANTEED BY EACH SUBSIDIARY PURSUANT TO ONE OR MORE GUARANTY
AGREEMENTS, AND (B) SHALL BE SECURED BY A FIRST PRIORITY LIEN AGAINST THE EQUITY
INTERESTS OF EACH SUBSIDIARY PURSUANT TO A SUBSIDIARY PLEDGE AGREEMENT. 
REFERENCE IS MADE TO SECTION 8.14 OF THIS AGREEMENT FOR FURTHER PROVISIONS WITH
RESPECT TO ADDITIONAL GUARANTORS AND ADDITIONAL COLLATERAL.


 


(C)                                  RELEASE OF 60% INTEREST IN ASHER PUD
PROPERTIES.  THE ADMINISTRATIVE AGENT SHALL RELEASE ITS LIEN AGAINST A 60%
INTEREST IN THE ASHER PUD PROPERTIES AND SHALL RELEASE NRC FROM ITS GUARANTY
AGREEMENT UPON THE OCCURRENCE OF ALL OF THE FOLLOWING:  (I) RECEIPT OF CONSENT
FROM ASHER LAND AND MINERAL, LTD. AND THE RECORDED ASSIGNMENT OF THE ASHER PD
PROPERTIES AND THE ASHER PUD PROPERTIES BY NRC TO TEC; (II) RECEIPT OF
SUPPLEMENTAL  MORTGAGES OR OTHER DOCUMENTS EXECUTED BY TEC AS THE ADMINISTRATIVE
AGENT MAY REQUIRE TO CONFIRM THAT THE LIEN GRANTED BY NRC AGAINST THE ASHER PD
PROPERTIES AND THE REMAINING 40% INTEREST IN THE ASHER PUD PROPERTIES CONTINUES
TO SECURE ALL OF THE INDEBTEDNESS OF BORROWER HEREUNDER FOLLOWING TRANSFER OF
TITLE TO SUCH PROPERTIES TO TEC; (III) PAYMENT OF ALL EXPENSES OF THE
ADMINISTRATIVE AGENT IN CONNECTION WITH SUCH RELEASE, INCLUDING WITHOUT
LIMITATION, THE EXPENSES AND REASONABLE FEES OF COUNSEL FOR THE ADMINISTRATIVE
AGENT; AND (IV) NO DEFAULT SHALL THEN BE CONTINUING.  THE TERMS “ASHER PD
PROPERTIES” AND “ASHER PUD PROPERTIES” AS USED IN THE PRECEDING SENTENCE HAVE
THE SAME MEANINGS AS PROVIDED IN THE ORIGINAL SECOND AMENDMENT TO CREDIT
AGREEMENT.

 


ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 


SECTION 3.01.                             REPAYMENT OF LOANS.  THE BORROWER
HEREBY UNCONDITIONALLY PROMISES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH LOAN ON THE
TERMINATION DATE.

 

35

--------------------------------------------------------------------------------


 


SECTION 3.02.                             INTEREST.


 


(A)                                  ABR LOANS.  THE LOANS COMPRISING EACH ABR
BORROWING SHALL BEAR INTEREST AT THE ALTERNATE BASE RATE PLUS THE APPLICABLE
MARGIN, BUT IN NO EVENT TO EXCEED THE HIGHEST LAWFUL RATE.


 


(B)                                 EURODOLLAR LOANS.  THE LOANS COMPRISING EACH
EURODOLLAR BORROWING SHALL BEAR INTEREST AT THE ADJUSTED LIBO RATE FOR THE
INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE APPLICABLE MARGIN, BUT IN
NO EVENT TO EXCEED THE HIGHEST LAWFUL RATE.


 


(C)                                  POST-DEFAULT RATE.  NOTWITHSTANDING THE
FOREGOING, (I) IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, OR IF ANY
PRINCIPAL OF OR INTEREST ON ANY LOAN OR ANY FEE OR OTHER AMOUNT PAYABLE BY THE
BORROWER OR ANY GUARANTOR HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT IS NOT PAID
WHEN DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE, AND
INCLUDING ANY PAYMENTS IN RESPECT OF A BORROWING BASE DEFICIENCY UNDER
SECTION 3.04(C), THEN ALL LOANS OUTSTANDING, IN THE CASE OF AN EVENT OF DEFAULT,
AND SUCH OVERDUE AMOUNT, IN THE CASE OF A FAILURE TO PAY AMOUNTS WHEN DUE, SHALL
BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE PER ANNUM EQUAL TO
THREE PERCENT (3%) PLUS THE RATE APPLICABLE TO ABR LOANS AS PROVIDED IN
SECTION 3.02(A), BUT IN NO EVENT TO EXCEED THE HIGHEST LAWFUL RATE, AND (II) 
DURING ANY BORROWING BASE DEFICIENCY (AFTER THE EXPIRATION OF THE 30-DAY OR
90-DAY PERIOD PROVIDED IN SECTION 3.04(C)(II), AS APPLICABLE), ALL LOANS
OUTSTANDING AT SUCH TIME SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT,
AT THE RATE THEN APPLICABLE TO SUCH LOANS, PLUS THE APPLICABLE MARGIN, IF ANY,
PLUS AN ADDITIONAL THREE PERCENT (3%), BUT IN NO EVENT TO EXCEED THE HIGHEST
LAWFUL RATE.


 


(D)                                 INTEREST PAYMENT DATES.  ACCRUED INTEREST ON
EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE FOR SUCH
LOAN AND ON THE TERMINATION DATE; PROVIDED THAT (I) INTEREST ACCRUED PURSUANT TO
SECTION 3.02(C) SHALL BE PAYABLE ON DEMAND, (II)  IN THE EVENT OF ANY REPAYMENT
OR PREPAYMENT OF ANY LOAN (OTHER THAN AN OPTIONAL PREPAYMENT OF AN ABR LOAN
PRIOR TO THE TERMINATION DATE), ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID
OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT, AND
(III) IN THE EVENT OF ANY CONVERSION OF ANY EURODOLLAR LOAN PRIOR TO THE END OF
THE CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE
PAYABLE ON THE EFFECTIVE DATE OF SUCH CONVERSION.


 


(E)                                  INTEREST RATE COMPUTATIONS.  ALL INTEREST
HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS, UNLESS SUCH
COMPUTATION WOULD EXCEED THE HIGHEST LAWFUL RATE, IN WHICH CASE INTEREST SHALL
BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR),
EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE AT TIMES
WHEN THE ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL BE COMPUTED ON THE
BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN EACH CASE SHALL
BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT
EXCLUDING THE LAST DAY).  THE APPLICABLE ALTERNATE BASE RATE, ADJUSTED LIBO RATE
OR LIBO RATE SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR, AND BE BINDING UPON THE
PARTIES HERETO.

 

36

--------------------------------------------------------------------------------


 

Section 3.03.          Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:


 


(A)           THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT
EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE OR THE LIBO RATE FOR SUCH INTEREST
PERIOD; OR


 


(B)           THE ADMINISTRATIVE AGENT IS ADVISED BY THE MAJORITY LENDERS THAT
THE ADJUSTED LIBO RATE OR LIBO RATE, AS APPLICABLE, FOR SUCH INTEREST PERIOD
WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS OF MAKING OR
MAINTAINING THEIR LOANS INCLUDED IN SUCH BORROWING FOR SUCH INTEREST PERIOD;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
(and shall be deemed to be a request for an ABR Borrowing), and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.

 


SECTION 3.04.          PREPAYMENTS.


 


(A)           OPTIONAL PREPAYMENTS.  THE BORROWER SHALL HAVE THE RIGHT AT ANY
TIME AND FROM TIME TO TIME TO PREPAY ANY BORROWING IN WHOLE OR IN PART, SUBJECT
TO PRIOR NOTICE IN ACCORDANCE WITH SECTION 3.04(B).


 


(B)           NOTICE AND TERMS OF OPTIONAL PREPAYMENT.  THE BORROWER SHALL
NOTIFY THE ADMINISTRATIVE AGENT BY TELEPHONE (CONFIRMED BY TELECOPY) OF ANY
PREPAYMENT HEREUNDER (I) IN THE CASE OF PREPAYMENT OF A EURODOLLAR BORROWING,
NOT LATER THAN 11:00 A.M., DALLAS, TEXAS TIME, THREE BUSINESS DAYS BEFORE THE
DATE OF PREPAYMENT, OR (II) IN THE CASE OF PREPAYMENT OF AN ABR BORROWING, NOT
LATER THAN 11:00 A.M. DALLAS, TEXAS TIME, ONE BUSINESS DAY BEFORE THE DATE OF
PREPAYMENT.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE
PREPAYMENT DATE AND THE PRINCIPAL AMOUNT OF EACH BORROWING OR PORTION THEREOF TO
BE PREPAID.  PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE RELATING TO A
BORROWING, THE ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS
THEREOF.  EACH PARTIAL PREPAYMENT OF ANY BORROWING SHALL BE IN AN AMOUNT THAT
WOULD BE PERMITTED IN THE CASE OF AN ADVANCE OF A BORROWING OF THE SAME TYPE AS
PROVIDED IN SECTION 2.02.  EACH PREPAYMENT OF A BORROWING SHALL BE APPLIED
RATABLY TO THE LOANS INCLUDED IN THE PREPAID BORROWING.  PREPAYMENTS SHALL BE
ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 3.02.


 


(C)           MANDATORY PREPAYMENTS.

 

(I)             IF, AFTER GIVING EFFECT TO ANY TERMINATION OR REDUCTION OF THE
AGGREGATE MAXIMUM CREDIT AMOUNTS PURSUANT TO SECTION 2.06(B), THE TOTAL
REVOLVING CREDIT EXPOSURES EXCEEDS THE TOTAL COMMITMENTS, THEN THE BORROWER
SHALL (A) PREPAY THE BORROWINGS ON THE DATE OF SUCH TERMINATION OR REDUCTION IN
AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO SUCH EXCESS, AND (B) IF ANY EXCESS
REMAINS AFTER PREPAYING ALL OF THE BORROWINGS AS A RESULT OF AN LC

 

37

--------------------------------------------------------------------------------


 

EXPOSURE, PAY TO THE ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS AN AMOUNT
EQUAL TO SUCH EXCESS TO BE HELD AS CASH COLLATERAL AS PROVIDED IN
SECTION 2.08(J).

 

(II)            IF, UPON ANY REDETERMINATION OF OR ADJUSTMENT TO THE AMOUNT OF
THE BORROWING BASE IN ACCORDANCE WITH SECTION 2.07 OR PURSUANT TO
SECTION 8.13(C), A BORROWING BASE DEFICIENCY EXISTS, THEN THE BORROWER SHALL
EITHER PREPAY THE BORROWINGS IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO SUCH
DEFICIENCY, OR PROVIDE ADDITIONAL MORTGAGED PROPERTY TO SECURE INDEBTEDNESS
HAVING A FAIR MARKET VALUE EQUAL TO OR GREATER THAN THE AMOUNT OF SUCH
DEFICIENCY (OR THE REMAINING BALANCE OF SUCH DEFICIENCY AFTER ANY PREPAYMENTS),
AND IF ANY DEFICIENCY REMAINS AFTER PREPAYING ALL OF THE BORROWINGS OR PROVIDING
ADDITIONAL MORTGAGED PROPERTY AS A RESULT OF ANY LC EXPOSURE, THE BORROWER SHALL
PAY TO THE ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS AN AMOUNT EQUAL TO SUCH
DEFICIENCY TO BE HELD AS CASH COLLATERAL AS PROVIDED IN SECTION 2.08(J).  THE
BORROWER SHALL BE OBLIGATED TO MAKE ANY SUCH PRINCIPAL PREPAYMENT OR DEPOSIT OF
CASH COLLATERAL IN AN AMOUNT EQUAL TO SUCH DEFICIENCY WITHIN 30 DAYS, OR IN SIX
MONTHLY INSTALLMENTS BEGINNING WITHIN 30 DAYS, FOLLOWING ITS RECEIPT OF THE NEW
BORROWING BASE NOTICE IN ACCORDANCE WITH SECTION 2.07(D) OR THE DATE THE
ADJUSTMENT OCCURS, AND/OR TO PROVIDE ADDITIONAL MORTGAGED PROPERTY WITHIN 90
DAYS FOLLOWING ITS RECEIPT OF SUCH NEW BORROWING BASE NOTICE OR THE DATE SUCH
ADJUSTMENT OCCURS; PROVIDED THAT ALL PAYMENTS AND/OR DEPOSITS REQUIRED TO BE
MADE PURSUANT TO THIS SECTION 3.04(C)(II) MUST BE MADE ON OR PRIOR TO THE
TERMINATION DATE.

 

(III)           EACH PREPAYMENT OF BORROWINGS PURSUANT TO THIS
SECTION 3.04(C) SHALL BE APPLIED, FIRST, RATABLY TO ANY ABR BORROWINGS THEN
OUTSTANDING, AND, SECOND, TO ANY EURODOLLAR BORROWINGS THEN OUTSTANDING, AND IF
MORE THAN ONE EURODOLLAR BORROWING IS THEN OUTSTANDING, TO EACH SUCH EURODOLLAR
BORROWING IN ORDER OF PRIORITY BEGINNING WITH THE EURODOLLAR BORROWING WITH THE
LEAST NUMBER OF DAYS REMAINING IN THE INTEREST PERIOD APPLICABLE THERETO AND
ENDING WITH THE EURODOLLAR BORROWING WITH THE MOST NUMBER OF DAYS REMAINING IN
THE INTEREST PERIOD APPLICABLE THERETO.

 

(IV)           EACH PREPAYMENT OF BORROWINGS PURSUANT TO THIS
SECTION 3.04(C) SHALL BE APPLIED RATABLY TO THE LOANS INCLUDED IN THE PREPAID
BORROWINGS.  PREPAYMENTS PURSUANT TO THIS SECTION 3.04(C) SHALL BE ACCOMPANIED
BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 3.02.


 


(D)           NO PREMIUM OR PENALTY.  PREPAYMENTS PERMITTED OR REQUIRED UNDER
THIS SECTION 3.04 SHALL BE WITHOUT PREMIUM OR PENALTY, EXCEPT AS REQUIRED UNDER
SECTION 5.02.


 


(E)           NO EFFECT ON SWAP AGREEMENTS.  PREPAYMENTS PERMITTED OR REQUIRED
UNDER THIS SECTION 3.04 SHALL NOT AFFECT THE BORROWER’S OBLIGATION TO CONTINUE
MAKING PAYMENTS UNDER ANY SWAP AGREEMENT, WHICH SHALL REMAIN IN FULL FORCE AND
EFFECT NOTWITHSTANDING SUCH PREPAYMENT, SUBJECT TO THE TERMS OF SUCH SWAP
AGREEMENT.


 


SECTION 3.05.          FEES.


 


(A)           COMMITMENT FEES.  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH LENDER A COMMITMENT FEE, WHICH SHALL ACCRUE AT THE
APPLICABLE COMMITMENT FEE RATE ON THE AVERAGE DAILY AMOUNT OF THE UNUSED AMOUNT
OF THE COMMITMENT OF SUCH LENDER DURING THE PERIOD FROM AND INCLUDING THE
EFFECTIVE DATE TO BUT EXCLUDING THE

 

38

--------------------------------------------------------------------------------


 


TERMINATION DATE.  ACCRUED COMMITMENT FEES SHALL BE PAYABLE IN ARREARS ON THE
LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR AND ON THE
TERMINATION DATE, COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE DATE
HEREOF.  ALL COMMITMENT FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360
DAYS, UNLESS SUCH COMPUTATION WOULD EXCEED THE HIGHEST LAWFUL RATE, IN WHICH
CASE INTEREST SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS
IN A LEAP YEAR), AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED
(INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).


 


(B)           LETTER OF CREDIT FEES.  THE BORROWER AGREES TO PAY (I) TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER A PARTICIPATION FEE WITH
RESPECT TO ITS PARTICIPATIONS IN LETTERS OF CREDIT, WHICH SHALL ACCRUE AT THE
SAME APPLICABLE MARGIN USED TO DETERMINE THE INTEREST RATE APPLICABLE TO
EURODOLLAR LOANS ON THE AVERAGE DAILY AMOUNT OF SUCH LENDER’S LC EXPOSURE
(EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS)
DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE
LATER OF THE DATE ON WHICH SUCH LENDER’S COMMITMENT TERMINATES AND THE DATE ON
WHICH SUCH LENDER CEASES TO HAVE ANY LC EXPOSURE, (II) TO THE ISSUING BANK A
FRONTING FEE, WHICH SHALL ACCRUE AT THE RATE OF 0.125% PER ANNUM ON THE AVERAGE
DAILY AMOUNT OF THE LC EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO
UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE
EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE OF TERMINATION OF THE
COMMITMENTS AND THE DATE ON WHICH THERE CEASES TO BE ANY LC EXPOSURE, PROVIDED
THAT IN NO EVENT SHALL SUCH FEE BE LESS THAN $500 DURING ANY QUARTER, AND
(III) TO THE ISSUING BANK, FOR ITS OWN ACCOUNT, ITS STANDARD FEES WITH RESPECT
TO THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR
PROCESSING OF DRAWINGS THEREUNDER.  PARTICIPATION FEES AND FRONTING FEES ACCRUED
THROUGH AND INCLUDING THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF
EACH YEAR SHALL BE PAYABLE ON THE THIRD BUSINESS DAY FOLLOWING SUCH LAST DAY,
COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE EFFECTIVE DATE; PROVIDED
THAT ALL SUCH FEES SHALL BE PAYABLE ON THE TERMINATION DATE AND ANY SUCH FEES
ACCRUING AFTER THE TERMINATION DATE SHALL BE PAYABLE ON DEMAND.  ANY OTHER FEES
PAYABLE TO THE ISSUING BANK PURSUANT TO THIS SECTION 3.05(B) SHALL BE PAYABLE
WITHIN 10 DAYS AFTER DEMAND.  ALL PARTICIPATION FEES AND FRONTING FEES SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS, UNLESS SUCH COMPUTATION WOULD
EXCEED THE HIGHEST LAWFUL RATE, IN WHICH CASE INTEREST SHALL BE COMPUTED ON THE
BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND SHALL BE PAYABLE
FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE
LAST DAY).


 


(C)           ADMINISTRATIVE AGENT FEES.  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, FOR ITS OWN ACCOUNT, FEES PAYABLE IN THE AMOUNTS AND AT
THE TIMES SEPARATELY AGREED UPON BETWEEN THE BORROWER AND THE ADMINISTRATIVE
AGENT.


 


ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS


 


SECTION 4.01.          PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF
SET-OFFS.


 


(A)           PAYMENTS BY THE BORROWER.  THE BORROWER SHALL MAKE EACH PAYMENT
REQUIRED TO BE MADE BY IT HEREUNDER (WHETHER OF PRINCIPAL, INTEREST, FEES OR
REIMBURSEMENT OF LC DISBURSEMENTS, OR OF AMOUNTS PAYABLE UNDER SECTION 5.01,
SECTION 5.02, SECTION 5.03 OR OTHERWISE) PRIOR TO 12:00 NOON, NEW YORK CITY
TIME, ON THE DATE WHEN DUE, IN IMMEDIATELY

 

39

--------------------------------------------------------------------------------


 


AVAILABLE FUNDS, WITHOUT DEFENSE, DEDUCTION, RECOUPMENT, SET-OFF OR
COUNTERCLAIM.  FEES, ONCE PAID, SHALL BE FULLY EARNED AND SHALL NOT BE
REFUNDABLE UNDER ANY CIRCUMSTANCES.  ANY AMOUNTS RECEIVED AFTER SUCH TIME ON ANY
DATE MAY, IN THE DISCRETION OF THE ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN
RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF CALCULATING
INTEREST THEREON.  ALL SUCH PAYMENTS SHALL BE MADE TO THE ADMINISTRATIVE AGENT
AT ITS OFFICES SPECIFIED IN SECTION 12.01, EXCEPT PAYMENTS TO BE MADE DIRECTLY
TO THE ISSUING BANK AS EXPRESSLY PROVIDED HEREIN AND EXCEPT THAT PAYMENTS
PURSUANT TO SECTION 5.01, SECTION 5.02, SECTION 5.03 AND SECTION 12.03 SHALL BE
MADE DIRECTLY TO THE PERSONS ENTITLED THERETO.  THE ADMINISTRATIVE AGENT SHALL
DISTRIBUTE ANY SUCH PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER PERSON
TO THE APPROPRIATE RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF.  IF ANY PAYMENT
HEREUNDER SHALL BE DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE DATE FOR PAYMENT
SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY
PAYMENT ACCRUING INTEREST, INTEREST THEREON SHALL BE PAYABLE FOR THE PERIOD OF
SUCH EXTENSION.  ALL PAYMENTS HEREUNDER SHALL BE MADE IN DOLLARS.


 


(B)           APPLICATION OF INSUFFICIENT PAYMENTS.  IF AT ANY TIME INSUFFICIENT
FUNDS ARE RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE AGENT TO PAY FULLY ALL
AMOUNTS OF PRINCIPAL, UNREIMBURSED LC DISBURSEMENTS, INTEREST AND FEES THEN DUE
HEREUNDER, SUCH FUNDS SHALL BE APPLIED (I) FIRST, TOWARDS PAYMENT OF INTEREST
AND FEES THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN
ACCORDANCE WITH THE AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND
(II) SECOND, TOWARDS PAYMENT OF PRINCIPAL AND UNREIMBURSED LC DISBURSEMENTS THEN
DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF PRINCIPAL AND UNREIMBURSED LC DISBURSEMENTS THEN DUE TO SUCH PARTIES.


 


(C)           SHARING OF PAYMENTS BY LENDERS.  IF ANY LENDER SHALL, BY
EXERCISING ANY RIGHT OF SET-OFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN
RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF ITS LOANS OR PARTICIPATIONS IN
LC DISBURSEMENTS RESULTING IN SUCH LENDER RECEIVING PAYMENT OF A GREATER
PROPORTION OF THE AGGREGATE AMOUNT OF ITS LOANS AND PARTICIPATIONS IN LC
DISBURSEMENTS AND ACCRUED INTEREST THEREON THAN THE PROPORTION RECEIVED BY ANY
OTHER LENDER, THEN THE LENDER RECEIVING SUCH GREATER PROPORTION SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF SUCH FACT AND PURCHASE (FOR CASH AT FACE VALUE)
PARTICIPATIONS IN THE LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS OF OTHER
LENDERS TO THE EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL
BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF
PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE LOANS AND PARTICIPATIONS
IN LC DISBURSEMENTS; PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS ARE PURCHASED
AND ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH
PARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT
OF SUCH RECOVERY, WITHOUT INTEREST, AND (II) THE PROVISIONS OF THIS
SECTION 4.01(C) SHALL NOT BE CONSTRUED TO APPLY TO ANY PAYMENT MADE BY THE
BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT
OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR
SALE OF A PARTICIPATION IN ANY OF ITS LOANS OR PARTICIPATIONS IN LC
DISBURSEMENTS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY
SUBSIDIARY OR AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS OF THIS
SECTION 4.01(C) SHALL APPLY).  THE BORROWER CONSENTS TO THE FOREGOING AND
AGREES, TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY
LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY
EXERCISE AGAINST THE BORROWER RIGHTS OF SET-OFF AND COUNTERCLAIM WITH RESPECT TO
SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR OF THE
BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.

 

40

--------------------------------------------------------------------------------


 


SECTION 4.02.          PRESUMPTION OF PAYMENT BY THE BORROWER.  UNLESS THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE BORROWER PRIOR TO THE
DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
THE LENDERS OR THE ISSUING BANK THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT,
THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT ON
SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION,
DISTRIBUTE TO THE LENDERS OR THE ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT
DUE.  IN SUCH EVENT, IF THE BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN
EACH OF THE LENDERS OR THE ISSUING BANK, AS THE CASE MAY BE, SEVERALLY AGREES TO
REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED
TO SUCH LENDER OR ISSUING BANK WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS
EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.


 


SECTION 4.03.          CERTAIN DEDUCTIONS BY THE ADMINISTRATIVE AGENT.  IF ANY
LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT PURSUANT TO
SECTION 2.05(A), SECTION 2.08(D), SECTION 2.08(E) OR SECTION 4.02 THEN THE
ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY
PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER
SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY PAID.


 


SECTION 4.04.          DISPOSITION OF PROCEEDS.  THE SECURITY INSTRUMENTS
CONTAIN AN ASSIGNMENT BY THE BORROWER AND/OR THE GUARANTORS UNTO AND IN FAVOR OF
THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS OF ALL OF THE BORROWER’S
OR EACH GUARANTOR’S INTEREST IN AND TO PRODUCTION AND ALL PROCEEDS ATTRIBUTABLE
THERETO WHICH MAY BE PRODUCED FROM OR ALLOCATED TO THE MORTGAGED PROPERTY.  THE
SECURITY INSTRUMENTS FURTHER PROVIDE IN GENERAL FOR THE APPLICATION OF SUCH
PROCEEDS TO THE SATISFACTION OF THE INDEBTEDNESS AND OTHER OBLIGATIONS DESCRIBED
THEREIN AND SECURED THEREBY.  NOTWITHSTANDING THE ASSIGNMENT CONTAINED IN SUCH
SECURITY INSTRUMENTS, UNTIL THE OCCURRENCE OF AN EVENT OF DEFAULT, (A) THE
ADMINISTRATIVE AGENT AND THE LENDERS AGREE THAT THEY WILL NEITHER NOTIFY THE
PURCHASER OR PURCHASERS OF SUCH PRODUCTION NOR TAKE ANY OTHER ACTION TO CAUSE
SUCH PROCEEDS TO BE REMITTED TO THE ADMINISTRATIVE AGENT OR THE LENDERS, BUT THE
LENDERS WILL INSTEAD PERMIT SUCH PROCEEDS TO BE PAID TO THE BORROWER AND ITS
SUBSIDIARIES AND (B) THE LENDERS HEREBY AUTHORIZE THE ADMINISTRATIVE AGENT TO
TAKE SUCH ACTIONS AS MAY BE NECESSARY TO CAUSE SUCH PROCEEDS TO BE PAID TO THE
BORROWER AND/OR SUCH SUBSIDIARIES.

ARTICLE V
Increased Costs; Break Funding Payments; Taxes; Illegality

 


SECTION 5.01.          INCREASED COSTS.


 


(A)           EURODOLLAR CHANGES IN LAW.  IF ANY CHANGE IN LAW SHALL:

 

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY LENDER OR THE
ISSUING BANK (EXCEPT  ANY SUCH RESERVE REQUIREMENT REFLECTED IN THE ADJUSTED
LIBO RATE);

 

41

--------------------------------------------------------------------------------


 

(II)           SUBJECT ANY LENDER OR THE ISSUING BANK TO ANY TAX OF ANY KIND
WHATSOEVER WITH RESPECT TO THIS AGREEMENT, ANY LETTER OF CREDIT, ANY
PARTICIPATION IN A LETTER OF CREDIT OR ANY EURODOLLAR LOAN MADE BY IT, OR CHANGE
THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER OR THE ISSUING BANK IN RESPECT
THEREOF (EXCEPT FOR INDEMNIFIED TAXES OR OTHER TAXES COVERED BY SECTION 5.03 AND
THE IMPOSITION OF, OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED TAX PAYABLE BY
SUCH LENDER OR THE ISSUING BANK); OR

 

(III)          IMPOSE ON ANY LENDER OR THE ISSUING BANK OR THE LONDON INTERBANK
MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR EURODOLLAR LOANS MADE BY
SUCH LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or the Issuing Bank, as applicable, such additional
amount or amounts as will compensate such Lender or Issuing Bank, as applicable,
for such additional costs incurred or reduction suffered.


 


(B)           CAPITAL REQUIREMENTS.  IF ANY LENDER OR THE ISSUING BANK
DETERMINES THAT ANY CHANGE IN LAW REGARDING CAPITAL REQUIREMENTS HAS OR WOULD
HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR THE ISSUING
BANK’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S OR THE ISSUING BANK’S HOLDING
COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE BY, OR
PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF
CREDIT ISSUED BY THE ISSUING BANK, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR
THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY COULD
HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH
LENDER’S OR THE ISSUING BANK’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE
ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME
TO TIME THE BORROWER WILL PAY TO SUCH LENDER OR THE ISSUING BANK, AS THE CASE
MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE
ISSUING BANK OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY FOR ANY SUCH
REDUCTION SUFFERED.


 


(C)           CERTIFICATES.  A CERTIFICATE OF A LENDER OR THE ISSUING BANK
SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR THE
ISSUING BANK OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN
SECTION 5.01(A) OR (B) SHALL BE DELIVERED TO THE BORROWER AND SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH LENDER OR THE
ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH
CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


(D)           EFFECT OF FAILURE OR DELAY IN REQUESTING COMPENSATION.  FAILURE OR
DELAY ON THE PART OF ANY LENDER OR THE ISSUING BANK TO DEMAND COMPENSATION
PURSUANT TO THIS SECTION 5.01 SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S OR
THE ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT THE BORROWER
SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR THE ISSUING BANK PURSUANT TO
THIS SECTION 5.01 FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE THAN 270
DAYS PRIOR TO THE DATE THAT SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE,
NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS
OR REDUCTIONS AND

 

42

--------------------------------------------------------------------------------


 


OF SUCH LENDER’S OR THE ISSUING BANK’S INTENTION TO CLAIM COMPENSATION THEREFOR;
PROVIDED FURTHER THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS
OR REDUCTIONS IS RETROACTIVE, THEN SUCH PERIOD OF RETROACTIVITY SHALL BE ADDED
TO SUCH 270 DAY PERIOD FOR THE PURPOSE OF DETERMINING THE EARLIEST SUCH COST OR
REDUCTION WHICH MAY BE COMPENSATED.


 


(E)           PROTECTION ABSOLUTE.  THE PROTECTION OF THIS SECTION SHALL BE
AVAILABLE TO EACH LENDER AND THE ISSUING BANK REGARDLESS OF ANY POSSIBLE
CONTENTION OF THE INVALIDITY OR INAPPLICABILITY OF THE CHANGE IN LAW THAT SHALL
HAVE OCCURRED OR BEEN IMPOSED.


 


SECTION 5.02.          BREAK FUNDING PAYMENTS.  IN THE EVENT OF (A) THE PAYMENT
OF ANY PRINCIPAL OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF AN
INTEREST PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF
DEFAULT), (B) THE CONVERSION OF ANY EURODOLLAR LOAN INTO AN ABR LOAN OTHER THAN
ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO, (C) THE FAILURE TO
BORROW, CONVERT, CONTINUE OR PREPAY ANY EURODOLLAR LOAN ON THE DATE SPECIFIED IN
ANY NOTICE DELIVERED PURSUANT HERETO, OR (D) THE ASSIGNMENT OF ANY EURODOLLAR
LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO AS A
RESULT OF A REQUEST BY THE BORROWER PURSUANT TO SECTION 5.04(B), THEN, IN ANY
SUCH EVENT, THE BORROWER SHALL COMPENSATE EACH LENDER FOR THE LOSS, COST AND
EXPENSE ATTRIBUTABLE TO SUCH EVENT.  IN THE CASE OF A EURODOLLAR LOAN, SUCH
LOSS, COST OR EXPENSE TO ANY LENDER SHALL BE DEEMED TO INCLUDE AN AMOUNT
DETERMINED BY SUCH LENDER TO BE THE EXCESS, IF ANY, OF (I) THE AMOUNT OF
INTEREST WHICH WOULD HAVE ACCRUED ON THE PRINCIPAL AMOUNT OF SUCH LOAN HAD SUCH
EVENT NOT OCCURRED, AT THE ADJUSTED LIBO RATE THAT WOULD HAVE BEEN APPLICABLE TO
SUCH LOAN, FOR THE PERIOD FROM THE DATE OF SUCH EVENT TO THE LAST DAY OF THE
THEN CURRENT INTEREST PERIOD THEREFOR (OR, IN THE CASE OF A FAILURE TO BORROW,
CONVERT OR CONTINUE, FOR THE PERIOD THAT WOULD HAVE BEEN THE INTEREST PERIOD FOR
SUCH LOAN), OVER (II) THE AMOUNT OF INTEREST WHICH WOULD ACCRUE ON SUCH
PRINCIPAL AMOUNT FOR SUCH PERIOD AT THE INTEREST RATE WHICH SUCH LENDER WOULD
BID WERE IT TO BID, AT THE COMMENCEMENT OF SUCH PERIOD, FOR DOLLAR DEPOSITS OF A
COMPARABLE AMOUNT AND PERIOD FROM OTHER BANKS IN THE EURODOLLAR MARKET.

 

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.


 


SECTION 5.03.          TAXES.


 


(A)           PAYMENTS FREE OF TAXES.  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF THE BORROWER OR ANY GUARANTOR UNDER ANY LOAN DOCUMENT SHALL BE
MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY INDEMNIFIED TAXES OR OTHER
TAXES; PROVIDED THAT IF THE BORROWER OR ANY GUARANTOR SHALL BE REQUIRED TO
DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES FROM SUCH PAYMENTS, THEN (I) THE SUM
PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED
DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER
THIS SECTION 5.03(A)), THE ADMINISTRATIVE AGENT, LENDER OR ISSUING BANK (AS THE
CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO
SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWER OR SUCH GUARANTOR SHALL MAKE SUCH
DEDUCTIONS AND (III) THE BORROWER OR SUCH GUARANTOR SHALL PAY THE FULL AMOUNT
DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.

 

43

--------------------------------------------------------------------------------


 


(B)           PAYMENT OF OTHER TAXES BY THE BORROWER.  THE BORROWER SHALL PAY
ANY OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH
APPLICABLE LAW.


 


(C)           INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE ISSUING BANK, WITHIN 10 DAYS AFTER
WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER
TAXES PAID BY THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING BANK, AS THE
CASE MAY BE, ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY
OBLIGATION OF THE BORROWER OR ANY GUARANTOR HEREUNDER OR ANY OTHER LOAN DOCUMENT
(INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION 5.03) AND ANY PENALTIES,
INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO,
WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY
IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE OF
THE ADMINISTRATIVE AGENT, A LENDER OR THE ISSUING BANK AS TO THE AMOUNT OF SUCH
PAYMENT OR LIABILITY UNDER THIS SECTION 5.03 SHALL BE DELIVERED TO THE BORROWER
AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)           EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER OR A GUARANTOR TO A
GOVERNMENTAL AUTHORITY, THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT
THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL
AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT
OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


 


(E)           FOREIGN LENDERS.  ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH THE BORROWER IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A
PARTY, WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE
TIME OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH PROPERLY COMPLETED AND EXECUTED
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE
BORROWER AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A
REDUCED RATE.  IN ADDITION, ANY LENDER, IF REQUESTED BY THE BORROWER OR THE
ADMINISTRATIVE AGENT, SHALL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE
AGENT AS WILL ENABLE THE BORROWER OR THE ADMINISTRATIVE AGENT TO DETERMINE
WHETHER OR NOT SUCH LENDER IS SUBJECT TO BACKUP WITHHOLDING OR INFORMATION
REPORTING REQUIREMENTS.

 

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(I)            DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN
CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED
STATES OF AMERICA IS A PARTY,

 

44

--------------------------------------------------------------------------------


 

(II)           DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI,

 

(III)          IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (X) A
CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (A) A “BANK” WITHIN
THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (B) A “10 PERCENT SHAREHOLDER”
OF THE BORROWER WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE, OR (C) A
“CONTROLLED FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE CODE
AND (Y) DULY COMPLETED COPIES OF  INTERNAL REVENUE SERVICE FORM W-8BEN, OR

 

(IV)          ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR
CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX
DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE
PRESCRIBED BY APPLICABLE LAW TO PERMIT THE BORROWER TO DETERMINE THE WITHHOLDING
OR DEDUCTION REQUIRED TO BE MADE.


 


(F)            TREATMENT OF CERTAIN REFUNDS.  IF THE ADMINISTRATIVE AGENT, A
LENDER OR THE ISSUING BANK DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS
RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN
INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO WHICH THE BORROWER HAS PAID
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION, IT SHALL PAY TO THE BORROWER AN
AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE,
OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS SECTION WITH RESPECT TO
THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET
EXPENSES OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING BANK, AS THE
CASE MAY BE, AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND), PROVIDED THAT THE BORROWER,
UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING BANK,
AGREES TO REPAY THE AMOUNT PAID OVER TO THE BORROWER (PLUS ANY PENALTIES,
INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE
ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING BANK IN THE EVENT THE
ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING BANK IS REQUIRED TO REPAY SUCH
REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS PARAGRAPH SHALL NOT BE CONSTRUED TO
REQUIRE THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANK TO MAKE
AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES THAT
IT DEEMS CONFIDENTIAL) TO THE BORROWER OR ANY OTHER PERSON.


 


SECTION 5.04.          MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.


 


(A)           DESIGNATION OF DIFFERENT LENDING OFFICE.  IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 5.01, OR GIVES A NOTICE PURSUANT TO SECTION 5.05,  OR
IF THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 5.03,
THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING
OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND
OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN
THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE
OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 5.01 OR SECTION 5.03, AS THE CASE
MAY BE, IN THE FUTURE AND (II) WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED
COST OR EXPENSE AND WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER.  THE
BORROWER HEREBY AGREES TO PAY ALL REASONABLE COSTS AND EXPENSES INCURRED BY ANY
LENDER IN CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.

 

45

--------------------------------------------------------------------------------


 


(B)           REPLACEMENT OF LENDERS.  IF (I) ANY LENDER REQUESTS COMPENSATION
UNDER SECTION 5.01, (II) THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT
TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER
PURSUANT TO SECTION 5.03, OR (III) ANY LENDER DEFAULTS IN ITS OBLIGATION TO FUND
LOANS HEREUNDER, THEN THE BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON
NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO
ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE
RESTRICTIONS CONTAINED IN SECTION 12.04(B)), ALL ITS INTERESTS, RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME SUCH
OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH
ASSIGNMENT); PROVIDED THAT (I) THE BORROWER SHALL HAVE RECEIVED THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, (II) SUCH LENDER SHALL HAVE
RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS
AND PARTICIPATIONS IN LC DISBURSEMENTS, ACCRUED INTEREST THEREON, ACCRUED FEES
AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT
OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWER (IN
THE CASE OF ALL OTHER AMOUNTS) (III) IN THE CASE OF ANY SUCH ASSIGNMENT
RESULTING FROM A CLAIM FOR COMPENSATION UNDER SECTION 5.01 OR PAYMENTS REQUIRED
TO BE MADE PURSUANT TO SECTION 5.03, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION
IN SUCH COMPENSATION OR PAYMENTS THEREAFTER, AND (IV) SUCH ASSIGNMENT DOES NOT
CONFLICT WITH THE APPLICABLE LAW.  A LENDER SHALL NOT BE REQUIRED TO MAKE ANY
SUCH ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A RESULT OF A WAIVER BY
SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING THE BORROWER TO REQUIRE
SUCH  ASSIGNMENT AND DELEGATION CEASE TO APPLY.


 


SECTION 5.05.          ILLEGALITY.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, IN THE EVENT THAT IT BECOMES UNLAWFUL FOR ANY LENDER OR ITS
APPLICABLE LENDING OFFICE TO HONOR ITS OBLIGATION TO MAKE OR MAINTAIN EURODOLLAR
LOANS EITHER GENERALLY OR HAVING A PARTICULAR INTEREST PERIOD HEREUNDER, THEN
(A) SUCH LENDER SHALL PROMPTLY NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT
THEREOF AND SUCH LENDER’S OBLIGATION TO MAKE SUCH EURODOLLAR LOANS SHALL BE
SUSPENDED (THE “AFFECTED LOANS”) UNTIL SUCH TIME AS SUCH LENDER MAY AGAIN MAKE
AND MAINTAIN SUCH EURODOLLAR LOANS AND (B) ALL AFFECTED LOANS WHICH WOULD
OTHERWISE BE MADE BY SUCH LENDER SHALL BE MADE INSTEAD AS ABR LOANS (AND, IF
SUCH LENDER SO REQUESTS BY NOTICE TO THE BORROWER AND THE ADMINISTRATIVE AGENT,
ALL AFFECTED LOANS OF SUCH LENDER THEN OUTSTANDING SHALL BE AUTOMATICALLY
CONVERTED INTO ABR LOANS ON THE DATE SPECIFIED BY SUCH LENDER IN SUCH NOTICE)
AND, TO THE EXTENT THAT AFFECTED LOANS ARE SO MADE AS (OR CONVERTED INTO) ABR
LOANS, ALL PAYMENTS OF PRINCIPAL WHICH WOULD OTHERWISE BE APPLIED TO SUCH
LENDER’S AFFECTED LOANS SHALL BE APPLIED INSTEAD TO ITS ABR LOANS.


 


ARTICLE VI
CONDITIONS PRECEDENT


 


SECTION 6.01.          EFFECTIVENESS.  THE OBLIGATIONS OF THE LENDERS TO MAKE
LOANS AND OF THE ISSUING BANK TO ISSUE LETTERS OF CREDIT UNDER THE ORIGINAL
CREDIT AGREEMENT BECAME EFFECTIVE  UPON THE EFFECTIVE DATE.  THIS AGREEMENT
SHALL BECOME EFFECTIVE ON THE DATE ON WHICH EACH OF THE FOLLOWING CONDITIONS IS
SATISFIED (OR WAIVED IN ACCORDANCE WITH SECTION 12.02):


 


(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED TO THE EXTENT
INVOICED, REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES REQUIRED TO BE
REIMBURSED OR PAID BY THE BORROWER HEREUNDER (INCLUDING, WITHOUT LIMITATION, THE
FEES AND EXPENSES OF WINSTEAD PC, COUNSEL TO THE ADMINISTRATIVE AGENT).

 

46

--------------------------------------------------------------------------------


 


(B)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A CERTIFICATE OF THE SECRETARY, AN ASSISTANT SECRETARY OR OTHER DULY AUTHORIZED
OFFICER SATISFACTORY TO THE ADMINISTRATIVE AGENT OF THE BORROWER (OR THE
MANAGING MEMBER THEREOF) AND EACH GUARANTOR SETTING FORTH (I) RESOLUTIONS OF ITS
BOARD OF DIRECTORS OR BOARD OF MANAGERS (OR EQUIVALENT BODY) OR ITS MANAGING
MEMBER AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS
TO WHICH EACH IS A PARTY AND, IN THE CASE OF THE BORROWER, THE BORROWINGS
HEREUNDER, AND THAT SUCH RESOLUTIONS HAVE NOT BEEN MODIFIED, RESCINDED OR
AMENDED AND ARE IN FULL FORCE AND EFFECT, (II) THE OFFICERS OF THE BORROWER (OR
ANY MANAGING MEMBER THEREOF) OR SUCH GUARANTOR (Y) WHO ARE AUTHORIZED TO SIGN
THE LOAN DOCUMENTS TO WHICH THE BORROWER OR SUCH GUARANTOR IS A PARTY AND
(Z) WHO WILL, UNTIL REPLACED BY ANOTHER OFFICER OR OFFICERS DULY AUTHORIZED FOR
THAT PURPOSE, ACT AS ITS REPRESENTATIVE FOR THE PURPOSES OF SIGNING DOCUMENTS
AND GIVING NOTICES AND OTHER COMMUNICATIONS IN CONNECTION WITH THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY, (III) SPECIMEN SIGNATURES OF SUCH
AUTHORIZED OFFICERS, AND (IV) THE ARTICLES OR CERTIFICATE OF INCORPORATION AND
BYLAWS OR CERTIFICATE OF FORMATION AND PARTNERSHIP AGREEMENT OR CERTIFICATE OF
FORMATION AND LIMITED LIABILITY COMPANY AGREEMENT (AS THE CASE MAY BE) OF THE
BORROWER, AND EACH GUARANTOR, CERTIFIED AS BEING TRUE AND COMPLETE.  THE
ADMINISTRATIVE AGENT AND THE LENDERS MAY CONCLUSIVELY RELY ON SUCH CERTIFICATE
UNTIL THE ADMINISTRATIVE AGENT RECEIVES NOTICE IN WRITING FROM THE BORROWER TO
THE CONTRARY.


 


(C)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED CERTIFICATES OF THE APPROPRIATE STATE AGENCIES WITH RESPECT TO THE
EXISTENCE, QUALIFICATION AND GOOD STANDING OF THE BORROWER AND EACH GUARANTOR.


 


(D)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
FROM EACH PARTY HERETO COUNTERPARTS (IN SUCH NUMBER AS MAY BE REQUESTED BY THE
ADMINISTRATIVE AGENT) OF THIS AGREEMENT SIGNED ON BEHALF OF SUCH PARTY.


 


(E)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED DULY EXECUTED NOTES PAYABLE TO THE ORDER OF EACH LENDER IN A PRINCIPAL
AMOUNT EQUAL TO ITS MAXIMUM CREDIT AMOUNT DATED AS OF THE DATE HEREOF.


 


(F)                                    THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED FROM VANGUARD PERMIAN DULY EXECUTED COUNTERPARTS (IN SUCH NUMBER AS MAY
BE REQUESTED BY THE ADMINISTRATIVE AGENT) OF MORTGAGES COVERING THE APACHE
PROPERTIES, WHICH MORTGAGES SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT.  IN CONNECTION WITH THE EXECUTION AND DELIVERY OF SUCH
MORTGAGES, THE ADMINISTRATIVE AGENT SHALL BE SATISFIED THE SUCH MORTGAGES CREATE
FIRST PRIORITY, PERFECTED LIENS ON THE APACHES PROPERTIES (SUBJECT ONLY TO
EXCEPTED LIENS IDENTIFIED IN CLAUSES (A), (B), (C) AND (F) OF THE DEFINITION
THEREOF, BUT SUBJECT TO THE PROVISOS AT THE END OF SUCH DEFINITION.


 


(G)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
FROM VANGUARD PERMIAN DULY EXECUTED COUNTERPARTS (IN SUCH NUMBER AS MAY BE
REQUESTED BY THE ADMINISTRATIVE AGENT) OF THE APACHE TITLE INDEMNITY AGREEMENT.


 


(H)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
FROM VANGUARD PERMIAN DULY EXECUTED COUNTERPARTS (IN SUCH NUMBER AS MAY BE
REQUESTED BY THE ADMINISTRATIVE AGENT) OF

 

47

--------------------------------------------------------------------------------


 


ITS GUARANTY AGREEMENT, WHICH GUARANTY AGREEMENT SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(I)                                     THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED FROM THE BORROWER DULY EXECUTED COUNTERPARTS (IN SUCH NUMBER AS MAY BE
REQUESTED BY THE ADMINISTRATIVE AGENT) OF SUCH AMENDMENTS TO AND/OR 
CONFIRMATIONS OF THE SECURITY INSTRUMENTS EXECUTED AND DELIVERED PRIOR TO THE
DATE HEREOF AS MAY BE REQUIRED BY THE ADMINISTRATIVE AGENT, WHICH AMENDMENTS
AND/OR CONFIRMATIONS SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 


(J)                                     EACH OF THE LOAN DOCUMENTS SHALL BE IN
FULL FORCE AND EFFECT.


 


(K)                                  THE BORROWER AND THE GUARANTORS SHALL HAVE
EXECUTED A NOTICE IN COMPLIANCE WITH THE PROVISIONS OF SECTION 26.02 OF THE
TEXAS BUSINESS AND COMMERCE CODE.


 


(L)                                     THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED AN OPINION OF WYATT, TARRANT & COMBS, LLP, COUNSEL TO THE BORROWER AND
THE GUARANTORS, ACCEPTABLE TO THE ADMINISTRATIVE AGENT COVERING SUCH MATTERS
WITH RESPECT TO THE LOAN DOCUMENTS AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST, INCLUDING WITHOUT LIMITATION THOSE MATTERS DESCRIBED IN SECTIONS 7.01
AND 7.02 (OTHER THAN THE SECOND SENTENCE OF SECTION 7.02 WHICH SHALL BE
ADDRESSED IN THE OPINION DESCRIBED IN SECTION 6.04).


 


(M)                               THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE OF INSURANCE COVERAGE OF THE BORROWER AND/OR VANGUARD PERMIAN
EVIDENCING THAT THE BORROWER AND/OR VANGUARD PERMIAN IS CARRYING INSURANCE IN
ACCORDANCE WITH SECTION 7.13 WITH RESPECT TO THE APACHE PROPERTIES.


 


(N)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
SATISFACTORY EVIDENCE THAT NO EVENT, DEVELOPMENT OR CIRCUMSTANCE HAS OCCURRED OR
SHALL THEN EXIST THAT HAS RESULTED IN, OR COULD REASONABLY BE EXPECTED TO HAVE,
A MATERIAL ADVERSE EFFECT.


 


(O)                                 THE REPRESENTATIONS AND WARRANTIES OF THE
BORROWER AND THE GUARANTORS SET FORTH IN THIS AGREEMENT AND IN THE OTHER LOAN
DOCUMENTS SHALL BE TRUE AND CORRECT, EXCEPT TO THE EXTENT ANY SUCH
REPRESENTATIONS AND WARRANTIES ARE EXPRESSLY LIMITED TO AN EARLIER DATE, IN
WHICH CASE, SUCH REPRESENTATIONS AND WARRANTIES SHALL CONTINUE TO BE TRUE AND
CORRECT AS OF SUCH SPECIFIED EARLIER DATE.


 


SECTION 6.02.                             EACH CREDIT EVENT.  THE OBLIGATION OF
EACH LENDER TO MAKE A LOAN ON THE OCCASION OF ANY BORROWING (INCLUDING THE
INITIAL FUNDING), AND OF THE ISSUING BANK TO ISSUE, AMEND, RENEW OR EXTEND ANY
LETTER OF CREDIT, IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS:


 


(A)                                  AT THE TIME OF AND IMMEDIATELY AFTER GIVING
EFFECT TO SUCH BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF
SUCH LETTER OF CREDIT, AS APPLICABLE, NO DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING.


 


(B)                                 AT THE TIME OF AND IMMEDIATELY AFTER GIVING
EFFECT TO SUCH BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF
SUCH LETTER OF CREDIT, AS APPLICABLE, NO EVENT,

 

48

--------------------------------------------------------------------------------


 


DEVELOPMENT OR CIRCUMSTANCE HAS OCCURRED OR SHALL THEN EXIST THAT HAS RESULTED
IN, OR COULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.


 


(C)                                  THE REPRESENTATIONS AND WARRANTIES OF THE
BORROWER AND THE GUARANTORS SET FORTH IN THIS AGREEMENT AND IN THE OTHER LOAN
DOCUMENTS SHALL BE TRUE AND CORRECT ON AND AS OF THE DATE OF SUCH BORROWING OR
THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT,
AS APPLICABLE, EXCEPT TO THE EXTENT ANY SUCH REPRESENTATIONS AND WARRANTIES ARE
EXPRESSLY LIMITED TO AN EARLIER DATE, IN WHICH CASE, ON AND AS OF THE DATE OF
SUCH BORROWING OR THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH
LETTER OF CREDIT, AS APPLICABLE, SUCH REPRESENTATIONS AND WARRANTIES SHALL
CONTINUE TO BE TRUE AND CORRECT AS OF SUCH SPECIFIED EARLIER DATE.


 


(D)                                 THE MAKING OF SUCH LOAN OR THE ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, AS APPLICABLE, WOULD
NOT CONFLICT WITH, OR CAUSE ANY LENDER OR THE ISSUING BANK TO VIOLATE OR EXCEED,
ANY APPLICABLE GOVERNMENTAL REQUIREMENT, AND NO CHANGE IN LAW SHALL HAVE
OCCURRED, AND NO LITIGATION SHALL BE PENDING OR THREATENED, WHICH DOES OR, WITH
RESPECT TO ANY THREATENED LITIGATION, SEEKS TO, ENJOIN, PROHIBIT OR RESTRAIN,
THE MAKING OR REPAYMENT OF ANY LOAN, THE ISSUANCE, AMENDMENT, RENEWAL, EXTENSION
OR REPAYMENT OF ANY LETTER OF CREDIT OR ANY PARTICIPATIONS THEREIN OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT.


 


(E)                                  THE RECEIPT BY THE ADMINISTRATIVE AGENT OF
A BORROWING REQUEST IN ACCORDANCE WITH SECTION 2.03 OR A REQUEST FOR A LETTER OF
CREDIT IN ACCORDANCE WITH SECTION 2.08(B), AS APPLICABLE.

 

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) through (e).


 


SECTION 6.03.                             EFFECTIVENESS OF BORROWING BASE
INCREASE.  THE INCREASE OF THE BORROWING BASE TO $150,000,000 CONTEMPLATED BY
SECTION 2.07(A) SHALL BECOME EFFECTIVE ON THE DATE ON WHICH EACH OF THE
FOLLOWING CONDITIONS IS SATISFIED (OR WAIVED IN ACCORDANCE WITH SECTION 12.02):


 


(A)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A BORROWING BASE INCREASE FEE IN THE AMOUNT OF $79,000 (FOR THE BENEFIT
OF WACHOVIA BANK, NATIONAL ASSOCIATION AND THE BANK OF NOVA SCOTIA).


 


(B)                                 BORROWER OR VANGUARD PREMIUM SHALL HAVE
DELIVERED TO THE ADMINISTRATIVE AGENT TITLE INFORMATION AND DATA ACCEPTABLE TO
THE ADMINISTRATIVE AGENT RELATING TITLE TO THE APACHE PROPERTIES.  THESE TITLE
ASSURANCES SHALL INCLUDE SUCH POST CLOSING TITLE WORK AS ADMINISTRATIVE AGENT
MAY REQUEST.


 


(C)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED FROM VANGUARD PERMIAN DULY EXECUTED COUNTERPARTS (IN SUCH NUMBER AS MAY
BE REQUESTED BY THE ADMINISTRATIVE AGENT) OF THE APACHE AFFIDAVIT OF PAYMENT OF
TRADE BILLS.


 


SECTION 6.04.                             CERTAIN MATTERS TO BE COMPLETED AFTER
CLOSING.  THE PARTIES AGREE THAT THE MATTERS DESCRIBED BELOW IN THIS
SECTION 6.04 SHALL BE COMPLETED TO THE SATISFACTION OF THE

 

49

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT ON THE DATES SPECIFIED BELOW FOR EACH ITEM, OR ELSE AN
EVENT OF DEFAULT SHALL BE DEEMED TO HAVE OCCURRED WITH RESPECT TO THAT
PARTICULAR ITEM UNDER SECTION 10.01(D) WITH NO FURTHER GRACE PERIOD BEING
APPLICABLE:


 


(A)                                    ON OR BEFORE FEBRUARY 22, 2008, THE
BORROWER SHALL PROVIDE THE ADMINISTRATIVE AGENT WITH AN OPINION OF COUNSEL OF
DOHERTY & DOHERTY, SPECIAL TEXAS COUNSEL TO THE BORROWER AND THE GUARANTORS,
ACCEPTABLE TO THE ADMINISTRATIVE AGENT COVERING SUCH MATTERS WITH RESPECT TO THE
LOAN DOCUMENTS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, INCLUDING
WITHOUT LIMITATION THOSE MATTERS SET FORTH IN THE SECOND SENTENCE OF
SECTION 7.02.


 


(B)                                 ON OR BEFORE FEBRUARY 22, 2008, VANGUARD
PERMIAN SHALL HAVE PROVIDED THE ADMINISTRATIVE AGENT DULY EXECUTED COUNTERPARTS
(IN SUCH NUMBER AS MAY BE REQUESTED BY THE ADMINISTRATIVE AGENT) OF THE APACHE
PROPERTY CERTIFICATE AND THE APACHE RECONCILIATION SCHEDULE.


 


(C)                                  ON OR BEFORE FEBRUARY 29, 2008, THE
MORTGAGES EXECUTED BY TEC SHALL HAVE BEEN AMENDED, SUPPLEMENTED OR RESTATED, AS
THE ADMINISTRATIVE AGENT SHALL DETERMINE, TO ADD THERETO THE PROPERTIES CONVEYED
TO TEC BY NRC PURSUANT TO THE COLLATERAL RESTRUCTURE PLAN SET FORTH IN THE
ORIGINAL SECOND AMENDMENT TO CREDIT AGREEMENT AND TO REFLECT THE CHANGES IN THE
NAME OF THE BORROWER, THE AMOUNT OF DEBT SECURED AND THE ADDRESS OF TEC FOR
NOTICE AND UCC PURPOSES.


 


(D)                                 ON OR BEFORE FEBRUARY 29, 2008, THE
MORTGAGES EXECUTED BY ARIANA SHALL HAVE BEEN AMENDED OR SUPPLEMENTED, AS THE
ADMINISTRATIVE AGENT SHALL DETERMINE, TO REFLECT CHANGES IN THE NAME OF THE
BORROWER, THE AMOUNT OF DEBT SECURED AND THE ADDRESS OF ARIANA FOR NOTICE AND
UCC PURPOSES (SUCH AMENDMENTS OR SUPPLEMENTS TO BE MADE AFTER THE RELEASE OF THE
WARTBURG FIELD PURSUANT TO THE COLLATERAL RESTRUCTURE PLAN SET FORTH IN THE
ORIGINAL SECOND AMENDMENT TO CREDIT AGREEMENT).


 


ARTICLE VII
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent, the Issuing
Bank and the Lenders that:


 


SECTION 7.01.                             ORGANIZATION; POWERS.  EACH OF THE
BORROWER AND THE SUBSIDIARIES IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION, HAS ALL
REQUISITE POWER AND AUTHORITY, AND HAS ALL MATERIAL GOVERNMENTAL LICENSES,
AUTHORIZATIONS, CONSENTS AND APPROVALS NECESSARY, TO OWN ITS ASSETS AND TO CARRY
ON ITS BUSINESS AS NOW CONDUCTED, AND IS QUALIFIED TO DO BUSINESS IN, AND IS IN
GOOD STANDING IN, EVERY JURISDICTION WHERE SUCH QUALIFICATION IS REQUIRED,
EXCEPT WHERE FAILURE TO HAVE SUCH POWER, AUTHORITY, LICENSES, AUTHORIZATIONS,
CONSENTS, APPROVALS AND QUALIFICATIONS COULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.


 


SECTION 7.02.                             AUTHORITY; ENFORCEABILITY.  THE
TRANSACTIONS ARE WITHIN THE BORROWER’S AND EACH GUARANTOR’S LIMITED LIABILITY
COMPANY, PARTNERSHIP, AND CORPORATE POWERS (AS APPLICABLE) AND HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY LIMITED LIABILITY COMPANY AND, IF REQUIRED, MEMBER

 

50

--------------------------------------------------------------------------------


 


ACTION (INCLUDING, WITHOUT LIMITATION, ANY ACTION REQUIRED TO BE TAKEN BY ANY
CLASS OF MANAGERS, DIRECTORS OR  PARTNERS (AS APPLICABLE) OF THE BORROWER OR ANY
OTHER PERSON, WHETHER INTERESTED OR DISINTERESTED, IN ORDER TO ENSURE THE DUE
AUTHORIZATION OF THE TRANSACTIONS).  EACH LOAN DOCUMENT TO WHICH THE BORROWER
AND EACH GUARANTOR IS A PARTY HAS BEEN DULY EXECUTED AND DELIVERED BY THE
BORROWER AND SUCH GUARANTOR AND CONSTITUTES A LEGAL, VALID AND BINDING
OBLIGATION OF THE BORROWER AND SUCH GUARANTOR, AS APPLICABLE, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY
AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER CONSIDERED IN
A PROCEEDING IN EQUITY OR AT LAW.


 


SECTION 7.03.                             APPROVALS; NO CONFLICTS.  THE
TRANSACTIONS (A) DO NOT REQUIRE ANY CONSENT OR APPROVAL OF, REGISTRATION OR
FILING WITH, OR ANY OTHER ACTION BY, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER
THIRD PERSON (INCLUDING MEMBERS OR ANY CLASS OF MANAGERS, WHETHER INTERESTED OR
DISINTERESTED, OF THE BORROWER OR ANY OTHER PERSON), NOR IS ANY SUCH CONSENT,
APPROVAL, REGISTRATION, FILING OR OTHER ACTION NECESSARY FOR THE VALIDITY OR
ENFORCEABILITY OF ANY LOAN DOCUMENT OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREBY, EXCEPT SUCH AS HAVE BEEN OBTAINED OR MADE AND ARE IN FULL
FORCE AND EFFECT OTHER THAN (I) THE RECORDING AND FILING OF THE SECURITY
INSTRUMENTS AS REQUIRED BY THIS AGREEMENT, (II) THOSE THIRD PARTY APPROVALS OR
CONSENTS WHICH, IF NOT MADE OR OBTAINED, WOULD NOT CAUSE A DEFAULT HEREUNDER,
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR DO NOT
HAVE AN ADVERSE EFFECT ON THE ENFORCEABILITY OF THE LOAN DOCUMENTS, AND
(III) CONSENTS BY, REQUIRED NOTICES TO, OR OTHER ACTIONS BY STATE AND FEDERAL
GOVERNMENTAL ENTITIES IN CONNECTION WITH THE ASSIGNMENT OF STATE AND FEDERAL OIL
AND GAS LEASES OR OTHER INTERESTS THEREIN THAT ARE CUSTOMARILY OBTAINED
SUBSEQUENT TO SUCH ASSIGNMENTS, (B) WILL NOT VIOLATE ANY APPLICABLE LAW OR
ORGANIZATIONAL DOCUMENTS OF THE BORROWER OR ANY SUBSIDIARY OR ANY ORDER OF ANY
GOVERNMENTAL AUTHORITY, (C) WILL NOT VIOLATE OR RESULT IN A DEFAULT UNDER ANY
INDENTURE, AGREEMENT OR OTHER INSTRUMENT BINDING UPON THE BORROWER OR ANY
SUBSIDIARY OR ITS PROPERTIES, OR GIVE RISE TO A RIGHT THEREUNDER TO REQUIRE ANY
PAYMENT TO BE MADE BY THE BORROWER OR SUCH SUBSIDIARY AND (D) WILL NOT RESULT IN
THE CREATION OR IMPOSITION OF ANY LIEN ON ANY PROPERTY OF THE BORROWER OR ANY
SUBSIDIARY (OTHER THAN THE LIENS CREATED BY THE LOAN DOCUMENTS).


 


SECTION 7.04.                             FINANCIAL CONDITION; NO MATERIAL
ADVERSE CHANGE.


 


(A)                                  THE BORROWER HAS HERETOFORE FURNISHED TO
THE LENDERS ITS CONSOLIDATED BALANCE SHEET AND STATEMENTS OF INCOME, MEMBERS’
EQUITY AND CASH FLOWS (A) AS OF AND FOR THE FISCAL YEAR ENDED DECEMBER 31, 2006,
REPORTED ON BY UHY LLP, INDEPENDENT PUBLIC ACCOUNTANT AND (B) AS OF AND FOR THE
FISCAL QUARTER AND THE PORTION OF THE FISCAL YEAR ENDED SEPTEMBER 30, 2007,
CERTIFIED BY ITS CHIEF FINANCIAL OFFICER.  SUCH FINANCIAL STATEMENTS PRESENT
FAIRLY, IN ALL MATERIAL RESPECTS, THE FINANCIAL CONDITION AND RESULTS OF
OPERATIONS AND CASH FLOWS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS
OF SUCH DATES AND FOR SUCH PERIODS IN ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END
AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES IN THE CASE OF THE UNAUDITED
QUARTERLY FINANCIAL STATEMENTS.  SUCH BALANCE SHEETS AND THE NOTES THERETO
DISCLOSE ALL MATERIAL LIABILITIES, DIRECT OR CONTINGENT, OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS OF THE DATES THEREOF.


 


(B)                                 SINCE SEPTEMBER 30, 2007, (I) THERE HAS BEEN
NO EVENT, DEVELOPMENT OR CIRCUMSTANCE THAT HAS HAD OR COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND

 

51

--------------------------------------------------------------------------------


 


(II) THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES HAS BEEN CONDUCTED ONLY
IN THE ORDINARY COURSE CONSISTENT WITH PAST BUSINESS PRACTICES.


 


(C)                                  NEITHER THE BORROWER NOR ANY SUBSIDIARY HAS
ON THE DATE HEREOF ANY MATERIAL DEBT (INCLUDING DISQUALIFIED CAPITAL STOCK) OR
ANY CONTINGENT LIABILITIES, OFF-BALANCE SHEET LIABILITIES OR PARTNERSHIPS,
LIABILITIES FOR TAXES, UNUSUAL FORWARD OR LONG-TERM COMMITMENTS OR UNREALIZED OR
ANTICIPATED LOSSES FROM ANY UNFAVORABLE COMMITMENTS, EXCEPT AS REFERRED TO OR
REFLECTED OR PROVIDED FOR IN THE FINANCIAL STATEMENTS.


 


SECTION 7.05.                             LITIGATION.


 


(A)                                  EXCEPT AS SET FORTH ON SCHEDULE 7.05, THERE
ARE NO ACTIONS, SUITS, INVESTIGATIONS OR PROCEEDINGS BY OR BEFORE ANY ARBITRATOR
OR GOVERNMENTAL AUTHORITY PENDING AGAINST OR, TO THE KNOWLEDGE OF THE BORROWER,
THREATENED AGAINST OR AFFECTING THE BORROWER OR ANY SUBSIDIARY  (I) NOT FULLY
COVERED BY INSURANCE (EXCEPT FOR NORMAL DEDUCTIBLES) AS TO WHICH THERE IS A
REASONABLE POSSIBILITY OF AN ADVERSE DETERMINATION THAT, IF ADVERSELY
DETERMINED, COULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO
RESULT IN A MATERIAL ADVERSE EFFECT, (II) THAT INVOLVE ANY LOAN DOCUMENT OR THE
TRANSACTIONS OR (III) THAT COULD IMPAIR THE CONSUMMATION OF THE ACQUISITION ON
THE TIME AND IN THE MANNER CONTEMPLATED BY THE ACQUISITION DOCUMENTS.


 


(B)                                 SINCE THE DATE OF THIS AGREEMENT, THERE HAS
BEEN NO CHANGE IN THE STATUS OF THE MATTERS DISCLOSED IN SCHEDULE 7.05 THAT,
INDIVIDUALLY OR IN THE AGGREGATE, HAS RESULTED IN, OR MATERIALLY INCREASED THE
LIKELIHOOD OF, A MATERIAL ADVERSE EFFECT.


 


SECTION 7.06.                             ENVIRONMENTAL MATTERS.  EXCEPT AS SET
FORTH IN SCHEDULE 7.06 AND AS COULD NOT BE REASONABLY EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT (OR WITH RESPECT TO (C), (D) AND (E) BELOW, WHERE THE
FAILURE TO TAKE SUCH ACTIONS COULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT):


 


(A)                                  NEITHER ANY PROPERTY OF THE BORROWER OR ANY
SUBSIDIARY NOR THE OPERATIONS CONDUCTED THEREON VIOLATE ANY ORDER OR REQUIREMENT
OF ANY COURT OR GOVERNMENTAL AUTHORITY OR ANY ENVIRONMENTAL LAWS.


 


(B)                                 NO PROPERTY OF THE BORROWER OR ANY
SUBSIDIARY NOR THE OPERATIONS CURRENTLY CONDUCTED THEREON OR, TO THE KNOWLEDGE
OF THE BORROWER, BY ANY PRIOR OWNER OR OPERATOR OF SUCH PROPERTY OR OPERATION,
ARE IN VIOLATION OF OR SUBJECT TO ANY EXISTING, PENDING OR THREATENED ACTION,
SUIT, INVESTIGATION, INQUIRY OR PROCEEDING BY OR BEFORE ANY COURT OR
GOVERNMENTAL AUTHORITY OR TO ANY REMEDIAL OBLIGATIONS UNDER ENVIRONMENTAL LAWS.


 


(C)                                  ALL NOTICES, PERMITS, LICENSES, EXEMPTIONS,
APPROVALS OR SIMILAR AUTHORIZATIONS, IF ANY, REQUIRED TO BE OBTAINED OR FILED IN
CONNECTION WITH THE OPERATION OR USE OF ANY AND ALL PROPERTY OF THE BORROWER AND
EACH SUBSIDIARY, INCLUDING, WITHOUT LIMITATION, PAST OR PRESENT TREATMENT,
STORAGE, DISPOSAL OR RELEASE OF A HAZARDOUS SUBSTANCE, OIL AND GAS WASTE OR
SOLID WASTE INTO THE ENVIRONMENT, HAVE BEEN DULY OBTAINED OR FILED, AND THE
BORROWER AND EACH SUBSIDIARY ARE IN COMPLIANCE WITH THE TERMS AND CONDITIONS OF
ALL SUCH NOTICES, PERMITS, LICENSES AND SIMILAR AUTHORIZATIONS.

 

52

--------------------------------------------------------------------------------


 


(D)                                 ALL HAZARDOUS SUBSTANCES, SOLID WASTE AND
OIL AND GAS WASTE, IF ANY, GENERATED AT ANY AND ALL PROPERTY OF THE BORROWER OR
ANY SUBSIDIARY HAVE IN THE PAST BEEN TRANSPORTED, TREATED AND DISPOSED OF IN
ACCORDANCE WITH ENVIRONMENTAL LAWS AND SO AS NOT TO POSE AN IMMINENT AND
SUBSTANTIAL ENDANGERMENT TO PUBLIC HEALTH OR WELFARE OR THE ENVIRONMENT, AND, TO
THE KNOWLEDGE OF THE BORROWER, ALL SUCH TRANSPORT CARRIERS AND TREATMENT AND
DISPOSAL FACILITIES HAVE BEEN AND ARE OPERATING IN COMPLIANCE WITH ENVIRONMENTAL
LAWS AND SO AS NOT TO POSE AN IMMINENT AND SUBSTANTIAL ENDANGERMENT TO PUBLIC
HEALTH OR WELFARE OR THE ENVIRONMENT, AND ARE NOT THE SUBJECT OF ANY EXISTING,
PENDING OR THREATENED ACTION, INVESTIGATION OR INQUIRY BY ANY GOVERNMENTAL
AUTHORITY IN CONNECTION WITH ANY ENVIRONMENTAL LAWS.


 


(E)                                  THE BORROWER HAS TAKEN ALL STEPS REASONABLY
NECESSARY TO DETERMINE AND HAS DETERMINED THAT NO OIL, HAZARDOUS SUBSTANCES,
SOLID WASTE OR OIL AND GAS WASTE, HAVE BEEN DISPOSED OF OR OTHERWISE RELEASED
AND THERE HAS BEEN NO THREATENED RELEASE OF ANY OIL, HAZARDOUS SUBSTANCES, SOLID
WASTE OR OIL AND GAS WASTE ON OR TO ANY PROPERTY OF THE BORROWER OR ANY
SUBSIDIARY EXCEPT IN COMPLIANCE WITH ENVIRONMENTAL LAWS AND SO AS NOT TO POSE AN
IMMINENT AND SUBSTANTIAL ENDANGERMENT TO PUBLIC HEALTH OR WELFARE OR THE
ENVIRONMENT.


 


(F)                                    NEITHER THE BORROWER NOR ANY SUBSIDIARY
HAS ANY KNOWN CONTINGENT LIABILITY OR REMEDIAL WORK IN CONNECTION WITH ANY
RELEASE OR THREATENED RELEASE OF ANY OIL, HAZARDOUS SUBSTANCE, SOLID WASTE OR
OIL AND GAS WASTE INTO THE ENVIRONMENT.


 


SECTION 7.07.                             COMPLIANCE WITH THE LAWS AND
AGREEMENTS; NO DEFAULTS.


 


(A)                                  EACH OF THE BORROWER AND EACH SUBSIDIARY IS
IN COMPLIANCE WITH ALL GOVERNMENTAL REQUIREMENTS APPLICABLE TO IT OR ITS
PROPERTY AND ALL AGREEMENTS AND OTHER INSTRUMENTS BINDING UPON IT OR ITS
PROPERTY, AND POSSESSES ALL LICENSES, PERMITS, FRANCHISES, EXEMPTIONS, APPROVALS
AND OTHER GOVERNMENTAL AUTHORIZATIONS NECESSARY FOR THE OWNERSHIP OF ITS
PROPERTY AND THE CONDUCT OF ITS BUSINESS, EXCEPT WHERE THE FAILURE TO DO SO,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.


 


(B)                                 NEITHER THE BORROWER NOR ANY SUBSIDIARY IS
IN DEFAULT NOR HAS ANY EVENT OR CIRCUMSTANCE OCCURRED WHICH, BUT FOR THE
EXPIRATION OF ANY APPLICABLE GRACE PERIOD OR THE GIVING OF NOTICE, OR BOTH,
WOULD CONSTITUTE A DEFAULT OR WOULD REQUIRE THE BORROWER OR A SUBSIDIARY TO
REDEEM OR MAKE ANY OFFER TO REDEEM UNDER ANY INDENTURE, NOTE, CREDIT AGREEMENT
OR INSTRUMENT PURSUANT TO WHICH ANY MATERIAL INDEBTEDNESS IS OUTSTANDING OR BY
WHICH THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES IS BOUND.


 


(C)                                  NO DEFAULT HAS OCCURRED AND IS CONTINUING.


 


SECTION 7.08.                             INVESTMENT COMPANY ACT.  NEITHER THE
BORROWER NOR ANY SUBSIDIARY IS AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED”
BY AN “INVESTMENT COMPANY,” WITHIN THE MEANING OF, OR SUBJECT TO REGULATION
UNDER, THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


SECTION 7.09.                             TAXES.  EACH OF THE BORROWER AND ITS
SUBSIDIARIES HAS TIMELY FILED OR CAUSED TO BE FILED ALL TAX RETURNS AND REPORTS
REQUIRED TO HAVE BEEN FILED AND HAS PAID OR CAUSED TO BE PAID ALL TAXES REQUIRED
TO HAVE BEEN PAID BY IT, EXCEPT (A) TAXES THAT ARE BEING CONTESTED IN GOOD FAITH
BY APPROPRIATE PROCEEDINGS AND FOR WHICH THE BORROWER OR SUCH SUBSIDIARY, AS
APPLICABLE, HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES IN ACCORDANCE WITH GAAP
OR (B) TO THE

 

53

--------------------------------------------------------------------------------


 


EXTENT THAT THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.  THE CHARGES, ACCRUALS AND RESERVES ON THE BOOKS OF THE
BORROWER AND ITS SUBSIDIARIES IN RESPECT OF TAXES AND OTHER GOVERNMENTAL CHARGES
ARE ADEQUATE.  NO TAX LIEN HAS BEEN FILED AND, TO THE KNOWLEDGE OF THE BORROWER,
NO CLAIM IS BEING ASSERTED WITH RESPECT TO ANY SUCH TAX OR OTHER SUCH
GOVERNMENTAL CHARGE.


 


SECTION 7.10.                             ERISA.


 


(A)                                  THE BORROWER, THE SUBSIDIARIES AND EACH
ERISA AFFILIATE HAVE COMPLIED IN ALL MATERIAL RESPECTS WITH ERISA AND, WHERE
APPLICABLE, THE CODE REGARDING EACH PLAN.


 


(B)                                 EACH PLAN IS, AND HAS BEEN, MAINTAINED IN
SUBSTANTIAL COMPLIANCE WITH ERISA AND, WHERE APPLICABLE, THE CODE.


 


(C)                                  NO ACT, OMISSION OR TRANSACTION HAS
OCCURRED WHICH COULD RESULT IN IMPOSITION ON THE BORROWER, ANY SUBSIDIARY OR ANY
ERISA AFFILIATE (WHETHER DIRECTLY OR INDIRECTLY) OF (I) EITHER A CIVIL PENALTY
ASSESSED PURSUANT TO SUBSECTIONS (C), (I) OR (L) OF SECTION 502 OF ERISA OR A
TAX IMPOSED PURSUANT TO CHAPTER 43 OF SUBTITLE D OF THE CODE OR (II) BREACH OF
FIDUCIARY DUTY LIABILITY DAMAGES UNDER SECTION 409 OF ERISA.


 


(D)                                 NO PLAN (OTHER THAN A DEFINED CONTRIBUTION
PLAN) OR ANY TRUST CREATED UNDER ANY SUCH PLAN HAS BEEN TERMINATED SINCE
SEPTEMBER 2, 1974.  NO LIABILITY TO THE PBGC (OTHER THAN FOR THE PAYMENT OF
CURRENT PREMIUMS WHICH ARE NOT PAST DUE) BY THE BORROWER, ANY SUBSIDIARY OR ANY
ERISA AFFILIATE HAS BEEN OR IS EXPECTED BY THE BORROWER, ANY SUBSIDIARY OR ANY
ERISA AFFILIATE TO BE INCURRED WITH RESPECT TO ANY PLAN.  NO ERISA EVENT WITH
RESPECT TO ANY PLAN HAS OCCURRED.


 


(E)                                  FULL PAYMENT WHEN DUE HAS BEEN MADE OF ALL
AMOUNTS WHICH THE BORROWER, THE SUBSIDIARIES OR ANY ERISA AFFILIATE IS REQUIRED
UNDER THE TERMS OF EACH PLAN OR APPLICABLE LAW TO HAVE PAID AS CONTRIBUTIONS TO
SUCH PLAN AS OF THE DATE HEREOF, AND NO ACCUMULATED FUNDING DEFICIENCY (AS
DEFINED IN SECTION 302 OF ERISA AND SECTION 412 OF THE CODE), WHETHER OR NOT
WAIVED, EXISTS WITH RESPECT TO ANY PLAN.


 


(F)                                    THE ACTUARIAL PRESENT VALUE OF THE
BENEFIT LIABILITIES UNDER EACH PLAN WHICH IS SUBJECT TO TITLE IV OF ERISA DOES
NOT, AS OF THE END OF THE BORROWER’S MOST RECENTLY ENDED FISCAL YEAR, EXCEED THE
CURRENT VALUE OF THE ASSETS (COMPUTED ON A PLAN TERMINATION BASIS IN ACCORDANCE
WITH TITLE IV OF ERISA) OF SUCH PLAN ALLOCABLE TO SUCH BENEFIT LIABILITIES.  THE
TERM “ACTUARIAL PRESENT VALUE OF THE BENEFIT LIABILITIES” SHALL HAVE THE MEANING
SPECIFIED IN SECTION 4041 OF ERISA.


 


(G)                                 NEITHER THE BORROWER, THE SUBSIDIARIES NOR
ANY ERISA AFFILIATE SPONSORS, MAINTAINS, OR CONTRIBUTES TO AN EMPLOYEE WELFARE
BENEFIT PLAN, AS DEFINED IN SECTION 3(1) OF ERISA, INCLUDING, WITHOUT
LIMITATION, ANY SUCH PLAN MAINTAINED TO PROVIDE BENEFITS TO FORMER EMPLOYEES OF
SUCH ENTITIES, THAT MAY NOT BE TERMINATED BY THE BORROWER, A SUBSIDIARY OR ANY
ERISA AFFILIATE IN ITS SOLE DISCRETION AT ANY TIME WITHOUT ANY MATERIAL
LIABILITY.

 

54

--------------------------------------------------------------------------------


 


(H)                                 NEITHER THE BORROWER, THE SUBSIDIARIES NOR
ANY ERISA AFFILIATE SPONSORS, MAINTAINS OR CONTRIBUTES TO, OR HAS AT ANY TIME IN
THE SIX-YEAR PERIOD PRECEDING THE DATE HEREOF SPONSORED, MAINTAINED OR
CONTRIBUTED TO, ANY MULTIEMPLOYER PLAN.


 


(I)                                     NEITHER THE BORROWER, THE SUBSIDIARIES
NOR ANY ERISA AFFILIATE IS REQUIRED TO PROVIDE SECURITY UNDER SECTION 401(A)(29)
OF THE CODE DUE TO A PLAN AMENDMENT THAT RESULTS IN AN INCREASE IN CURRENT
LIABILITY FOR THE PLAN.


 


SECTION 7.11.                             DISCLOSURE; NO MATERIAL
MISSTATEMENTS.  THE BORROWER HAS DISCLOSED TO THE ADMINISTRATIVE AGENT AND THE
LENDERS ALL AGREEMENTS, INSTRUMENTS AND CORPORATE OR OTHER RESTRICTIONS TO WHICH
IT OR ANY OF ITS SUBSIDIARIES IS SUBJECT, AND ALL OTHER MATTERS KNOWN TO IT,
THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.  NONE OF THE OTHER REPORTS, FINANCIAL STATEMENTS,
CERTIFICATES OR OTHER INFORMATION FURNISHED BY OR ON BEHALF OF THE BORROWER OR
ANY SUBSIDIARY TO THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY OF THEIR
AFFILIATES IN CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR DELIVERED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (AS
MODIFIED OR SUPPLEMENTED BY OTHER INFORMATION SO FURNISHED) CONTAINS ANY
MATERIAL MISSTATEMENT OF FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING; PROVIDED THAT, WITH RESPECT TO PROJECTED FINANCIAL
INFORMATION, THE BORROWER REPRESENTS ONLY THAT SUCH INFORMATION WAS PREPARED IN
GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE TIME.  THERE
IS NO FACT PECULIAR TO THE BORROWER OR ANY SUBSIDIARY WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR IN THE FUTURE IS REASONABLY LIKELY
TO HAVE A MATERIAL ADVERSE EFFECT AND WHICH HAS NOT BEEN SET FORTH IN THIS
AGREEMENT OR THE LOAN DOCUMENTS OR THE OTHER DOCUMENTS, CERTIFICATES AND
STATEMENTS FURNISHED TO THE ADMINISTRATIVE AGENT OR THE LENDERS BY OR ON BEHALF
OF THE BORROWER OR ANY SUBSIDIARY PRIOR TO, OR ON, THE DATE HEREOF IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED HEREBY.  THERE ARE NO STATEMENTS OR
CONCLUSIONS IN ANY RESERVE REPORT WHICH ARE BASED UPON OR INCLUDE MISLEADING
INFORMATION OR FAIL TO TAKE INTO ACCOUNT MATERIAL INFORMATION REGARDING THE
MATTERS REPORTED THEREIN, IT BEING UNDERSTOOD THAT PROJECTIONS CONCERNING
VOLUMES ATTRIBUTABLE TO THE OIL AND GAS PROPERTIES AND PRODUCTION AND COST
ESTIMATES CONTAINED IN EACH RESERVE REPORT ARE NECESSARILY BASED UPON
PROFESSIONAL OPINIONS, ESTIMATES AND PROJECTIONS AND THAT THE BORROWER AND THE
SUBSIDIARIES DO NOT WARRANT THAT SUCH OPINIONS, ESTIMATES AND PROJECTIONS WILL
ULTIMATELY PROVE TO HAVE BEEN ACCURATE.


 


SECTION 7.12.                             INSURANCE.  SCHEDULE 7.12 SETS FORTH A
TRUE, COMPLETE AND CORRECT DESCRIPTION OF ALL INSURANCE MAINTAINED BY THE
BORROWER OR BY THE BORROWER FOR ITS SUBSIDIARIES OR BY EACH SUBSIDIARY FOR
ITSELF, AS THE CASE MAY BE, AS OF THE DATE HEREOF.  THE BORROWER HAS, AND HAS
CAUSED ALL OF ITS SUBSIDIARIES TO HAVE, (A) ALL INSURANCE POLICIES SUFFICIENT
FOR THE COMPLIANCE BY EACH OF THEM WITH ALL MATERIAL GOVERNMENTAL REQUIREMENTS
AND ALL MATERIAL AGREEMENTS AND (B) INSURANCE COVERAGE IN AT LEAST AMOUNTS AND
AGAINST SUCH RISK (INCLUDING, WITHOUT LIMITATION, PUBLIC LIABILITY) THAT ARE
COMMERCIALLY REASONABLE AND USUALLY INSURED AGAINST BY COMPANIES SIMILARLY
SITUATED AND ENGAGED IN THE SAME OR A SIMILAR BUSINESS FOR THE ASSETS AND
OPERATIONS OF THE BORROWER AND ITS SUBSIDIARIES.  THE ADMINISTRATIVE AGENT HAS
BEEN NAMED AS AN ADDITIONAL INSURED IN RESPECT OF SUCH LIABILITY INSURANCE
POLICIES, AND THE ADMINISTRATIVE AGENT HAS BEEN NAMED AS LOSS PAYEE WITH RESPECT
TO PROPERTY LOSS INSURANCE.

 

55

--------------------------------------------------------------------------------


 


SECTION 7.13.                             RESTRICTION ON LIENS.  NEITHER THE
BORROWER NOR ANY OF THE SUBSIDIARIES IS A PARTY TO ANY MATERIAL AGREEMENT OR
ARRANGEMENT (OTHER THAN CAPITAL LEASES CREATING LIENS PERMITTED BY
SECTION 9.03(C), BUT THEN ONLY ON THE PROPERTY SUBJECT OF SUCH CAPITAL LEASE),
OR SUBJECT TO ANY ORDER, JUDGMENT, WRIT OR DECREE, WHICH EITHER RESTRICTS OR
PURPORTS TO RESTRICT ITS ABILITY TO GRANT LIENS TO THE ADMINISTRATIVE AGENT AND
THE LENDERS ON OR IN RESPECT OF THEIR PROPERTIES TO SECURE THE INDEBTEDNESS AND
THE LOAN DOCUMENTS.


 


SECTION 7.14.                             SUBSIDIARIES.  EXCEPT AS SET FORTH ON
SCHEDULE 7.14 OR AS DISCLOSED IN WRITING TO THE ADMINISTRATIVE AGENT (WHICH
SHALL PROMPTLY FURNISH A COPY TO THE LENDERS), WHICH SHALL BE A SUPPLEMENT TO
SCHEDULE 7.14, THE BORROWER HAS NO SUBSIDIARIES AND THE BORROWER HAS NO FOREIGN
SUBSIDIARIES.  EACH SUBSIDIARY ON SUCH SCHEDULE IS A WHOLLY-OWNED SUBSIDIARY AND
A DISREGARDED ENTITY FOR FEDERAL INCOME TAX PURPOSES.


 


SECTION 7.15.                             LOCATION OF BUSINESS AND OFFICES.  THE
BORROWER’S JURISDICTION OF ORGANIZATION IS KENTUCKY; THE NAME OF THE BORROWER AS
LISTED IN THE PUBLIC RECORDS OF ITS JURISDICTION OF ORGANIZATION IS VANGUARD
NATURAL GAS, LLC; AND THE ORGANIZATIONAL IDENTIFICATION NUMBER OF THE BORROWER
IN ITS JURISDICTION OF ORGANIZATION IS 0601349 (OR, IN EACH CASE, AS SET FORTH
IN A NOTICE DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 8.01(N) IN
ACCORDANCE WITH SECTION 12.01).  THE BORROWER’S PRINCIPAL PLACE OF BUSINESS IS
LOCATED AT THE ADDRESS IN LONDON, KENTUCKY SPECIFIED IN SECTION 12.01 (OR AS SET
FORTH IN A NOTICE DELIVERED PURSUANT TO SECTION 8.01(N) AND SECTION 12.01(C)),
AND ITS CHIEF EXECUTIVE OFFICES IS LOCATED AT THE SAN FELIPE STREET ADDRESS IN
HOUSTON, TEXAS SPECIFIED IN SECTION 12.01 (OR AS SET FORTH IN A NOTICE DELIVERED
PURSUANT TO SECTION 8.01(N) AND SECTION 12.01(C)).  EACH SUBSIDIARY’S
JURISDICTION OF ORGANIZATION, NAME AS LISTED IN THE PUBLIC RECORDS OF ITS
JURISDICTION OF ORGANIZATION, ORGANIZATIONAL IDENTIFICATION NUMBER IN ITS
JURISDICTION OF ORGANIZATION, AND THE LOCATION OF ITS PRINCIPAL PLACE OF
BUSINESS AND CHIEF EXECUTIVE OFFICE IS STATED ON SCHEDULE 7.14 (OR AS SET FORTH
IN A NOTICE DELIVERED PURSUANT TO SECTION 8.01(N)).


 


SECTION 7.16.                             PROPERTIES; TITLES, ETC.


 


(A)                                  EACH OF THE BORROWER AND THE SUBSIDIARIES
HAS GOOD AND DEFENSIBLE TITLE TO THE OIL AND GAS PROPERTIES EVALUATED IN THE
MOST RECENTLY DELIVERED RESERVE REPORT AND GOOD TITLE TO ALL ITS PERSONAL
PROPERTIES, IN EACH CASE, FREE AND CLEAR OF ALL LIENS EXCEPT LIENS PERMITTED BY
SECTION 9.03.  AFTER GIVING FULL EFFECT TO THE EXCEPTED LIENS, THE BORROWER OR
THE SUBSIDIARY SPECIFIED AS THE OWNER OWNS THE NET INTERESTS IN PRODUCTION
ATTRIBUTABLE TO THE HYDROCARBON INTERESTS AS REFLECTED IN THE MOST RECENTLY
DELIVERED RESERVE REPORT, AND THE OWNERSHIP OF SUCH PROPERTIES SHALL NOT IN ANY
MATERIAL RESPECT OBLIGATE THE BORROWER OR SUCH SUBSIDIARY TO BEAR THE COSTS AND
EXPENSES RELATING TO THE MAINTENANCE, DEVELOPMENT AND OPERATIONS OF EACH SUCH
PROPERTY IN AN AMOUNT IN EXCESS OF THE WORKING INTEREST OF EACH PROPERTY SET
FORTH IN THE MOST RECENTLY DELIVERED RESERVE REPORT THAT IS NOT OFFSET BY A
CORRESPONDING PROPORTIONATE INCREASE IN THE BORROWER’S OR SUCH SUBSIDIARY’S NET
REVENUE INTEREST IN SUCH PROPERTY.  THE OWNERSHIP BY THE BORROWER OR ANY
SUBSIDIARY OF THE HYDROCARBONS AND THE UNDIVIDED INTERESTS THEREIN SPECIFIED ON
THE EXHIBITS TO THE MORTGAGES ARE THE SAME INTERESTS REFLECTED IN THE MOST
RECENTLY DELIVERED RESERVE REPORT.


 


(B)                                 ALL MATERIAL LEASES AND AGREEMENTS NECESSARY
FOR THE CONDUCT OF THE BUSINESS OF THE BORROWER AND THE SUBSIDIARIES ARE VALID
AND SUBSISTING, IN FULL FORCE AND EFFECT,


 


56

--------------------------------------------------------------------------------



 


AND THERE EXISTS NO DEFAULT OR EVENT OR CIRCUMSTANCE WHICH WITH THE GIVING OF
NOTICE OR THE PASSAGE OF TIME OR BOTH WOULD GIVE RISE TO A DEFAULT UNDER ANY
SUCH LEASE OR LEASES, WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(C)                                  THE RIGHTS AND PROPERTIES PRESENTLY OWNED,
LEASED OR LICENSED BY THE BORROWER AND THE SUBSIDIARIES INCLUDING, WITHOUT
LIMITATION, ALL EASEMENTS AND RIGHTS OF WAY, INCLUDE ALL RIGHTS AND PROPERTIES
NECESSARY TO PERMIT THE BORROWER AND THE SUBSIDIARIES TO CONDUCT THEIR BUSINESS
IN ALL MATERIAL RESPECTS IN THE SAME MANNER AS ITS BUSINESS HAS BEEN CONDUCTED
PRIOR TO THE DATE HEREOF.


 


(D)                                 ALL OF THE PROPERTIES OF THE BORROWER AND
THE SUBSIDIARIES WHICH ARE REASONABLY NECESSARY FOR THE OPERATION OF THEIR
BUSINESSES ARE IN GOOD WORKING CONDITION AND ARE MAINTAINED IN ACCORDANCE WITH
PRUDENT BUSINESS STANDARDS.


 


(E)                                  THE BORROWER AND EACH SUBSIDIARY OWNS, OR
IS LICENSED TO USE, ALL TRADEMARKS, TRADENAMES, COPYRIGHTS, PATENTS AND OTHER
INTELLECTUAL PROPERTY MATERIAL TO ITS BUSINESS, AND THE USE THEREOF BY THE
BORROWER AND SUCH SUBSIDIARY DOES NOT INFRINGE UPON THE RIGHTS OF ANY OTHER
PERSON, EXCEPT FOR ANY SUCH INFRINGEMENTS THAT, IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  THE BORROWER AND
ITS SUBSIDIARIES EITHER OWN OR HAVE VALID LICENSES OR OTHER RIGHTS TO USE ALL
DATABASES, GEOLOGICAL DATA, GEOPHYSICAL DATA, ENGINEERING DATA, SEISMIC DATA,
MAPS, INTERPRETATIONS AND OTHER TECHNICAL INFORMATION USED IN THEIR BUSINESSES
AS PRESENTLY CONDUCTED, SUBJECT TO THE LIMITATIONS CONTAINED IN THE AGREEMENTS
GOVERNING THE USE OF THE SAME, WHICH LIMITATIONS ARE CUSTOMARY FOR COMPANIES
ENGAGED IN THE BUSINESS OF THE EXPLORATION AND PRODUCTION OF HYDROCARBONS, WITH
SUCH EXCEPTIONS AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


(F)                                    WITH REGARD TO THE VOLUMETRIC PRODUCTION
PAYMENT (THE “PRODUCTION PAYMENT”) AND THE NATURAL GAS PURCHASE AGREEMENT (THE
“PURCHASE AGREEMENT”) (BOTH AS FURTHER DESCRIBED IN EXHIBIT A TO THE MORTGAGE
AND SECURITY AGREEMENT DATED MARCH 23, 2001 AND RECORDED, INTER ALIA, AT
MORTGAGE BOOK 104, PAGE 228 IN THE OFFICE OF THE MCCREARY COUNTY CLERK): 
(I) THE PRODUCTION PAYMENT AND THE PURCHASE AGREEMENT HAVE EXPIRED IN ACCORDANCE
WITH THEIR TERMS, (II) NEITHER O.G. INVESTMENT, L.L.C., NOR JOINT INVESTMENT AND
DEVELOPMENT, L.L.C. ANY LONGER HAVE ANY INTEREST IN THE PRODUCTION PAYMENT
AND/OR THE PURCHASE AGREEMENT; AND (III) ALL OF THE RIGHTS OF ANY PARTY TO
RECEIVE GAS, OR THE PAYMENT THEREFOR, PURSUANT TO THE PRODUCTION PAYMENT OR THE
PURCHASE AGREEMENT HAVE TERMINATED AND HAVE REVERTED TO THE BORROWER OR TO AN
AFFILIATE OF THE BORROWER WHICH IS GIVING SECURITY PURSUANT TO THIS AGREEMENT.


 


SECTION 7.17.                             MAINTENANCE OF PROPERTIES.  EXCEPT FOR
SUCH ACTS OR FAILURES TO ACT AS COULD NOT BE REASONABLY EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, AND SUBJECT TO THE PRIOR RIGHTS AND LIMITATIONS OF
BORROWER AS AN OWNER OF NON-OPERATED WORKING INTERESTS, THE OIL AND GAS
PROPERTIES (AND PROPERTIES UNITIZED THEREWITH) OF THE BORROWER AND ITS
SUBSIDIARIES HAVE BEEN MAINTAINED, OPERATED AND DEVELOPED IN A GOOD AND
WORKMANLIKE MANNER AND IN CONFORMITY WITH ALL GOVERNMENTAL REQUIREMENTS AND IN
CONFORMITY WITH THE PROVISIONS OF ALL LEASES, SUBLEASES OR OTHER CONTRACTS
COMPRISING A PART OF THE HYDROCARBON INTERESTS AND OTHER CONTRACTS AND
AGREEMENTS FORMING A PART OF THE OIL AND GAS PROPERTIES OF THE BORROWER AND ITS
SUBSIDIARIES.  SPECIFICALLY IN CONNECTION WITH THE FOREGOING, EXCEPT FOR THOSE
AS COULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (I) NO
OIL AND GAS PROPERTY OF THE BORROWER OR ANY

 

57

--------------------------------------------------------------------------------



 


SUBSIDIARY IS SUBJECT TO HAVING ALLOWABLE PRODUCTION REDUCED BELOW THE FULL AND
REGULAR ALLOWABLE (INCLUDING THE MAXIMUM PERMISSIBLE TOLERANCE) BECAUSE OF ANY
OVERPRODUCTION (WHETHER OR NOT THE SAME WAS PERMISSIBLE AT THE TIME) AND
(II) NONE OF THE WELLS COMPRISING A PART OF THE OIL AND GAS PROPERTIES (OR
PROPERTIES UNITIZED THEREWITH) OF THE BORROWER OR ANY SUBSIDIARY IS DEVIATED
FROM THE VERTICAL MORE THAN THE MAXIMUM PERMITTED BY GOVERNMENTAL REQUIREMENTS
(EXCEPT WITH RESPECT TO HORIZONTAL WELLS PERMITTED BY GOVERNMENTAL AUTHORITY),
AND SUCH WELLS ARE, IN FACT, BOTTOMED UNDER AND ARE PRODUCING FROM, AND THE WELL
BORES ARE WHOLLY WITHIN, THE OIL AND GAS PROPERTIES (OR IN THE CASE OF WELLS
LOCATED ON PROPERTIES UNITIZED THEREWITH, SUCH UNITIZED PROPERTIES) OF THE
BORROWER OR SUCH SUBSIDIARY.  ALL PIPELINES, WELLS, GAS PROCESSING PLANTS,
PLATFORMS AND OTHER MATERIAL IMPROVEMENTS, FIXTURES AND EQUIPMENT OWNED IN WHOLE
OR IN PART BY THE BORROWER OR ANY OF ITS SUBSIDIARIES THAT ARE NECESSARY TO
CONDUCT NORMAL OPERATIONS ARE BEING MAINTAINED IN A STATE ADEQUATE TO CONDUCT
NORMAL OPERATIONS, AND WITH RESPECT TO SUCH OF THE FOREGOING WHICH ARE OPERATED
BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, IN A MANNER CONSISTENT WITH THE
BORROWER’S OR ITS SUBSIDIARIES’ PAST PRACTICES (OTHER THAN THOSE THE FAILURE OF
WHICH TO MAINTAIN IN ACCORDANCE WITH THIS SECTION 7.18 COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT).


 


SECTION 7.18.                             GAS IMBALANCES, PREPAYMENTS.  EXCEPT
AS SET FORTH ON SCHEDULE 7.18 OR ON THE MOST RECENT CERTIFICATE DELIVERED
PURSUANT TO SECTION 8.12(C), ON A NET BASIS THERE ARE NO MATERIAL GAS
IMBALANCES, TAKE OR PAY OR OTHER PREPAYMENTS WHICH WOULD REQUIRE THE BORROWER OR
ANY OF ITS SUBSIDIARIES TO DELIVER HYDROCARBONS PRODUCED FROM THE OIL AND GAS
PROPERTIES AT SOME FUTURE TIME WITHOUT THEN OR THEREAFTER RECEIVING FULL PAYMENT
THEREFOR.


 


SECTION 7.19.                             MARKETING OF PRODUCTION.  EXCEPT FOR
CONTRACTS LISTED AND IN EFFECT ON THE DATE HEREOF ON SCHEDULE 7.19, AND
THEREAFTER EITHER DISCLOSED IN WRITING TO THE ADMINISTRATIVE AGENT OR INCLUDED
IN THE MOST RECENTLY DELIVERED RESERVE REPORT (WITH RESPECT TO ALL OF WHICH
CONTRACTS THE BORROWER REPRESENTS THAT IT OR ITS SUBSIDIARIES ARE RECEIVING A
PRICE FOR ALL PRODUCTION SOLD THEREUNDER WHICH IS COMPUTED SUBSTANTIALLY IN
ACCORDANCE WITH THE TERMS OF THE RELEVANT CONTRACT AND ARE NOT HAVING DELIVERIES
CURTAILED SUBSTANTIALLY BELOW THE SUBJECT PROPERTY’S DELIVERY CAPACITY), NO
MATERIAL AGREEMENTS EXIST WHICH ARE NOT CANCELABLE ON 60 DAYS NOTICE OR LESS
WITHOUT PENALTY OR DETRIMENT FOR THE SALE OF PRODUCTION FROM THE BORROWER’S OR
ITS SUBSIDIARIES’ HYDROCARBONS (INCLUDING, WITHOUT LIMITATION, CALLS ON OR OTHER
RIGHTS TO PURCHASE, PRODUCTION, WHETHER OR NOT THE SAME ARE CURRENTLY BEING
EXERCISED) THAT (A) PERTAIN TO THE SALE OF PRODUCTION AT A FIXED PRICE AND
(B) HAVE A MATURITY OR EXPIRY DATE OF LONGER THAN SIX (6) MONTHS FROM THE DATE
HEREOF.


 


SECTION 7.20.                             SWAP AGREEMENTS.  SCHEDULE 7.20, AS OF
THE DATE HEREOF, AND AFTER THE DATE HEREOF, EACH REPORT REQUIRED TO BE DELIVERED
BY THE BORROWER PURSUANT TO SECTION 8.01(F), SETS FORTH, A TRUE AND COMPLETE
LIST OF ALL SWAP AGREEMENTS OF THE BORROWER AND EACH SUBSIDIARY, THE MATERIAL
TERMS THEREOF (INCLUDING THE TYPE, TERM, EFFECTIVE DATE, TERMINATION DATE AND
NOTIONAL AMOUNTS OR VOLUMES), THE NET MARK TO MARKET VALUE THEREOF, ALL CREDIT
SUPPORT AGREEMENTS RELATING THERETO (INCLUDING ANY MARGIN REQUIRED OR SUPPLIED)
AND THE COUNTERPARTY TO EACH SUCH AGREEMENT.


 


SECTION 7.21.                             USE OF LOANS AND LETTERS OF CREDIT. 
THE PROCEEDS OF THE LOANS AND THE LETTERS OF CREDIT SHALL BE USED (A) TO PROVIDE
WORKING CAPITAL FOR EXPLORATION AND PRODUCTION OPERATIONS, (B) TO PAY FEES AND
EXPENSES RELATED TO THE TRANSACTION, (C) FOR GENERAL CORPORATE PURPOSES, AND
(D) TO PURCHASE ASSETS FROM APACHE CORPORATION PURSUANT TO THE PROVISIONS OF THE

 

58

--------------------------------------------------------------------------------



 


APACHE ACQUISITION AGREEMENT.  IN ADDITION, THE BORROWER MAY USE THE PROCEEDS OF
LOANS TO MAKE RESTRICTED PAYMENTS TO THE HOLDERS OF ITS EQUITY INTERESTS
PROVIDED (I) THE AGGREGATE AMOUNT OF THE RESTRICTED PAYMENT DOES NOT EXCEED THE
BORROWER’S EBITDA FOR THE IMMEDIATELY PRECEDING FISCAL QUARTER; AND (II) THE
RESTRICTED PAYMENT IS OTHERWISE PERMITTED BY SECTION 9.04(E).

 

The Borrower and its Subsidiaries are not engaged principally, or as one of its
or their important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying margin
stock (within the meaning of Regulation T, U or X of the Board).  No part of the
proceeds of any Loan or Letter of Credit will be used for any purpose which
violates the provisions of Regulations T, U or X of the Board.


 


SECTION 7.22.                             SOLVENCY.  AFTER GIVING EFFECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY, (A) THE AGGREGATE ASSETS (AFTER GIVING EFFECT
TO AMOUNTS THAT COULD REASONABLY BE RECEIVED BY REASON OF INDEMNITY, OFFSET,
INSURANCE OR ANY SIMILAR ARRANGEMENT), AT A FAIR VALUATION, OF THE BORROWER AND
THE GUARANTORS, TAKEN AS A WHOLE, WILL EXCEED THE AGGREGATE DEBT OF THE BORROWER
AND THE GUARANTORS ON A CONSOLIDATED BASIS, AS THE DEBT BECOMES ABSOLUTE AND
MATURES, (B) EACH OF THE BORROWER AND THE GUARANTORS WILL NOT HAVE INCURRED OR
INTENDED TO INCUR, AND WILL NOT BELIEVE THAT IT WILL INCUR, DEBT BEYOND ITS
ABILITY TO PAY SUCH DEBT (AFTER TAKING INTO ACCOUNT THE TIMING AND AMOUNTS OF
CASH TO BE RECEIVED BY EACH OF THE BORROWER AND THE GUARANTORS AND THE AMOUNTS
TO BE PAYABLE ON OR IN RESPECT OF ITS LIABILITIES, AND GIVING EFFECT TO AMOUNTS
THAT COULD REASONABLY BE RECEIVED BY REASON OF INDEMNITY, OFFSET, INSURANCE OR
ANY SIMILAR ARRANGEMENT) AS SUCH DEBT BECOMES ABSOLUTE AND MATURES AND (C) EACH
OF THE BORROWER AND THE GUARANTORS WILL NOT HAVE (AND WILL HAVE NO REASON TO
BELIEVE THAT IT WILL HAVE THEREAFTER) UNREASONABLY SMALL CAPITAL FOR THE CONDUCT
OF ITS BUSINESS.


 


SECTION 7.23.                             SANCTIONED PERSONS.  NEITHER THE
BORROWER OR ANY SUBSIDIARY NOR, TO THE KNOWLEDGE OF THE BORROWER, ANY DIRECTOR,
OFFICER, AGENT, EMPLOYEE OR AFFILIATE OF THE BORROWER OR ANY SUBSIDIARY IS
CURRENTLY SUBJECT TO ANY U.S. SANCTIONS ADMINISTERED BY THE OFFICE OF FOREIGN
ASSETS CONTROL OF THE U.S. TREASURY DEPARTMENT (“OFAC”); AND THE BORROWER WILL
NOT DIRECTLY OR INDIRECTLY USE THE PROCEEDS OF THE LOANS OR THE LETTERS OF
CREDIT OR OTHERWISE MAKE AVAILABLE SUCH PROCEEDS TO ANY PERSON OR ENTITY, FOR
THE PURPOSE OF FINANCING THE ACTIVITIES OF ANY PERSON CURRENTLY SUBJECT TO ANY
U.S. SANCTIONS ADMINISTERED BY OFAC.


 


SECTION 7.24.                             SECURITY INSTRUMENTS.  THE MORTGAGES
ARE EFFECTIVE TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE RATABLE
BENEFIT OF THE LENDERS, A LEGAL, VALID AND ENFORCEABLE LIEN ON ALL OF THE
BORROWER’S AND EACH GUARANTOR’S RIGHT, TITLE AND INTEREST IN AND TO THE
MORTGAGED PROPERTY THEREUNDER AND THE PROCEEDS THEREOF.  THE MORTGAGES (OTHER
THAN THE MORTGAGES COVERING THE APACHE PROPERTIES), HAVING BEEN FILED IN THE
OFFICES SPECIFIED ON SCHEDULE 7.24, CONSTITUTE A FULLY PERFECTED LIEN ON, AND
SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE BORROWER AND EACH
GUARANTOR IN SUCH MORTGAGED PROPERTY AND THE PROCEEDS THEREOF, IN EACH CASE
PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON, OTHER THAN WITH RESPECT TO THE
RIGHTS OF PERSONS PURSUANT TO LIENS EXPRESSLY PERMITTED BY SECTION 9.03.  WHEN
THE MORTGAGES COVERING THE APACHE PROPERTIES ARE FILED IN THE OFFICES SPECIFIED
ON SCHEDULE 7.24, SUCH MORTGAGES SHALL CONSTITUTE A FULLY PERFECTED LIEN ON, AND
SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE BORROWER AND EACH
GUARANTOR IN THE MORTGAGED PROPERTY THEREUNDER AND THE PROCEEDS THEREOF, IN

 

59

--------------------------------------------------------------------------------



 


EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON, OTHER THAN WITH
RESPECT TO THE RIGHTS OF PERSONS PURSUANT TO LIENS EXPRESSLY PERMITTED BY
SECTION 9.03.


 


ARTICLE VIII
AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:


 


SECTION 8.01.                             FINANCIAL STATEMENTS; OTHER
INFORMATION.  THE BORROWER WILL FURNISH TO THE ADMINISTRATIVE AGENT AND EACH
LENDER:


 


(A)                                  ANNUAL FINANCIAL STATEMENTS.  AS SOON AS
AVAILABLE, BUT IN ANY EVENT IN ACCORDANCE WITH THEN APPLICABLE LAW AND NOT LATER
THAN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, ITS AUDITED
CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF OPERATIONS, STOCKHOLDERS’
EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH YEAR, SETTING FORTH IN EACH
CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL REPORTED
ON BY AN INDEPENDENT PUBLIC ACCOUNTANT OF RECOGNIZED NATIONAL STANDING (WITHOUT
A “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION AND WITHOUT ANY
QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT) TO THE EFFECT THAT
SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS
THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED.


 


(B)                                 QUARTERLY FINANCIAL STATEMENTS.  AS SOON AS
AVAILABLE, BUT IN ANY EVENT IN ACCORDANCE WITH THEN APPLICABLE LAW AND NOT LATER
THAN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH
FISCAL YEAR OF THE BORROWER (BEGINNING WITH THE FIRST QUARTER OF 2007), ITS
CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF OPERATIONS, STOCKHOLDERS’
EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH FISCAL QUARTER AND THE THEN
ELAPSED PORTION OF THE FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE
FORM THE FIGURES FOR THE CORRESPONDING PERIOD OR PERIODS OF (OR, IN THE CASE OF
THE BALANCE SHEET, AS OF THE END OF) THE PREVIOUS FISCAL YEAR, ALL CERTIFIED BY
ONE OF ITS FINANCIAL OFFICERS AS PRESENTING FAIRLY IN ALL MATERIAL RESPECTS THE
FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES.


 


(C)                                  CERTIFICATE OF FINANCIAL OFFICER —
COMPLIANCE.  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
SECTION 8.01(A) OR SECTION 8.01(B), A CERTIFICATE OF A FINANCIAL OFFICER IN
SUBSTANTIALLY THE FORM OF EXHIBIT D HERETO (I) CERTIFYING AS TO WHETHER A
DEFAULT HAS OCCURRED AND, IF A DEFAULT HAS OCCURRED, SPECIFYING THE DETAILS
THEREOF AND ANY ACTION TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT THERETO,
(II) SETTING FORTH REASONABLY DETAILED CALCULATIONS DEMONSTRATING COMPLIANCE
WITH SECTION 8.13(B) AND SECTION 9.01 AND (III) STATING WHETHER ANY CHANGE IN
GAAP OR IN THE APPLICATION THEREOF HAS OCCURRED SINCE THE DATE OF THE AUDITED
FINANCIAL STATEMENTS REFERRED TO IN SECTION 7.04 (OR, IF LATER, THE MOST
RECENTLY DELIVERED

 

60

--------------------------------------------------------------------------------



 


AUDITED FINANCIAL STATEMENTS PURSUANT TO SECTION 8.01(A)) AND, IF ANY SUCH
CHANGE HAS OCCURRED, SPECIFYING THE EFFECT OF SUCH CHANGE ON THE FINANCIAL
STATEMENTS ACCOMPANYING SUCH CERTIFICATE.


 


(D)                                 CERTIFICATE OF ACCOUNTING FIRM — DEFAULTS. 
CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER SECTION 8.01(A), A
CERTIFICATE OF THE ACCOUNTING FIRM THAT REPORTED ON SUCH FINANCIAL STATEMENTS
STATING WHETHER THEY OBTAINED KNOWLEDGE DURING THE COURSE OF THEIR EXAMINATION
OF SUCH FINANCIAL STATEMENTS OF ANY DEFAULT (WHICH CERTIFICATE MAY BE LIMITED TO
THE EXTENT REQUIRED BY ACCOUNTING RULES OR GUIDELINES).


 


(E)                                  CERTIFICATE OF FINANCIAL OFFICER —
CONSOLIDATING INFORMATION.  IF, AT ANY TIME, ALL OF THE CONSOLIDATED
SUBSIDIARIES OF THE BORROWER ARE NOT CONSOLIDATED SUBSIDIARIES, THEN
CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER SECTION 8.01(A) OR
SECTION 8.01(B), A CERTIFICATE OF A FINANCIAL OFFICER SETTING FORTH
CONSOLIDATING SPREADSHEETS THAT SHOW ALL CONSOLIDATED SUBSIDIARIES AND THE
ELIMINATING ENTRIES, IN SUCH FORM AS WOULD BE PRESENTABLE TO THE AUDITORS OF THE
BORROWER.


 


(F)                                    CERTIFICATE OF FINANCIAL OFFICER — SWAP
AGREEMENTS.  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
SECTION 8.01(A) AND SECTION 8.01(B), A CERTIFICATE OF A FINANCIAL OFFICER, IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, SETTING FORTH AS OF
THE LAST BUSINESS DAY OF SUCH FISCAL QUARTER OR FISCAL YEAR, A TRUE AND COMPLETE
LIST OF ALL SWAP AGREEMENTS OF THE BORROWER AND EACH SUBSIDIARY, THE MATERIAL
TERMS THEREOF (INCLUDING THE TYPE, TERM, EFFECTIVE DATE, TERMINATION DATE AND
NOTIONAL AMOUNTS OR VOLUMES), THE NET MARK-TO-MARKET VALUE THEREFOR, ANY NEW
CREDIT SUPPORT AGREEMENTS RELATING THERETO, ANY MARGIN REQUIRED OR SUPPLIED
UNDER ANY CREDIT SUPPORT DOCUMENT, AND THE COUNTERPARTY TO EACH SUCH AGREEMENT.


 


(G)                                 CERTIFICATE OF INSURER — INSURANCE
COVERAGE.  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
SECTION 8.01(A), A CERTIFICATE OF INSURANCE COVERAGE FROM EACH INSURER WITH
RESPECT TO THE INSURANCE REQUIRED BY SECTION 8.07, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND, IF REQUESTED BY THE
ADMINISTRATIVE AGENT OR ANY LENDER, ALL COPIES OF THE APPLICABLE POLICIES.


 


(H)                                 OTHER ACCOUNTING REPORTS.  PROMPTLY UPON
RECEIPT THEREOF, A COPY OF EACH OTHER REPORT OR LETTER SUBMITTED TO THE BORROWER
OR ANY OF ITS SUBSIDIARIES BY INDEPENDENT ACCOUNTANTS IN CONNECTION WITH ANY
ANNUAL, INTERIM OR SPECIAL AUDIT MADE BY THEM OF THE BOOKS OF THE BORROWER OR
ANY SUCH SUBSIDIARY, AND A COPY OF ANY RESPONSE BY THE BORROWER OR ANY SUCH
SUBSIDIARY, OR THE BOARD OF MANAGERS OF THE BORROWER OR ANY SUCH SUBSIDIARY, TO
SUCH LETTER OR REPORT.


 


(I)                                     SEC AND OTHER FILINGS; REPORTS TO
SHAREHOLDERS.  IF THE BORROWER OR ONE OF ITS SUBSIDIARIES OR AFFILIATES SEEKS TO
BECOME A PUBLICLY TRADED COMPANY, A COPY OF ITS S-1 REGISTRATION STATEMENT
SIMULTANEOUSLY WITH ITS FILING WITH THE SEC AND THEREAFTER PROMPTLY AFTER THE
SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL PERIODIC AND OTHER REPORTS, PROXY
STATEMENTS AND OTHER MATERIALS FILED BY THE BORROWER OR ANY SUBSIDIARY OR
AFFILIATE WITH THE SEC, OR WITH ANY NATIONAL SECURITIES EXCHANGE, OR DISTRIBUTED
BY THE BORROWER TO ITS SHAREHOLDERS GENERALLY, AS THE CASE MAY BE.  DOCUMENTS
REQUIRED TO BE DELIVERED PURSUANT TO THIS CLAUSE (I) MAY BE DELIVERED
ELECTRONICALLY AND IF SO DELIVERED SHALL BE DEEMED TO HAVE BEEN DELIVERED ON THE
DATE (X) ON WHICH THE BORROWER POSTS SUCH DOCUMENTS, OR PROVIDES A LINK THERETO
ON THE BORROWER’S WEBSITE

 

61

--------------------------------------------------------------------------------



 


ON THE INTERNET; OR (II) ON WHICH SUCH DOCUMENTS ARE POSTED ON THE BORROWER’S
BEHALF ON INTRALINKS/SYNDTRAK OR ANOTHER RELEVANT WEBSITE, IF ANY, TO WHICH EACH
LENDER AND THE ADMINISTRATIVE AGENT HAVE ACCESS (WHETHER A COMMERCIAL,
THIRD-PARTY WEBSITE OR WHETHER SPONSORED BY THE ADMINISTRATIVE AGENT); PROVIDED
THAT:  (I) UPON WRITTEN REQUEST BY THE ADMINISTRATIVE AGENT, THE BORROWER SHALL
DELIVER PAPER COPIES OF SUCH DOCUMENTS TO THE ADMINISTRATIVE AGENT FOR FURTHER
DISTRIBUTION TO EACH LENDER UNTIL A WRITTEN REQUEST TO CEASE DELIVERING PAPER
COPIES IS GIVEN BY THE ADMINISTRATIVE AGENT AND (II) THE BORROWER SHALL NOTIFY
(WHICH MAY BE BY FACSIMILE OR ELECTRONIC MAIL) THE ADMINISTRATIVE AGENT OF THE
POSTING OF ANY SUCH DOCUMENTS AND PROVIDE TO THE ADMINISTRATIVE AGENT BY
ELECTRONIC MAIL ELECTRONIC VERSIONS (I.E., SOFT COPIES) OF SUCH DOCUMENTS.


 


(J)                                     NOTICES UNDER MATERIAL INSTRUMENTS. 
PROMPTLY AFTER THE FURNISHING THEREOF, COPIES OF ANY FINANCIAL STATEMENT, REPORT
OR NOTICE FURNISHED TO OR BY ANY PERSON PURSUANT TO THE TERMS OF ANY PREFERRED
STOCK DESIGNATION, INDENTURE, LOAN OR CREDIT OR OTHER SIMILAR AGREEMENT, OTHER
THAN THIS AGREEMENT AND NOT OTHERWISE REQUIRED TO BE FURNISHED TO THE LENDERS
PURSUANT TO ANY OTHER PROVISION OF THIS SECTION 8.01.


 


(K)                                  LISTS OF PURCHASERS.  CONCURRENTLY WITH THE
DELIVERY OF ANY RESERVE REPORT TO THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 8.12, A LIST OF THE NAMES AND ADDRESSES OF ALL PERSONS PURCHASING
HYDROCARBONS FROM THE BORROWER OR ANY SUBSIDIARY.


 


(L)                                     NOTICE OF SALES OF OIL AND GAS
PROPERTIES.  IN THE EVENT THE BORROWER OR ANY SUBSIDIARY INTENDS TO SELL,
TRANSFER, ASSIGN OR OTHERWISE DISPOSE OF ANY OIL OR GAS PROPERTIES OR ANY EQUITY
INTERESTS IN ANY SUBSIDIARY IN ACCORDANCE WITH SECTION 9.12, PRIOR WRITTEN
NOTICE OF SUCH DISPOSITION, THE PRICE THEREOF AND THE ANTICIPATED DATE OF
CLOSING AND ANY OTHER DETAILS THEREOF REQUESTED BY THE ADMINISTRATIVE AGENT OR
ANY LENDER.


 


(M)                               NOTICE OF CASUALTY EVENTS.  PROMPT WRITTEN
NOTICE, AND IN ANY EVENT WITHIN THREE BUSINESS DAYS, OF THE OCCURRENCE OF ANY
CASUALTY EVENT OR THE COMMENCEMENT OF ANY ACTION OR PROCEEDING THAT COULD
REASONABLY BE EXPECTED TO RESULT IN A CASUALTY EVENT.


 


(N)                                 INFORMATION REGARDING BORROWER AND
GUARANTORS.  PROMPT WRITTEN NOTICE (AND IN ANY EVENT WITHIN THIRTY (30) DAYS
PRIOR THERETO) OF ANY CHANGE (I) IN THE BORROWER OR ANY GUARANTOR’S CORPORATE
NAME OR IN ANY TRADE NAME USED TO IDENTIFY SUCH PERSON IN THE CONDUCT OF ITS
BUSINESS OR IN THE OWNERSHIP OF ITS PROPERTIES, (II) IN THE LOCATION OF THE
BORROWER OR ANY GUARANTOR’S CHIEF EXECUTIVE OFFICE OR PRINCIPAL PLACE OF
BUSINESS, (III) IN THE BORROWER OR ANY GUARANTOR’S IDENTITY OR CORPORATE
STRUCTURE OR IN THE JURISDICTION IN WHICH SUCH PERSON IS INCORPORATED OR FORMED,
(IV) IN THE BORROWER OR ANY GUARANTOR’S JURISDICTION OF ORGANIZATION OR SUCH
PERSON’S ORGANIZATIONAL IDENTIFICATION NUMBER IN SUCH JURISDICTION OF
ORGANIZATION, AND (V) IN THE BORROWER OR ANY GUARANTOR’S FEDERAL TAXPAYER
IDENTIFICATION NUMBER, IF ANY.


 


(O)                                 PRODUCTION REPORTS AND LEASE OPERATING
STATEMENTS.  WITHIN 45 DAYS AFTER THE END OF EACH FISCAL QUARTER, A REPORT
SETTING FORTH, FOR EACH CALENDAR MONTH DURING THE THEN CURRENT FISCAL YEAR TO
DATE, (I) THE VOLUME OF PRODUCTION AND SALES ATTRIBUTABLE TO PRODUCTION (AND THE
PRICES AT WHICH SUCH SALES WERE MADE AND THE REVENUES DERIVED FROM SUCH SALES)
FOR EACH SUCH CALENDAR MONTH FROM THE OIL AND GAS PROPERTIES, INDIVIDUALLY AND
IN THE AGGREGATE, AND (II) 

 

62

--------------------------------------------------------------------------------



 


THE RELATED AD VALOREM, SEVERANCE AND PRODUCTION TAXES AND LEASE OPERATING
EXPENSES ATTRIBUTABLE THERETO AND INCURRED FOR EACH SUCH CALENDAR MONTH.


 


(P)                                 GAS BALANCING REPORTS.  WITHIN 45 DAYS AFTER
THE END OF EACH FISCAL QUARTER, A REPORT SETTING FORTH, FOR THE QUARTER DURING
THE THEN CURRENT FISCAL YEAR TO DATE, THE EXISTENCE OF ANY MATERIAL GAS
IMBALANCES LISTED ON A PROPERTY-BY-PROPERTY BASIS.


 


(Q)                                 NOTICES OF CERTAIN CHANGES.  PROMPTLY, BUT
IN ANY EVENT WITHIN FIVE (5) BUSINESS DAYS AFTER THE EXECUTION THEREOF, COPIES
OF ANY AMENDMENT, MODIFICATION OR SUPPLEMENT TO THE ORGANIZATIONAL DOCUMENTS OF
THE BORROWER OR ANY SUBSIDIARY.


 


(R)                                    RATINGS CHANGE.  IF THE BORROWER OR ONE
OF ITS AFFILIATES BECOMES A PUBLICLY TRADED COMPANY, PROMPTLY AFTER MOODY’S OR
S&P SHALL HAVE ANNOUNCED A CHANGE IN THE RATING OF THE BORROWER OR ONE OF ITS
AFFILIATES, WRITTEN NOTICE OF SUCH RATING CHANGE.


 


(S)                                  PATRIOT ACT.  PROMPTLY AFTER THE REQUEST BY
ANY LENDER, ALL DOCUMENTATION AND OTHER INFORMATION THAT SUCH LENDER REASONABLY
REQUESTS IN ORDER TO COMPLY WITH ITS ONGOING OBLIGATIONS UNDER APPLICABLE “KNOW
YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING THE
USA PATRIOT ACT.


 


(T)                                    OTHER REQUESTED INFORMATION.  PROMPTLY
FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION REGARDING THE OPERATIONS,
BUSINESS AFFAIRS AND FINANCIAL CONDITION OF THE BORROWER OR ANY SUBSIDIARY OR
AFFILIATES (INCLUDING, WITHOUT LIMITATION, ANY PLAN OR MULTIEMPLOYER PLAN AND
ANY REPORTS OR OTHER INFORMATION REQUIRED TO BE FILED UNDER ERISA), OR
COMPLIANCE WITH THE TERMS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AS THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.


 


SECTION 8.02.                             NOTICES OF MATERIAL EVENTS.  THE
BORROWER WILL FURNISH TO THE ADMINISTRATIVE AGENT AND EACH LENDER PROMPT WRITTEN
NOTICE OF THE FOLLOWING:


 


(A)                                  THE OCCURRENCE OF ANY DEFAULT;


 


(B)                                 THE FILING OR COMMENCEMENT OF, OR THE THREAT
IN WRITING OF, ANY ACTION, SUIT, PROCEEDING, INVESTIGATION OR ARBITRATION BY OR
BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST OR AFFECTING THE
BORROWER OR ANY AFFILIATE THEREOF NOT PREVIOUSLY DISCLOSED IN WRITING TO THE
LENDERS OR ANY MATERIAL ADVERSE DEVELOPMENT IN ANY ACTION, SUIT, PROCEEDING,
INVESTIGATION OR ARBITRATION (WHETHER OR NOT PREVIOUSLY DISCLOSED TO THE
LENDERS) THAT, IN EITHER CASE, IF ADVERSELY DETERMINED, COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


 


(C)                                  THE OCCURRENCE OF ANY ERISA EVENT THAT,
ALONE OR TOGETHER WITH ANY OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD
REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF THE BORROWER AND ITS
SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING $500,000; AND


 


(D)                                 ANY OTHER DEVELOPMENT THAT RESULTS IN, OR
COULD REASONABLY BE EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.

 

63

--------------------------------------------------------------------------------


 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.


 


SECTION 8.03.                             EXISTENCE; CONDUCT OF BUSINESS.  THE
BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY TO, DO OR CAUSE TO BE DONE ALL
THINGS NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS LEGAL
EXISTENCE AND THE RIGHTS, LICENSES, PERMITS, PRIVILEGES AND FRANCHISES MATERIAL
TO THE CONDUCT OF ITS BUSINESS AND MAINTAIN, IF NECESSARY, ITS QUALIFICATION TO
DO BUSINESS IN EACH OTHER JURISDICTION IN WHICH ITS OIL AND GAS PROPERTIES IS
LOCATED OR THE OWNERSHIP OF ITS PROPERTIES REQUIRES SUCH QUALIFICATION, EXCEPT
WHERE THE FAILURE TO SO QUALIFY COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; PROVIDED THAT THE FOREGOING SHALL NOT PROHIBIT ANY
MERGER, CONSOLIDATION, LIQUIDATION OR DISSOLUTION PERMITTED UNDER SECTION 9.11.


 


SECTION 8.04.                             PAYMENT OF OBLIGATIONS.  THE BORROWER
WILL, AND WILL CAUSE EACH SUBSIDIARY TO, PAY ITS OBLIGATIONS, INCLUDING TAX
LIABILITIES OF THE BORROWER AND ALL OF ITS SUBSIDIARIES BEFORE THE SAME SHALL
BECOME DELINQUENT OR IN DEFAULT, EXCEPT WHERE (A) THE VALIDITY OR AMOUNT THEREOF
IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, (B) THE BORROWER OR
SUCH SUBSIDIARY HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT
THERETO IN ACCORDANCE WITH GAAP AND (C) THE FAILURE TO MAKE PAYMENT PENDING SUCH
CONTEST COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT
OR RESULT IN THE SEIZURE OR LEVY OF ANY PROPERTY OF THE BORROWER OR ANY
SUBSIDIARY.


 


SECTION 8.05.                             PERFORMANCE OF OBLIGATIONS UNDER LOAN
DOCUMENTS.  THE BORROWER WILL PAY THE NOTES ACCORDING TO THE READING, TENOR AND
EFFECT THEREOF, AND THE BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY TO, DO AND
PERFORM EVERY ACT AND DISCHARGE ALL OF THE OBLIGATIONS TO BE PERFORMED AND
DISCHARGED BY THEM UNDER THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THIS
AGREEMENT, AT THE TIME OR TIMES AND IN THE MANNER SPECIFIED.


 


SECTION 8.06.                             OPERATION AND MAINTENANCE OF
PROPERTIES.  THE BORROWER, AT ITS OWN EXPENSE, WILL, AND WILL CAUSE EACH
SUBSIDIARY TO:


 


(A)                                  OPERATE ITS OIL AND GAS PROPERTIES AND
OTHER MATERIAL PROPERTIES OR CAUSE SUCH OIL AND GAS PROPERTIES AND OTHER
MATERIAL PROPERTIES TO BE OPERATED IN A CAREFUL AND EFFICIENT MANNER IN
ACCORDANCE WITH THE PRACTICES OF THE INDUSTRY AND IN COMPLIANCE WITH ALL
APPLICABLE CONTRACTS AND AGREEMENTS AND IN COMPLIANCE WITH ALL GOVERNMENTAL
REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, APPLICABLE PRO RATION REQUIREMENTS
AND ENVIRONMENTAL LAWS, AND ALL APPLICABLE LAWS, RULES AND REGULATIONS OF EVERY
OTHER GOVERNMENTAL AUTHORITY FROM TIME TO TIME CONSTITUTED TO REGULATE THE
DEVELOPMENT AND OPERATION OF ITS OIL AND GAS PROPERTIES AND THE PRODUCTION AND
SALE OF HYDROCARBONS AND OTHER MINERALS THEREFROM, EXCEPT, IN EACH CASE, IN
THOSE CIRCUMSTANCES WHERE A REASONABLY PRUDENT OPERATOR UNDER SIMILAR
CIRCUMSTANCES AND IN ACCORDANCE WITH CUSTOMARY INDUSTRY PRACTICE WOULD BE
PRUDENT NOT TO DO SO, AND THE FAILURE TO COMPLY COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                 OPERATE AND MAINTAIN IN A CAREFUL AND
EFFICIENT MANNER IN ACCORDANCE WITH THE PRACTICES OF THE INDUSTRY AND IN
COMPLIANCE WITH ALL APPLICABLE CONTRACTS AND AGREEMENTS AND IN COMPLIANCE WITH
ALL GOVERNMENTAL REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, ALL APPLICABLE
LAWS, RULES AND REGULATIONS OF EVERY OTHER GOVERNMENTAL AUTHORITY FROM TIME TO
TIME CONSTITUTED

 

64

--------------------------------------------------------------------------------



 


TO REGULATE THE GATHERING, TRANSPORTATION OR PROCESSING OF HYDROCARBONS AND
OTHER MINERALS THEREFROM, EXCEPT, IN EACH CASE, IN THOSE CIRCUMSTANCES WHERE A
REASONABLY PRUDENT OPERATOR UNDER SIMILAR CIRCUMSTANCES AND IN ACCORDANCE WITH
CUSTOMARY INDUSTRY PRACTICE WOULD BE PRUDENT NOT TO DO SO, AND THE FAILURE TO
COMPLY COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, ALL
PIPELINES, COMPRESSOR STATIONS, WELLS, GAS OR CRUDE OIL PROCESSING FACILITIES,
FIELD GATHERING SYSTEMS, TANKS, TANK BATTERIES, PUMPS, PUMPING UNITS, FIXTURES,
VALVES, FITTINGS, MACHINERY, PARTS, ENGINES, BOILERS, METERS, APPARATUS,
APPLIANCES, TOOLS, IMPLEMENTS, CASING, TUBING, RODS, CABLES, WIRES, TOWERS,
SURFACE AND OTHER MATERIAL IMPROVEMENTS, FIXTURES AND EQUIPMENT OWNED IN WHOLE
OR IN PART BY THE BORROWER OR ANY OF ITS SUBSIDIARIES THAT ARE USEFUL OR
NECESSARY TO CONDUCT NORMAL OPERATIONS RELATING TO GATHERING, TRANSPORTATION,
PROCESSING OR REMOVAL OF HYDROCARBONS AND OTHER MINERALS OR CO2 THEREFROM.


 


(C)                                  KEEP AND MAINTAIN ALL PROPERTY MATERIAL TO
THE CONDUCT OF ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR
AND TEAR EXCEPTED, AND PRESERVE, MAINTAIN AND KEEP IN GOOD REPAIR, WORKING ORDER
AND EFFICIENCY (ORDINARY WEAR AND TEAR EXCEPTED) ALL OF ITS MATERIAL OIL AND GAS
PROPERTIES, ALL GAS OR CRUDE OIL PROCESSING FACILITIES AND OTHER MATERIAL
PROPERTIES, INCLUDING, WITHOUT LIMITATION, ALL EQUIPMENT, MACHINERY AND
FACILITIES.


 


(D)                                 PROMPTLY PAY AND DISCHARGE, OR MAKE
REASONABLE AND CUSTOMARY EFFORTS TO CAUSE TO BE PAID AND DISCHARGED, ALL DELAY
RENTALS, ROYALTIES, EXPENSES AND INDEBTEDNESS ACCRUING UNDER THE LEASES OR OTHER
AGREEMENTS AFFECTING OR PERTAINING TO ITS OIL AND GAS PROPERTIES OR GAS OR CRUDE
OIL PROCESSING FACILITIES AND WILL DO ALL OTHER THINGS NECESSARY TO KEEP
UNIMPAIRED THEIR RIGHTS WITH RESPECT THERETO AND PREVENT ANY FORFEITURE THEREOF
OR DEFAULT THEREUNDER.


 


(E)                                  PROMPTLY PERFORM OR MAKE REASONABLE AND
CUSTOMARY EFFORTS TO CAUSE TO BE PERFORMED, IN ACCORDANCE WITH INDUSTRY
STANDARDS, THE OBLIGATIONS REQUIRED BY EACH AND ALL OF THE ASSIGNMENTS, DEEDS,
LEASES, SUB-LEASES, CONTRACTS AND AGREEMENTS AFFECTING ITS INTERESTS IN ITS OIL
AND GAS PROPERTIES, ALL GAS OR CRUDE OIL PROCESSING FACILITIES AND OTHER
MATERIAL PROPERTIES.


 


(F)                                    OPERATE ITS OIL AND GAS PROPERTIES, ALL
GAS OR CRUDE OIL PROCESSING FACILITIES AND OTHER MATERIAL PROPERTIES OR CAUSE OR
MAKE REASONABLE AND CUSTOMARY EFFORTS TO CAUSE SUCH OIL AND GAS PROPERTIES, GAS
OR CRUDE OIL PROCESSING FACILITIES AND OTHER MATERIAL PROPERTIES TO BE OPERATED
IN ACCORDANCE WITH THE PRACTICES OF THE INDUSTRY AND IN MATERIAL COMPLIANCE WITH
ALL APPLICABLE CONTRACTS AND AGREEMENTS AND IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ALL GOVERNMENTAL REQUIREMENTS.

 

To the extent the Borrower is not the operator of any Property, the Borrower
shall use reasonable efforts to cause the operator to comply with this
Section 8.06.


 


SECTION 8.07.                             INSURANCE.  THE BORROWER WILL, AND
WILL CAUSE EACH SUBSIDIARY TO, MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE
INSURANCE COMPANIES, INSURANCE IN SUCH AMOUNTS AND AGAINST SUCH RISKS AS ARE
CUSTOMARILY MAINTAINED BY COMPANIES ENGAGED IN THE SAME OR SIMILAR BUSINESSES
OPERATING IN THE SAME OR SIMILAR LOCATIONS.  THE LOSS PAYABLE CLAUSES OR
PROVISIONS IN SAID INSURANCE POLICY OR POLICIES INSURING ANY OF THE COLLATERAL
FOR THE LOANS SHALL BE ENDORSED IN FAVOR OF AND MADE PAYABLE TO THE
ADMINISTRATIVE AGENT AS ITS INTERESTS MAY APPEAR AND SUCH POLICIES SHALL NAME
THE ADMINISTRATIVE AGENT AND THE LENDERS AS “ADDITIONAL INSUREDS”

 

65

--------------------------------------------------------------------------------



 


AND PROVIDE THAT THE INSURER WILL ENDEAVOR TO GIVE AT LEAST 30 DAYS PRIOR NOTICE
OF ANY CANCELLATION TO THE ADMINISTRATIVE AGENT.


 


SECTION 8.08.                             BOOKS AND RECORDS; INSPECTION RIGHTS. 
THE BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY TO, KEEP PROPER BOOKS OF
RECORD AND ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES ARE MADE OF ALL
DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES.  THE
BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY TO, PERMIT ANY REPRESENTATIVES
DESIGNATED BY THE ADMINISTRATIVE AGENT OR ANY LENDER, UPON REASONABLE PRIOR
NOTICE, TO VISIT AND INSPECT ITS PROPERTIES, TO EXAMINE AND MAKE EXTRACTS FROM
ITS BOOKS AND RECORDS, AND TO DISCUSS ITS AFFAIRS, FINANCES AND CONDITION WITH
ITS OFFICERS AND INDEPENDENT ACCOUNTANTS, ALL AT SUCH REASONABLE TIMES AND AS
OFTEN AS REASONABLY REQUESTED.


 


SECTION 8.09.                             COMPLIANCE WITH LAWS.  THE BORROWER
WILL, AND WILL CAUSE EACH SUBSIDIARY TO, COMPLY WITH ALL LAWS, RULES,
REGULATIONS AND ORDERS OF ANY GOVERNMENTAL AUTHORITY APPLICABLE TO IT OR ITS
PROPERTY, EXCEPT WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE,
COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 8.10.                             ENVIRONMENTAL MATTERS.


 


(A)                                  THE BORROWER SHALL AT ITS SOLE EXPENSE: 
(I) COMPLY, AND SHALL CAUSE ITS PROPERTIES AND OPERATIONS AND EACH SUBSIDIARY
AND EACH SUBSIDIARY’S PROPERTIES AND OPERATIONS TO COMPLY, WITH ALL APPLICABLE
ENVIRONMENTAL LAWS, THE BREACH OF WHICH COULD BE REASONABLY EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; (II) NOT DISPOSE OF OR OTHERWISE RELEASE, AND SHALL
CAUSE EACH SUBSIDIARY NOT TO DISPOSE OF OR OTHERWISE RELEASE, ANY OIL, OIL AND
GAS WASTE, HAZARDOUS SUBSTANCE, OR SOLID WASTE ON, UNDER, ABOUT OR FROM ANY OF
THE BORROWER’S OR ITS SUBSIDIARIES’ PROPERTIES OR ANY OTHER PROPERTY TO THE
EXTENT CAUSED BY THE BORROWER’S OR ANY OF ITS SUBSIDIARIES’ OPERATIONS EXCEPT IN
COMPLIANCE WITH APPLICABLE ENVIRONMENTAL LAWS, THE DISPOSAL OR RELEASE OF WHICH
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (III) TIMELY
OBTAIN OR FILE, AND SHALL CAUSE EACH SUBSIDIARY TO TIMELY OBTAIN OR FILE, ALL
NOTICES, PERMITS, LICENSES, EXEMPTIONS, APPROVALS, REGISTRATIONS OR OTHER
AUTHORIZATIONS, IF ANY, REQUIRED UNDER APPLICABLE ENVIRONMENTAL LAWS TO BE
OBTAINED OR FILED IN CONNECTION WITH THE OPERATION OR USE OF THE BORROWER’S OR
ITS SUBSIDIARIES’ PROPERTIES, WHICH FAILURE TO OBTAIN OR FILE COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (IV) PROMPTLY COMMENCE AND
DILIGENTLY PROSECUTE TO COMPLETION, AND SHALL CAUSE EACH SUBSIDIARY TO PROMPTLY
COMMENCE AND DILIGENTLY PROSECUTE TO COMPLETION, ANY ASSESSMENT, EVALUATION,
INVESTIGATION, MONITORING, CONTAINMENT, CLEANUP, REMOVAL, REPAIR, RESTORATION,
REMEDIATION OR OTHER REMEDIAL OBLIGATIONS (COLLECTIVELY, THE “REMEDIAL WORK”) IN
THE EVENT ANY REMEDIAL WORK IS REQUIRED OR REASONABLY NECESSARY UNDER APPLICABLE
ENVIRONMENTAL LAWS BECAUSE OF OR IN CONNECTION WITH THE ACTUAL OR SUSPECTED
PAST, PRESENT OR FUTURE DISPOSAL OR OTHER RELEASE OF ANY OIL, OIL AND GAS WASTE,
HAZARDOUS SUBSTANCE OR SOLID WASTE ON, UNDER, ABOUT OR FROM ANY OF THE
BORROWER’S OR ITS SUBSIDIARIES’ PROPERTIES, WHICH FAILURE TO COMMENCE AND
DILIGENTLY PROSECUTE TO COMPLETION COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; AND (V) ESTABLISH AND IMPLEMENT, AND SHALL CAUSE EACH
SUBSIDIARY TO ESTABLISH AND IMPLEMENT, SUCH PROCEDURES AS MAY BE NECESSARY TO
CONTINUOUSLY DETERMINE AND ASSURE THAT THE BORROWER’S AND ITS SUBSIDIARIES’
OBLIGATIONS UNDER THIS SECTION 8.10(A) ARE TIMELY AND FULLY SATISFIED, WHICH
FAILURE TO ESTABLISH AND IMPLEMENT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


66

--------------------------------------------------------------------------------



 


(B)                                 THE BORROWER WILL PROMPTLY, BUT IN NO EVENT
LATER THAN FIVE DAYS OF THE OCCURRENCE OF A TRIGGERING EVENT, NOTIFY THE
ADMINISTRATIVE AGENT AND THE LENDERS IN WRITING OF ANY THREATENED ACTION,
INVESTIGATION OR INQUIRY BY ANY GOVERNMENTAL AUTHORITY OR ANY THREATENED DEMAND
OR LAWSUIT BY ANY LANDOWNER OR OTHER THIRD PARTY AGAINST THE BORROWER OR ITS
SUBSIDIARIES OR THEIR PROPERTIES OF WHICH THE BORROWER HAS KNOWLEDGE IN
CONNECTION WITH ANY ENVIRONMENTAL LAWS (EXCLUDING ROUTINE TESTING AND CORRECTIVE
ACTION) IF THE BORROWER REASONABLY ANTICIPATES THAT SUCH ACTION WILL RESULT IN
LIABILITY (WHETHER INDIVIDUALLY OR IN THE AGGREGATE) IN EXCESS OF $500,000, NOT
FULLY COVERED BY INSURANCE, SUBJECT TO NORMAL DEDUCTIBLES.


 


(C)                                  THE BORROWER WILL, AND WILL CAUSE EACH
SUBSIDIARY TO, PROVIDE ENVIRONMENTAL AUDITS AND TESTS IN ACCORDANCE WITH
AMERICAN SOCIETY OF TESTING MATERIALS STANDARDS UPON REQUEST BY THE
ADMINISTRATIVE AGENT AND THE LENDERS IN CONNECTION WITH ANY FUTURE ACQUISITIONS
OF OIL AND GAS PROPERTIES OR OTHER PROPERTIES.


 


SECTION 8.11.                             FURTHER ASSURANCES.


 


(A)                                  THE BORROWER AT ITS SOLE EXPENSE WILL, AND
WILL CAUSE EACH SUBSIDIARY TO, PROMPTLY EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT ALL SUCH OTHER DOCUMENTS, AGREEMENTS AND INSTRUMENTS
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO COMPLY WITH, CURE ANY
DEFECTS OR ACCOMPLISH THE CONDITIONS PRECEDENT, COVENANTS AND AGREEMENTS OF THE
BORROWER OR ANY SUBSIDIARY, AS THE CASE MAY BE, IN THE LOAN DOCUMENTS, INCLUDING
THE NOTES, OR TO FURTHER EVIDENCE AND MORE FULLY DESCRIBE THE COLLATERAL
INTENDED AS SECURITY FOR THE INDEBTEDNESS, OR TO CORRECT ANY OMISSIONS IN THIS
AGREEMENT OR THE SECURITY INSTRUMENTS, OR TO STATE MORE FULLY THE OBLIGATIONS
SECURED THEREIN, OR TO PERFECT, PROTECT OR PRESERVE ANY LIENS CREATED PURSUANT
TO THIS AGREEMENT OR ANY OF THE SECURITY INSTRUMENTS OR THE PRIORITY THEREOF, OR
TO MAKE ANY RECORDINGS, FILE ANY NOTICES OR OBTAIN ANY CONSENTS, ALL AS MAY BE
REASONABLY NECESSARY OR APPROPRIATE, IN THE SOLE DISCRETION OF THE
ADMINISTRATIVE AGENT, IN CONNECTION THEREWITH.


 


(B)                                 THE BORROWER HEREBY AUTHORIZES THE
ADMINISTRATIVE AGENT TO FILE ONE OR MORE FINANCING OR CONTINUATION STATEMENTS,
AND AMENDMENTS THERETO, RELATIVE TO ALL OR ANY PART OF THE MORTGAGED PROPERTY OR
OTHER PROPERTY COVERED BY THE LIEN OF THE SECURITY INSTRUMENTS WITHOUT THE
SIGNATURE OF THE BORROWER OR ANY OTHER GUARANTOR WHERE PERMITTED BY LAW.  A
CARBON, PHOTOGRAPHIC OR OTHER REPRODUCTION OF THE SECURITY INSTRUMENTS OR ANY
FINANCING STATEMENT COVERING THE MORTGAGED PROPERTY SUCH OTHER PROPERTY OR ANY
PART THEREOF SHALL BE SUFFICIENT AS A FINANCING STATEMENT WHERE PERMITTED BY
LAW.


 


SECTION 8.12.                             RESERVE REPORTS.


 


(A)                                  ON OR BEFORE MARCH 1ST AND SEPTEMBER 1ST OF
EACH YEAR, COMMENCING MARCH 1, 2008, THE BORROWER SHALL FURNISH TO THE
ADMINISTRATIVE AGENT AND THE LENDERS A RESERVE REPORT EVALUATING THE OIL AND GAS
PROPERTIES OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE IMMEDIATELY PRECEDING
DECEMBER 31ST AND JUNE 30TH.  THE RESERVE REPORT AS OF DECEMBER 31 OF EACH YEAR
SHALL BE PREPARED BY ONE OR MORE APPROVED PETROLEUM ENGINEERS, AND THE JUNE 30
RESERVE REPORT OF EACH YEAR SHALL BE PREPARED BY OR UNDER THE SUPERVISION OF THE
CHIEF OPERATING OFFICER OF THE BORROWER WHO SHALL CERTIFY SUCH RESERVE REPORT TO
BE TRUE AND ACCURATE AND TO HAVE BEEN PREPARED IN ACCORDANCE WITH THE PROCEDURES
USED IN THE IMMEDIATELY PRECEDING JUNE 30 RESERVE REPORT.

 

67

--------------------------------------------------------------------------------


 


(B)                                 IN THE EVENT OF AN INTERIM REDETERMINATION,
THE BORROWER SHALL FURNISH TO THE ADMINISTRATIVE AGENT AND THE LENDERS A RESERVE
REPORT PREPARED BY OR UNDER THE SUPERVISION OF THE CHIEF OPERATING OFFICER OF
THE BORROWER WHO SHALL CERTIFY SUCH RESERVE REPORT TO BE TRUE AND ACCURATE AND
TO HAVE BEEN PREPARED IN ACCORDANCE WITH THE PROCEDURES USED IN THE IMMEDIATELY
PRECEDING DECEMBER 31 RESERVE REPORT.  FOR ANY INTERIM REDETERMINATION REQUESTED
BY THE ADMINISTRATIVE AGENT OR THE BORROWER PURSUANT TO SECTION 2.07(B), THE
BORROWER SHALL PROVIDE SUCH RESERVE REPORT WITH AN “AS OF” DATE AS REQUIRED BY
THE ADMINISTRATIVE AGENT AS SOON AS POSSIBLE, BUT IN ANY EVENT NO LATER THAN
THIRTY (30) DAYS FOLLOWING THE RECEIPT OF SUCH REQUEST.


 


(C)                                  WITH THE DELIVERY OF EACH RESERVE REPORT,
THE BORROWER SHALL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS A
CERTIFICATE FROM A RESPONSIBLE OFFICER CERTIFYING THAT:  (I) THE INFORMATION
CONTAINED IN THE RESERVE REPORT AND ANY OTHER INFORMATION DELIVERED IN
CONNECTION THEREWITH IS TRUE AND CORRECT IN ALL MATERIAL RESPECTS, (II) THE
BORROWER OR ITS SUBSIDIARIES OWN GOOD AND DEFENSIBLE TITLE TO THE OIL AND GAS
PROPERTIES EVALUATED IN SUCH RESERVE REPORT AND SUCH PROPERTIES ARE FREE OF ALL
LIENS EXCEPT FOR LIENS PERMITTED BY SECTION 9.03, (III) EXCEPT AS SET FORTH ON
AN EXHIBIT TO THE CERTIFICATE, ON A NET BASIS THERE ARE NO MATERIAL GAS
IMBALANCES, TAKE OR PAY OR OTHER PREPAYMENTS IN EXCESS OF THE VOLUME SPECIFIED
IN SECTION 7.19 WITH RESPECT TO ITS OIL AND GAS PROPERTIES EVALUATED IN SUCH
RESERVE REPORT WHICH WOULD REQUIRE THE BORROWER OR ANY SUBSIDIARY TO DELIVER
HYDROCARBONS EITHER GENERALLY OR PRODUCED FROM SUCH OIL AND GAS PROPERTIES AT
SOME FUTURE TIME WITHOUT THEN OR THEREAFTER RECEIVING FULL PAYMENT THEREFOR,
(IV) NONE OF THEIR OIL AND GAS PROPERTIES HAVE BEEN SOLD SINCE THE DATE OF THE
LAST BORROWING BASE DETERMINATION EXCEPT AS SET FORTH ON AN EXHIBIT TO THE
CERTIFICATE, WHICH CERTIFICATE SHALL LIST ALL OF ITS OIL AND GAS PROPERTIES SOLD
AND IN SUCH DETAIL AS REASONABLY REQUIRED BY THE ADMINISTRATIVE AGENT,
(V) ATTACHED TO THE CERTIFICATE IS A LIST OF ALL MARKETING AGREEMENTS ENTERED
INTO SUBSEQUENT TO THE LATER OF THE DATE HEREOF OR THE MOST RECENTLY DELIVERED
RESERVE REPORT WHICH THE BORROWER COULD REASONABLY BE EXPECTED TO HAVE BEEN
OBLIGATED TO LIST ON SCHEDULE 7.20 HAD SUCH AGREEMENT BEEN IN EFFECT ON THE DATE
HEREOF AND (VI) ATTACHED THERETO IS A SCHEDULE OF THE OIL AND GAS PROPERTIES
EVALUATED BY SUCH RESERVE REPORT THAT ARE MORTGAGED PROPERTIES AND DEMONSTRATING
THE PERCENTAGE OF THE TOTAL VALUE OF THE OIL AND GAS PROPERTIES THAT THE VALUE
OF SUCH MORTGAGED PROPERTIES REPRESENT IN COMPLIANCE WITH SECTION 8.14(A).


 


SECTION 8.13.                          TITLE INFORMATION.


 


(A)                                  ON OR BEFORE THE DELIVERY TO THE
ADMINISTRATIVE AGENT AND THE LENDERS OF EACH RESERVE REPORT REQUIRED BY
SECTION 8.12(A), THE BORROWER WILL DELIVER TITLE INFORMATION IN FORM AND
SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT COVERING ENOUGH OF THE OIL AND
GAS PROPERTIES EVALUATED BY SUCH RESERVE REPORT THAT WERE NOT INCLUDED IN THE
IMMEDIATELY PRECEDING RESERVE REPORT, SO THAT THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED TOGETHER WITH TITLE INFORMATION PREVIOUSLY DELIVERED TO THE
ADMINISTRATIVE AGENT, SATISFACTORY TITLE INFORMATION ON AT LEAST 80% OF THE
TOTAL VALUE OF THE OIL AND GAS PROPERTIES EVALUATED BY SUCH RESERVE REPORT.


 


(B)                                 IF THE BORROWER HAS PROVIDED TITLE
INFORMATION FOR ADDITIONAL PROPERTIES UNDER SECTION 8.13(A), THE BORROWER SHALL,
WITHIN 60 DAYS OF NOTICE FROM THE ADMINISTRATIVE AGENT THAT TITLE DEFECTS OR
EXCEPTIONS EXIST WITH RESPECT TO SUCH ADDITIONAL PROPERTIES, EITHER


 


68

--------------------------------------------------------------------------------



 


(I) CURE ANY SUCH TITLE DEFECTS OR EXCEPTIONS (INCLUDING DEFECTS OR EXCEPTIONS
AS TO PRIORITY) WHICH ARE NOT PERMITTED BY SECTION 9.03 RAISED BY SUCH
INFORMATION, (II) SUBSTITUTE ACCEPTABLE MORTGAGED PROPERTIES WITH NO TITLE
DEFECTS OR EXCEPTIONS EXCEPT FOR EXCEPTED LIENS (OTHER THAN EXCEPTED LIENS
DESCRIBED IN CLAUSES (E), (G) AND (H) OF SUCH DEFINITION) HAVING AN EQUIVALENT
VALUE OR (III) DELIVER TITLE INFORMATION IN FORM AND SUBSTANCE ACCEPTABLE TO THE
ADMINISTRATIVE AGENT SO THAT THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED,
TOGETHER WITH TITLE INFORMATION PREVIOUSLY DELIVERED TO THE ADMINISTRATIVE
AGENT, SATISFACTORY TITLE INFORMATION ON AT LEAST 80% OF THE VALUE OF THE OIL
AND GAS PROPERTIES EVALUATED BY SUCH RESERVE REPORT.


 


(C)                                  IF THE BORROWER IS UNABLE TO CURE ANY TITLE
DEFECT REQUESTED BY THE ADMINISTRATIVE AGENT OR THE LENDERS TO BE CURED WITHIN
THE 60-DAY PERIOD OR THE BORROWER DOES NOT COMPLY WITH THE REQUIREMENTS TO
PROVIDE ACCEPTABLE TITLE INFORMATION COVERING 80% OF THE VALUE OF THE OIL AND
GAS PROPERTIES EVALUATED IN THE MOST RECENT RESERVE REPORT, SUCH DEFAULT SHALL
NOT BE A DEFAULT, BUT INSTEAD THE ADMINISTRATIVE AGENT AND/OR THE MAJORITY
LENDERS SHALL HAVE THE RIGHT TO EXERCISE THE FOLLOWING REMEDY IN THEIR SOLE
DISCRETION FROM TIME TO TIME, AND ANY FAILURE TO SO EXERCISE THIS REMEDY AT ANY
TIME SHALL NOT BE A WAIVER AS TO FUTURE EXERCISE OF THE REMEDY BY THE
ADMINISTRATIVE AGENT OR THE LENDERS.  TO THE EXTENT THAT THE ADMINISTRATIVE
AGENT OR THE MAJORITY LENDERS ARE NOT SATISFIED WITH TITLE TO ANY MORTGAGED
PROPERTY AFTER THE 60-DAY PERIOD HAS ELAPSED, SUCH UNACCEPTABLE MORTGAGED
PROPERTY SHALL NOT COUNT TOWARDS THE 80% REQUIREMENT, AND THE ADMINISTRATIVE
AGENT MAY SEND A NOTICE TO THE BORROWER AND THE LENDERS THAT THE THEN
OUTSTANDING BORROWING BASE SHALL BE REDUCED BY AN AMOUNT AS DETERMINED BY THE
MAJORITY LENDERS TO CAUSE THE BORROWER TO BE IN COMPLIANCE WITH THE REQUIREMENT
TO PROVIDE ACCEPTABLE TITLE INFORMATION ON 80% OF THE VALUE OF THE OIL AND GAS
PROPERTIES.  THIS NEW BORROWING BASE SHALL BECOME EFFECTIVE IMMEDIATELY AFTER
RECEIPT OF SUCH NOTICE.


 


SECTION 8.14.                          ADDITIONAL COLLATERAL; ADDITIONAL
GUARANTORS.


 


(A)                                  IN CONNECTION WITH EACH REDETERMINATION OF
THE BORROWING BASE, THE BORROWER SHALL REVIEW THE RESERVE REPORT AND THE LIST OF
CURRENT MORTGAGED PROPERTIES (AS DESCRIBED IN SECTION 8.12(C)(VI)) TO ASCERTAIN
WHETHER THE MORTGAGED PROPERTIES REPRESENT AT LEAST 90% OF THE TOTAL VALUE OF
THE OIL AND GAS PROPERTIES EVALUATED IN THE MOST RECENTLY COMPLETED RESERVE
REPORT AFTER GIVING EFFECT TO EXPLORATION AND PRODUCTION ACTIVITIES,
ACQUISITIONS, DISPOSITIONS AND PRODUCTION.  IN THE EVENT THAT THE MORTGAGED
PROPERTIES DO NOT REPRESENT AT LEAST 90% OF SUCH TOTAL VALUE, THEN THE BORROWER
SHALL, AND SHALL CAUSE ITS SUBSIDIARIES TO, GRANT, WITHIN THIRTY (30) DAYS OF
DELIVERY OF THE CERTIFICATE REQUIRED UNDER SECTION 8.12(C), TO THE
ADMINISTRATIVE AGENT AS SECURITY FOR THE INDEBTEDNESS A FIRST-PRIORITY LIEN
INTEREST (PROVIDED THAT EXCEPTED LIENS OF THE TYPE DESCRIBED IN CLAUSES (A) TO
(D) AND (F) OF THE DEFINITION THEREOF MAY EXIST, BUT SUBJECT TO THE PROVISOS AT
THE END OF SUCH DEFINITION) ON ADDITIONAL OIL AND GAS PROPERTIES NOT ALREADY
SUBJECT TO A LIEN OF THE SECURITY INSTRUMENTS SUCH THAT AFTER GIVING EFFECT
THERETO, THE MORTGAGED PROPERTIES WILL REPRESENT AT LEAST 90% OF SUCH TOTAL
VALUE.  ALL SUCH LIENS WILL BE CREATED AND PERFECTED BY AND IN ACCORDANCE WITH
THE PROVISIONS OF MORTGAGES, DEEDS OF TRUST, SECURITY AGREEMENTS AND FINANCING
STATEMENTS OR OTHER SECURITY INSTRUMENTS, ALL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND IN SUFFICIENT EXECUTED (AND
ACKNOWLEDGED WHERE NECESSARY OR APPROPRIATE) COUNTERPARTS FOR RECORDING
PURPOSES.  IN ORDER TO COMPLY WITH THE FOREGOING, IF ANY SUBSIDIARY PLACES A
LIEN ON ITS OIL AND GAS PROPERTIES AND SUCH SUBSIDIARY IS NOT A GUARANTOR, THEN
IT SHALL BECOME A GUARANTOR AND COMPLY WITH SECTION 8.14(B).

 

69

--------------------------------------------------------------------------------



 


(B)                                 THE BORROWER SHALL PROMPTLY CAUSE EACH
SUBSIDIARY TO GUARANTEE THE INDEBTEDNESS PURSUANT TO A GUARANTY AGREEMENT.  IN
CONNECTION WITH ANY SUCH GUARANTY, THE BORROWER SHALL, OR SHALL CAUSE SUCH
SUBSIDIARY TO, (A) PLEDGE ALL OF THE EQUITY INTERESTS OF SUCH NEW SUBSIDIARY
PURSUANT TO A SUBSIDIARY PLEDGE AGREEMENT (INCLUDING, WITHOUT LIMITATION,
DELIVERY OF ORIGINAL STOCK CERTIFICATES, IF ANY, EVIDENCING THE EQUITY INTERESTS
OF SUCH SUBSIDIARY, TOGETHER WITH AN APPROPRIATE UNDATED STOCK POWERS FOR EACH
CERTIFICATE DULY EXECUTED IN BLANK BY THE REGISTERED OWNER THEREOF) AND
(B) EXECUTE AND DELIVER SUCH OTHER ADDITIONAL CLOSING DOCUMENTS, CERTIFICATES
AND LEGAL OPINIONS AS SHALL REASONABLY BE REQUESTED BY THE ADMINISTRATIVE AGENT.


 


(C)                                  IF THE BORROWER ELECTS TO PROVIDE
ADDITIONAL MORTGAGED PROPERTIES IN LIEU OF MAKING ANY MANDATORY PREPAYMENT
PURSUANT TO SECTION 3.04(C), THEN THE BORROWER SHALL, OR SHALL CAUSE ITS
SUBSIDIARIES TO, GRANT TO THE ADMINISTRATIVE AGENT AS SECURITY FOR THE
INDEBTEDNESS A FIRST-PRIORITY LIEN INTEREST (SUBJECT ONLY TO EXCEPTED LIENS) ON
ADDITIONAL OIL AND GAS PROPERTIES NOT ALREADY SUBJECT TO A LIEN OF THE SECURITY
INSTRUMENTS.  ALL SUCH LIENS WILL BE CREATED AND PERFECTED BY AND IN ACCORDANCE
WITH THE PROVISIONS OF MORTGAGES, DEEDS OF TRUST, SECURITY AGREEMENTS AND
FINANCING STATEMENTS OR OTHER SECURITY INSTRUMENTS, ALL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND IN SUFFICIENT EXECUTED (AND
ACKNOWLEDGED WHERE NECESSARY OR APPROPRIATE) COUNTERPARTS FOR RECORDING
PURPOSES.  IN ORDER TO COMPLY WITH THE FOREGOING, IF ANY SUBSIDIARY PLACES SUCH
A LIEN ON ITS OIL AND GAS PROPERTIES AND SUCH SUBSIDIARY IS NOT A GUARANTOR,
THEN IT SHALL BECOME A GUARANTOR AND COMPLY WITH SECTION 8.14(B).


 


(D)                                 IN THE EVENT  THAT THE BORROWER OR ANY
DOMESTIC SUBSIDIARY BECOMES THE OWNER OF A FOREIGN SUBSIDIARY WHICH HAS TOTAL
ASSETS IN EXCESS OF $1,000,000, THEN THE BORROWER SHALL PROMPTLY, OR SHALL CAUSE
SUCH DOMESTIC SUBSIDIARY TO PROMPTLY, GUARANTEE THE INDEBTEDNESS PURSUANT TO THE
GUARANTY AGREEMENT.  IN CONNECTION WITH ANY SUCH GUARANTY, THE BORROWER SHALL,
OR SHALL CAUSE SUCH DOMESTIC SUBSIDIARY TO, (I) EXECUTE AND DELIVER A SUPPLEMENT
TO THE GUARANTY AGREEMENT, (II) PLEDGE 65% OF ALL THE EQUITY INTERESTS OF SUCH
FOREIGN SUBSIDIARY (INCLUDING, WITHOUT LIMITATION, DELIVERY OF ORIGINAL STOCK
CERTIFICATES EVIDENCING SUCH EQUITY INTERESTS OF SUCH FOREIGN SUBSIDIARY,
TOGETHER WITH APPROPRIATE STOCK POWERS FOR EACH CERTIFICATE DULY EXECUTED IN
BLANK BY THE REGISTERED OWNER THEREOF) AND (III) EXECUTE AND DELIVER SUCH OTHER
ADDITIONAL CLOSING DOCUMENTS, CERTIFICATES AND LEGAL OPINIONS AS SHALL
REASONABLY BE REQUESTED BY THE ADMINISTRATIVE AGENT.


 


SECTION 8.15.                          ERISA COMPLIANCE.  THE BORROWER WILL
PROMPTLY FURNISH AND WILL CAUSE THE SUBSIDIARIES AND ANY ERISA AFFILIATE TO
PROMPTLY FURNISH TO THE ADMINISTRATIVE AGENT (I) PROMPTLY AFTER THE FILING
THEREOF WITH THE UNITED STATES SECRETARY OF LABOR, THE INTERNAL REVENUE SERVICE
OR THE PBGC, COPIES OF EACH ANNUAL AND OTHER REPORT WITH RESPECT TO EACH PLAN OR
ANY TRUST CREATED THEREUNDER, (II) IMMEDIATELY UPON BECOMING AWARE OF THE
OCCURRENCE OF ANY ERISA EVENT OR OF ANY “PROHIBITED TRANSACTION,” AS DESCRIBED
IN SECTION 406 OF ERISA OR IN SECTION 4975 OF THE CODE, IN CONNECTION WITH ANY
PLAN OR ANY TRUST CREATED THEREUNDER, A WRITTEN NOTICE SIGNED BY THE PRESIDENT
OR THE PRINCIPAL FINANCIAL OFFICER, THE SUBSIDIARY OR THE ERISA AFFILIATE, AS
THE CASE MAY BE, SPECIFYING THE NATURE THEREOF, WHAT ACTION THE BORROWER, THE
SUBSIDIARY OR THE ERISA AFFILIATE IS TAKING OR PROPOSES TO TAKE WITH RESPECT
THERETO, AND, WHEN KNOWN, ANY ACTION TAKEN OR PROPOSED BY THE INTERNAL REVENUE
SERVICE, THE DEPARTMENT OF LABOR OR THE PBGC WITH RESPECT THERETO, AND
(III) IMMEDIATELY UPON RECEIPT THEREOF, COPIES OF ANY NOTICE OF THE PBGC’S
INTENTION TO TERMINATE OR TO HAVE A TRUSTEE APPOINTED TO ADMINISTER ANY PLAN. 
WITH RESPECT TO EACH

 

70

--------------------------------------------------------------------------------



 


PLAN (OTHER THAN A MULTIEMPLOYER PLAN), THE BORROWER WILL, AND WILL CAUSE EACH
SUBSIDIARY AND ERISA AFFILIATE TO, (I) SATISFY IN FULL AND IN A TIMELY MANNER,
WITHOUT INCURRING ANY LATE PAYMENT OR UNDERPAYMENT CHARGE OR PENALTY AND WITHOUT
GIVING RISE TO ANY LIEN, ALL OF THE CONTRIBUTION AND FUNDING REQUIREMENTS OF
SECTION 412 OF THE CODE (DETERMINED WITHOUT REGARD TO SUBSECTIONS (D), (E),
(F) AND (K) THEREOF) AND OF SECTION 302 OF ERISA (DETERMINED WITHOUT REGARD TO
SECTIONS 303, 304 AND 306 OF ERISA), AND (II) PAY, OR CAUSE TO BE PAID, TO THE
PBGC IN A TIMELY MANNER, WITHOUT INCURRING ANY LATE PAYMENT OR UNDERPAYMENT
CHARGE OR PENALTY, ALL PREMIUMS REQUIRED PURSUANT TO SECTIONS 4006 AND 4007 OF
ERISA.


 


SECTION 8.16.                          SWAP AGREEMENTS AND PUT OPTION
CONTRACTS.  THE BORROWER SHALL MAINTAIN IN EFFECT, AND SHALL CAUSE ITS
SUBSIDIARIES TO MAINTAIN IN EFFECT, A COMMODITY PRICE HEDGE POSITION
ESTABLISHING MINIMUM FIXED PRICES ACCEPTABLE TO THE ADMINISTRATIVE AGENT ON A
VOLUME OF HYDROCARBONS SET FORTH ON SCHEDULE 8.16 WHICH IS EQUAL TO
APPROXIMATELY 85% OF THE PROJECTED PRODUCTION FROM PROVED, DEVELOPED, PRODUCING
OIL AND GAS PROPERTIES OF THE BORROWER AND ITS SUBSIDIARIES FOR THE YEARS 2008,
2009, 2010 AND 2011, THROUGH DECEMBER 31, 2011, WITH ONE OR MORE APPROVED
COUNTERPARTIES.  THE BORROWER SHALL MAINTAIN IN EFFECT, AND CAUSE ITS
SUBSIDIARIES TO MAINTAIN IN EFFECT, A PRODUCTION PUT OPTION CONTRACT FOR THE
YEARS 2008 AND 2009 AT THE PRODUCTION VOLUMES OR MMBTU EQUIVALENTS AND THE
MINIMUM PRICE SET FORTH ON SCHEDULE 8.16, WITH ONE OR MORE APPROVED
COUNTERPARTIES.  THE MAJORITY LENDERS MAY DIRECT THE ADMINISTRATIVE AGENT TO
CAUSE AN INTERIM REDETERMINATION OF THE BORROWING BASE IN THE EVENT THE SWAP
AGREEMENTS ENTERED INTO PURSUANT TO THIS SECTION 8.16 ARE NOT HEDGED AT PRICES
SUFFICIENT TO SUPPORT, IN THE OPINION OF THE MAJORITY LENDERS, THE CURRENT
BORROWING BASE.


 


SECTION 8.17.                          ADMINISTRATIVE AGENT AS PRINCIPAL
DEPOSITORY.  THE BORROWER SHALL MAINTAIN THE ADMINISTRATIVE AGENT AS ITS
PRINCIPAL DEPOSITORY BANK, INCLUDING FOR THE MAINTENANCE OF BUSINESS, CASH
MANAGEMENT, OPERATING AND ADMINISTRATIVE DEPOSIT ACCOUNTS


 


SECTION 8.18.                          CHIEF FINANCIAL OFFICER.  THE BORROWER
SHALL KEEP THE POSITION OF CHIEF FINANCIAL OFFICER FILLED THROUGH THE MATURITY
DATE.


 


ARTICLE IX
NEGATIVE COVENANTS


 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

 


SECTION 9.01.                          FINANCIAL COVENANTS.


 


(A)                                  INTEREST COVERAGE RATIO.  THE BORROWER WILL
NOT, AS OF THE LAST DAY OF ANY FISCAL QUARTER BEGINNING WITH THE FISCAL QUARTER
ENDING DECEMBER 31, 2007, PERMIT ITS RATIO OF EBITDA TO INTEREST EXPENSE FOR
EACH FOUR CONSECUTIVE FISCAL QUARTER PERIOD, TO BE LESS THAN 2.5 TO 1.0.

 

71

--------------------------------------------------------------------------------



 


(B)                                 CONSOLIDATED LEVERAGE RATIO.  THE BORROWER
WILL NOT, AS OF THE LAST DAY OF ANY FISCAL QUARTER BEGINNING WITH THE FISCAL
QUARTER ENDING DECEMBER 31, 2007, PERMIT ITS CONSOLIDATED LEVERAGE RATIO TO BE
GREATER THAN 4.0 TO 1.0.


 


(C)                                  CURRENT RATIO.  THE BORROWER WILL NOT
PERMIT, AS OF THE LAST DAY OF ANY FISCAL QUARTER, ITS RATIO OF (I) CONSOLIDATED
CURRENT ASSETS (INCLUDING THE UNUSED AMOUNT OF THE TOTAL COMMITMENTS, BUT
EXCLUDING NON-CASH ASSETS UNDER FAS 133) TO (II) CONSOLIDATED CURRENT
LIABILITIES (EXCLUDING NON-CASH OBLIGATIONS UNDER FAS 133 AND CURRENT MATURITIES
UNDER THIS AGREEMENT) TO BE LESS THAN 1.0 TO 1.0.


 


(D)                                 MINIMUM LIQUIDITY.  THE BORROWER SHALL
MAINTAIN AT ALL TIMES UNENCUMBERED LIQUID ASSETS HAVING AN AGGREGATE VALUE OF AT
LEAST $2,000,000.  THE PHRASE ‘UNENCUMBERED LIQUID ASSETS’ MEANS THE SUM OF
(A) THE UNUSED AVAILABILITY OF THE BORROWING BASE, PLUS (B) CASH WHICH IS NOT
SUBJECT TO ANY LIEN OR RIGHT OF SET-OFF.


 


SECTION 9.02.                          DEBT.  THE BORROWER WILL NOT, AND WILL
NOT PERMIT ANY SUBSIDIARY TO, INCUR, CREATE, ASSUME OR SUFFER TO EXIST ANY DEBT,
EXCEPT:


 


(A)                                  THE NOTES OR OTHER INDEBTEDNESS ARISING
UNDER THE LOAN DOCUMENTS OR ANY GUARANTY OF OR SURETYSHIP ARRANGEMENT FOR THE
NOTES OR OTHER INDEBTEDNESS ARISING UNDER THE LOAN DOCUMENTS.


 


(B)                                 ACCOUNTS PAYABLE AND ACCRUED EXPENSES,
LIABILITIES OR OTHER OBLIGATIONS TO PAY THE DEFERRED PURCHASE PRICE OF PROPERTY
OR SERVICES, FROM TIME TO TIME INCURRED IN THE ORDINARY COURSE OF BUSINESS WHICH
ARE NOT GREATER THAN SIXTY (60) DAYS PAST THE DATE OF INVOICE OR DELINQUENT OR
WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE ACTION AND FOR WHICH
ADEQUATE RESERVES HAVE BEEN MAINTAINED IN ACCORDANCE WITH GAAP.


 


(C)                                  DEBT UNDER CAPITAL LEASES NOT TO EXCEED
$1,000,000.


 


(D)                                 DEBT ASSOCIATED WITH BONDS OR SURETY
OBLIGATIONS REQUIRED BY GOVERNMENTAL REQUIREMENTS IN CONNECTION WITH THE
OPERATION OF THE OIL AND GAS PROPERTIES.


 


(E)                                  INTERCOMPANY DEBT BETWEEN THE BORROWER AND
ANY SUBSIDIARY OR BETWEEN SUBSIDIARIES TO THE EXTENT PERMITTED BY
SECTION 9.05(G); PROVIDED THAT SUCH DEBT IS NOT HELD, ASSIGNED, TRANSFERRED,
NEGOTIATED OR PLEDGED TO ANY PERSON OTHER THAN THE BORROWER OR ONE OF ITS
WHOLLY-OWNED SUBSIDIARIES, AND, PROVIDED FURTHER, THAT ANY SUCH DEBT OWED BY
EITHER THE BORROWER OR A GUARANTOR SHALL BE SUBORDINATED TO THE INDEBTEDNESS ON
TERMS SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(F)                                    ENDORSEMENTS OF NEGOTIABLE INSTRUMENTS
FOR COLLECTION IN THE ORDINARY COURSE OF BUSINESS.


 


(G)                                 OTHER DEBT, INCLUDING PURCHASE-MONEY
OBLIGATIONS, NOT TO EXCEED $1,000,000 IN THE AGGREGATE AT ANY ONE TIME
OUTSTANDING.


 


(H)                                 DEBT ARISING UNDER SWAP AGREEMENTS PERMITTED
UNDER SECTION 9.18 HEREOF.

 

72

--------------------------------------------------------------------------------


 


SECTION 9.03.         LIENS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
SUBSIDIARY TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON ANY OF ITS
PROPERTIES (NOW OWNED OR HEREAFTER ACQUIRED), EXCEPT:


 


(A)           LIENS SECURING THE PAYMENT OF ANY INDEBTEDNESS.


 


(B)           EXCEPTED LIENS.


 


(C)           LIENS SECURING CAPITAL LEASES PERMITTED BY SECTION 9.02(C) BUT
ONLY ON THE PROPERTY UNDER LEASE.


 


(D)           LIENS ON ANY PROPERTY OF THE BORROWER AND ITS SUBSIDIARIES
EXISTING ON THE DATE HEREOF AND SET FORTH ON SCHEDULE 9.03; PROVIDED THAT SUCH
LIENS SHALL SECURE ONLY THOSE OBLIGATIONS WHICH THEY SECURE ON THE DATE HEREOF.


 


(E)           LIENS ON PROPERTY NOT CONSTITUTING COLLATERAL FOR THE INDEBTEDNESS
AND NOT OTHERWISE PERMITTED BY THE FOREGOING CLAUSES OF THIS SECTION 9.03;
PROVIDED THAT THE AGGREGATE PRINCIPAL OR FACE AMOUNT OF ALL DEBT SECURED UNDER
THIS SECTION 9.03(E) SHALL NOT EXCEED $2,000,000 AT ANY TIME.


 


SECTION 9.04.         DIVIDENDS, DISTRIBUTIONS AND REDEMPTIONS.   THE BORROWER
WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, DECLARE OR MAKE, OR
AGREE TO PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY RESTRICTED PAYMENT, RETURN ANY
CAPITAL TO ITS STOCKHOLDERS, MEMBERS OR PARTNERS OR MAKE ANY DISTRIBUTION OF ITS
PROPERTY TO ITS EQUITY INTEREST HOLDERS, EXCEPT


 


(A)           THE BORROWER MAY DECLARE AND PAY CASH DISTRIBUTIONS TO ITS EQUITY
INTEREST HOLDERS TO PERMIT SUCH HOLDERS TO PAY FEDERAL AND STATE TAXES DUE WITH
RESPECT TO THE INCOME OF THE BORROWER;


 


(B)           THE BORROWER MAY DECLARE AND PAY DIVIDENDS WITH RESPECT TO ITS
EQUITY INTERESTS PAYABLE SOLELY IN ADDITIONAL SHARES OF ITS EQUITY INTERESTS
(OTHER THAN DISQUALIFIED CAPITAL STOCK);


 


(C)           SUBSIDIARIES MAY DECLARE AND PAY DIVIDENDS RATABLY WITH RESPECT TO
THEIR EQUITY INTERESTS;


 


(D)           THE BORROWER MAY MAKE RESTRICTED PAYMENTS PURSUANT TO AND IN
ACCORDANCE WITH STOCK OPTION PLANS OR OTHER BENEFIT PLANS FOR MANAGEMENT OR
EMPLOYEES OF THE BORROWER AND ITS SUBSIDIARIES; AND


 


(E)           THE BORROWER MAY MAKE RESTRICTED PAYMENTS TO ITS EQUITY INTEREST
HOLDERS PROVIDED THAT (I) NO DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD
RESULT FROM THE MAKING OF SUCH RESTRICTED PAYMENT, AND (II) AFTER GIVING EFFECT
TO SUCH RESTRICTED PAYMENT, THE REVOLVING CREDIT EXPOSURE IS LESS THAN 90% OF
THE BORROWING BASE AS OF SUCH DATE.


 


SECTION 9.05.         INVESTMENTS, LOANS AND ADVANCES.  THE BORROWER WILL NOT,
AND WILL NOT PERMIT ANY SUBSIDIARY TO, MAKE OR PERMIT TO REMAIN OUTSTANDING ANY
INVESTMENTS IN OR TO ANY PERSON, EXCEPT THAT THE FOREGOING RESTRICTION SHALL NOT
APPLY TO:


 


73

--------------------------------------------------------------------------------



 


(A)           INVESTMENTS REFLECTED IN THE FINANCIAL STATEMENTS OR WHICH ARE
DISCLOSED TO THE LENDERS IN SCHEDULE 9.05.


 


(B)           ACCOUNTS RECEIVABLE ARISING IN THE ORDINARY COURSE OF BUSINESS.


 


(C)           DIRECT OBLIGATIONS OF THE UNITED STATES OR ANY AGENCY THEREOF, OR
OBLIGATIONS GUARANTEED BY THE UNITED STATES OR ANY AGENCY THEREOF, IN EACH CASE
MATURING WITHIN ONE YEAR FROM THE DATE OF CREATION THEREOF.


 


(D)           COMMERCIAL PAPER MATURING WITHIN ONE YEAR FROM THE DATE OF
CREATION THEREOF RATED IN THE HIGHEST GRADE BY S&P OR MOODY’S.


 


(E)           DEPOSITS MATURING WITHIN ONE YEAR FROM THE DATE OF CREATION
THEREOF WITH, INCLUDING CERTIFICATES OF DEPOSIT ISSUED BY, ANY LENDER OR ANY
OFFICE LOCATED IN THE UNITED STATES OF ANY OTHER BANK OR TRUST COMPANY WHICH IS
ORGANIZED UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF, HAS CAPITAL,
SURPLUS AND UNDIVIDED PROFITS AGGREGATING AT LEAST $100,000,000 (AS OF THE DATE
OF SUCH BANK OR TRUST COMPANY’S MOST RECENT FINANCIAL REPORTS) AND HAS A SHORT
TERM DEPOSIT RATING OF NO LOWER THAN A2 OR P2, AS SUCH RATING IS SET FORTH FROM
TIME TO TIME, BY S&P OR MOODY’S, RESPECTIVELY OR, IN THE CASE OF ANY FOREIGN
SUBSIDIARY, A BANK ORGANIZED IN A JURISDICTION IN WHICH THE FOREIGN SUBSIDIARY
CONDUCTS OPERATIONS HAVING ASSETS IN EXCESS OF $500,000,000 (OR ITS EQUIVALENT
IN ANOTHER CURRENCY).


 


(F)            DEPOSITS IN MONEY MARKET FUNDS INVESTING EXCLUSIVELY IN
INVESTMENTS DESCRIBED IN SECTION 9.05(C), SECTION 9.05(D) OR SECTION 9.05(E).


 


(G)           INVESTMENTS (I) MADE BY THE BORROWER IN OR TO THE GUARANTORS,
(II) MADE BY ANY SUBSIDIARY IN OR TO THE BORROWER OR ANY GUARANTOR AND
(III) MADE BY THE BORROWER OR ANY SUBSIDIARY IN OR TO ALL OTHER DOMESTIC
SUBSIDIARIES WHICH ARE NOT GUARANTORS IN AN AGGREGATE AMOUNT AT ANY ONE TIME
OUTSTANDING NOT TO EXCEED $1,000,000.


 


(H)           INVESTMENTS (INCLUDING, WITHOUT LIMITATION, CAPITAL CONTRIBUTIONS)
IN GENERAL OR LIMITED PARTNERSHIPS OR OTHER TYPES OF ENTITIES (EACH A “VENTURE”)
ENTERED INTO BY THE BORROWER OR A SUBSIDIARY WITH OTHERS IN THE ORDINARY COURSE
OF BUSINESS; PROVIDED THAT (I) ANY SUCH VENTURE IS ENGAGED EXCLUSIVELY IN OIL
AND GAS EXPLORATION, DEVELOPMENT, PRODUCTION, PROCESSING AND RELATED ACTIVITIES,
INCLUDING TRANSPORTATION, (II) THE INTEREST IN SUCH VENTURE IS ACQUIRED IN THE
ORDINARY COURSE OF BUSINESS AND ON FAIR AND REASONABLE TERMS AND (III) SUCH
VENTURE INTERESTS ACQUIRED AND CAPITAL CONTRIBUTIONS MADE (VALUED AS OF THE DATE
SUCH INTEREST WAS ACQUIRED OR THE CONTRIBUTION MADE) DO NOT EXCEED, IN THE
AGGREGATE AT ANY TIME OUTSTANDING AN AMOUNT EQUAL TO $1,000,000.


 


(I)            INVESTMENTS MADE BY THE BORROWER OR A GUARANTOR IN DIRECT
OWNERSHIP INTERESTS IN ADDITIONAL OIL AND GAS PROPERTIES AND GAS GATHERING
SYSTEMS RELATED THERETO OR RELATED TO FARM-OUT, FARM-IN, JOINT OPERATING, JOINT
VENTURE OR AREA OF MUTUAL INTEREST AGREEMENTS, GATHERING SYSTEMS, PIPELINES OR
OTHER SIMILAR ARRANGEMENTS WHICH ARE USUAL AND CUSTOMARY IN THE OIL AND GAS
EXPLORATION AND PRODUCTION BUSINESS LOCATED WITHIN THE GEOGRAPHIC BOUNDARIES OF
THE UNITED STATES OF AMERICA, PROVIDED THAT (A) THE BORROWER SHALL BE IN
COMPLIANCE, ON A PRO FORMA BASIS AFTER GIVING EFFECT TO ANY SUCH INVESTMENT,
WITH THE FINANCIAL COVENANTS SET FORTH IN SECTION 9.01 RECOMPUTED AS AT THE LAST
DAY OF THE MOST RECENTLY ENDED FISCAL QUARTER OF THE BORROWER FOR

 

74

--------------------------------------------------------------------------------



 


WHICH FINANCIAL STATEMENTS ARE AVAILABLE, AND (B) NO DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING OR WOULD RESULT THEREFROM.


 


(J)            INVESTMENTS IN STOCK, OBLIGATIONS OR SECURITIES RECEIVED IN
SETTLEMENT OF DEBTS ARISING FROM INVESTMENTS PERMITTED UNDER THIS SECTION 9.05
OWING TO THE BORROWER OR ANY SUBSIDIARY AS A RESULT OF A BANKRUPTCY OR OTHER
INSOLVENCY PROCEEDING OF THE OBLIGOR IN RESPECT OF SUCH DEBTS OR UPON THE
ENFORCEMENT OF ANY LIEN IN FAVOR OF THE BORROWER OR ANY OF ITS SUBSIDIARIES;
PROVIDED THAT THE BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT PROMPT WRITTEN
NOTICE IN THE EVENT THAT THE AGGREGATE AMOUNT OF ALL INVESTMENTS HELD AT ANY ONE
TIME UNDER THIS SECTION 9.05(K) EXCEEDS $1,000,000.


 


(K)           OTHER INVESTMENTS NOT TO EXCEED $1,000,000 IN THE AGGREGATE AT ANY
TIME.


 


SECTION 9.06.         NATURE OF BUSINESS; INTERNATIONAL OPERATIONS.  THE
BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, ALLOW ANY MATERIAL
CHANGE TO BE MADE IN THE CHARACTER OF ITS BUSINESS AS CURRENTLY CONDUCTED BY IT
AND BUSINESS ACTIVITIES REASONABLY INCIDENTAL THERETO AS AN INDEPENDENT OIL AND
GAS EXPLORATION AND PRODUCTION COMPANY WITH OPERATIONS IN THE CONTINENTAL UNITED
STATES.  FROM AND AFTER THE DATE HEREOF, THE BORROWER AND ITS SUBSIDIARIES WILL
NOT ACQUIRE OR MAKE ANY OTHER EXPENDITURE (WHETHER SUCH EXPENDITURE IS CAPITAL,
OPERATING OR OTHERWISE) IN OR RELATED TO, ANY OIL AND GAS PROPERTIES NOT LOCATED
WITHIN THE GEOGRAPHICAL BOUNDARIES OF THE UNITED STATES.


 


SECTION 9.07.         LIMITATION ON LEASES.  THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY SUBSIDIARY TO, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
OBLIGATION FOR THE PAYMENT OF RENT OR HIRE OF PROPERTY OF ANY KIND WHATSOEVER
(REAL OR PERSONAL BUT EXCLUDING CAPITAL LEASES AND LEASES OF HYDROCARBON
INTERESTS), UNDER LEASES OR LEASE AGREEMENTS WHICH WOULD CAUSE THE AGGREGATE
AMOUNT OF ALL PAYMENTS MADE BY THE BORROWER AND THE SUBSIDIARIES PURSUANT TO ALL
SUCH LEASES OR LEASE AGREEMENTS, INCLUDING, WITHOUT LIMITATION, ANY RESIDUAL
PAYMENTS AT THE END OF ANY LEASE, TO EXCEED $2,000,000 IN ANY PERIOD OF TWELVE
CONSECUTIVE CALENDAR MONTHS DURING THE LIFE OF SUCH LEASES.


 


SECTION 9.08.         PROCEEDS OF NOTES.  THE BORROWER WILL NOT PERMIT THE
PROCEEDS OF THE NOTES TO BE USED FOR ANY PURPOSE OTHER THAN THOSE PERMITTED BY
SECTION 7.21.  NEITHER THE BORROWER NOR ANY PERSON ACTING ON BEHALF OF THE
BORROWER HAS TAKEN OR WILL TAKE ANY ACTION WHICH MIGHT CAUSE ANY OF THE LOAN
DOCUMENTS TO VIOLATE REGULATIONS T, U OR X OR ANY OTHER REGULATION OF THE BOARD
OR TO VIOLATE SECTION 7 OF THE SECURITIES EXCHANGE ACT OF 1934 OR ANY RULE OR
REGULATION THEREUNDER, IN EACH CASE AS NOW IN EFFECT OR AS THE SAME MAY
HEREINAFTER BE IN EFFECT.  IF REQUESTED BY THE ADMINISTRATIVE AGENT, THE
BORROWER WILL FURNISH TO THE ADMINISTRATIVE AGENT AND EACH LENDER A STATEMENT TO
THE FOREGOING EFFECT IN CONFORMITY WITH THE REQUIREMENTS OF FR FORM U-1 OR SUCH
OTHER FORM REFERRED TO IN REGULATION U, REGULATION T OR REGULATION X OF THE
BOARD, AS THE CASE MAY BE.


 


SECTION 9.09.         ERISA COMPLIANCE.  THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY SUBSIDIARY TO, AT ANY TIME:


 


(A)           ENGAGE IN, OR PERMIT ANY ERISA AFFILIATE TO ENGAGE IN, ANY
TRANSACTION IN CONNECTION WITH WHICH THE BORROWER, A SUBSIDIARY OR ANY ERISA
AFFILIATE COULD BE SUBJECTED TO

 

75

--------------------------------------------------------------------------------



 


EITHER A CIVIL PENALTY ASSESSED PURSUANT TO SUBSECTIONS (C), (I) OR (L) OF
SECTION 502 OF ERISA OR A TAX IMPOSED BY CHAPTER 43 OF SUBTITLE D OF THE CODE.


 


(B)           TERMINATE, OR PERMIT ANY ERISA AFFILIATE TO TERMINATE, ANY PLAN IN
A MANNER, OR TAKE ANY OTHER ACTION WITH RESPECT TO ANY PLAN, WHICH COULD RESULT
IN ANY LIABILITY OF THE BORROWER, A SUBSIDIARY OR ANY ERISA AFFILIATE TO THE
PBGC.


 


(C)           FAIL TO MAKE, OR PERMIT ANY ERISA AFFILIATE TO FAIL TO MAKE, FULL
PAYMENT WHEN DUE OF ALL AMOUNTS WHICH, UNDER THE PROVISIONS OF ANY PLAN,
AGREEMENT RELATING THERETO OR APPLICABLE LAW, THE BORROWER, A SUBSIDIARY OR ANY
ERISA AFFILIATE IS REQUIRED TO PAY AS CONTRIBUTIONS THERETO.


 


(D)           PERMIT TO EXIST, OR ALLOW ANY ERISA AFFILIATE TO PERMIT TO EXIST,
ANY ACCUMULATED FUNDING DEFICIENCY WITHIN THE MEANING OF SECTION 302 OF ERISA OR
SECTION 412 OF THE CODE, WHETHER OR NOT WAIVED, WITH RESPECT TO ANY PLAN.


 


(E)           PERMIT, OR ALLOW ANY ERISA AFFILIATE TO PERMIT, THE ACTUARIAL
PRESENT VALUE OF THE BENEFIT LIABILITIES UNDER ANY PLAN MAINTAINED BY THE
BORROWER, A SUBSIDIARY OR ANY ERISA AFFILIATE WHICH IS REGULATED UNDER TITLE IV
OF ERISA TO EXCEED THE CURRENT VALUE OF THE ASSETS (COMPUTED ON A PLAN
TERMINATION BASIS IN ACCORDANCE WITH TITLE IV OF ERISA) OF SUCH PLAN ALLOCABLE
TO SUCH BENEFIT LIABILITIES.  THE TERM “ACTUARIAL PRESENT VALUE OF THE BENEFIT
LIABILITIES” SHALL HAVE THE MEANING SPECIFIED IN SECTION 4041 OF ERISA.


 


(F)            CONTRIBUTE TO OR ASSUME AN OBLIGATION TO CONTRIBUTE TO, OR PERMIT
ANY ERISA AFFILIATE TO CONTRIBUTE TO OR ASSUME AN OBLIGATION TO CONTRIBUTE TO,
ANY MULTIEMPLOYER PLAN.


 


(G)           ACQUIRE, OR PERMIT ANY ERISA AFFILIATE TO ACQUIRE, AN INTEREST IN
ANY PERSON THAT CAUSES SUCH PERSON TO BECOME AN ERISA AFFILIATE WITH RESPECT TO
THE BORROWER OR A SUBSIDIARY OR WITH RESPECT TO ANY ERISA AFFILIATE OF THE
BORROWER OR A SUBSIDIARY IF SUCH PERSON SPONSORS, MAINTAINS OR CONTRIBUTES TO,
OR AT ANY TIME IN THE SIX-YEAR PERIOD PRECEDING SUCH ACQUISITION HAS SPONSORED,
MAINTAINED, OR CONTRIBUTED TO, (1) ANY MULTIEMPLOYER PLAN, OR (2) ANY OTHER PLAN
THAT IS SUBJECT TO TITLE IV OF ERISA UNDER WHICH THE ACTUARIAL PRESENT VALUE OF
THE BENEFIT LIABILITIES UNDER SUCH PLAN EXCEEDS THE CURRENT VALUE OF THE ASSETS
(COMPUTED ON A PLAN TERMINATION BASIS IN ACCORDANCE WITH TITLE IV OF ERISA) OF
SUCH PLAN ALLOCABLE TO SUCH BENEFIT LIABILITIES.


 


(H)           INCUR, OR PERMIT ANY ERISA AFFILIATE TO INCUR, A LIABILITY TO OR
ON ACCOUNT OF A PLAN UNDER SECTIONS 515, 4062, 4063, 4064, 4201 OR 4204 OF
ERISA.


 


(I)            CONTRIBUTE TO OR ASSUME AN OBLIGATION TO CONTRIBUTE TO, OR PERMIT
ANY ERISA AFFILIATE TO CONTRIBUTE TO OR ASSUME AN OBLIGATION TO CONTRIBUTE TO,
ANY EMPLOYEE WELFARE BENEFIT PLAN, AS DEFINED IN SECTION 3(1) OF ERISA,
INCLUDING, WITHOUT LIMITATION, ANY SUCH PLAN MAINTAINED TO PROVIDE BENEFITS TO
FORMER EMPLOYEES OF SUCH ENTITIES, THAT MAY NOT BE TERMINATED BY SUCH ENTITIES
IN THEIR SOLE DISCRETION AT ANY TIME WITHOUT ANY MATERIAL LIABILITY.

 

76

--------------------------------------------------------------------------------



 


(J)            AMEND, OR PERMIT ANY ERISA AFFILIATE TO AMEND, A PLAN RESULTING
IN AN INCREASE IN CURRENT LIABILITY SUCH THAT THE BORROWER, A SUBSIDIARY OR ANY
ERISA AFFILIATE IS REQUIRED TO PROVIDE SECURITY TO SUCH PLAN UNDER SECTION
401(A)(29) OF THE CODE.


 


SECTION 9.10.         SALE OR DISCOUNT OF RECEIVABLES.  EXCEPT FOR RECEIVABLES
OBTAINED BY THE BORROWER OR ANY SUBSIDIARY OUT OF THE ORDINARY COURSE OF
BUSINESS OR THE SETTLEMENT OF JOINT INTEREST BILLING ACCOUNTS IN THE ORDINARY
COURSE OF BUSINESS OR DISCOUNTS GRANTED TO SETTLE COLLECTION OF ACCOUNTS
RECEIVABLE OR THE SALE OF DEFAULTED ACCOUNTS ARISING IN THE ORDINARY COURSE OF
BUSINESS IN CONNECTION WITH THE COMPROMISE OR COLLECTION THEREOF AND NOT IN
CONNECTION WITH ANY FINANCING TRANSACTION, THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY SUBSIDIARY TO, DISCOUNT OR SELL (WITH OR WITHOUT RECOURSE) ANY OF ITS
NOTES RECEIVABLE OR ACCOUNTS RECEIVABLE.


 


SECTION 9.11.         MERGERS, ETC.  NEITHER THE BORROWER NOT ANY OF ITS
SUBSIDIARIES WILL MERGE INTO OR WITH OR CONSOLIDATE WITH ANY OTHER PERSON, OR
SELL, LEASE OR OTHERWISE DISPOSE OF (WHETHER IN ONE TRANSACTION OR IN A SERIES
OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS PROPERTY TO ANY OTHER PERSON,
EXCEPT THAT ANY WHOLLY-OWNED SUBSIDIARY MAY MERGE WITH ANY OTHER WHOLLY-OWNED
SUBSIDIARY AND THE BORROWER MAY MERGE WITH ANY WHOLLY-OWNED SUBSIDIARY SO LONG
AS THE BORROWER IS THE SURVIVOR.


 


SECTION 9.12.         SALE OF PROPERTIES.  THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY SUBSIDIARY TO, SELL, ASSIGN, FARM-OUT, CONVEY OR OTHERWISE TRANSFER
ANY PROPERTY EXCEPT FOR (A) THE SALE OF HYDROCARBONS IN THE ORDINARY COURSE OF
BUSINESS; (B) FARMOUTS OF UNDEVELOPED ACREAGE AND ASSIGNMENTS IN CONNECTION WITH
SUCH FARMOUTS; (C) THE SALE OR TRANSFER OF EQUIPMENT THAT IS NO LONGER NECESSARY
FOR THE BUSINESS OF THE BORROWER OR SUCH SUBSIDIARY OR IS REPLACED BY EQUIPMENT
OF AT LEAST COMPARABLE VALUE AND USE; AND (D) SALES AND OTHER DISPOSITIONS OF
PROPERTY NOT REGULATED BY SECTIONS 9.01(A) THROUGH 9.01(D) HAVING A FAIR MARKET
VALUE NOT IN EXCESS OF 3% OF THE BORROWING BASE (AS DETERMINED BY THE
ADMINISTRATIVE AGENT), INDIVIDUALLY OR IN THE AGGREGATE DURING ANY 12-MONTH
PERIOD.


 


SECTION 9.13.         ENVIRONMENTAL MATTERS.  THE BORROWER WILL NOT, AND WILL
NOT PERMIT ANY SUBSIDIARY TO, CAUSE OR PERMIT ANY OF ITS PROPERTY WHICH IT OR A
SUBSIDIARY OPERATES TO BE IN VIOLATION OF, OR DO ANYTHING OR PERMIT ANYTHING TO
BE DONE WHICH WILL SUBJECT ANY SUCH PROPERTY TO ANY REMEDIAL WORK UNDER ANY
ENVIRONMENTAL LAWS, ASSUMING DISCLOSURE TO THE APPLICABLE GOVERNMENTAL AUTHORITY
OF ALL RELEVANT FACTS, CONDITIONS AND CIRCUMSTANCES, IF ANY, PERTAINING TO SUCH
PROPERTY WHERE SUCH VIOLATIONS OR REMEDIAL OBLIGATIONS COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE BORROWER WILL USE ITS
REASONABLE EFFORTS TO CAUSE THE OPERATOR OF PROPERTIES WHICH THE BORROWER OR ANY
SUBSIDIARY DOES NOT OPERATE TO COMPLY WITH THE TERMS AND PROVISIONS OF THIS
SECTION 9.13.


 


SECTION 9.14.         TRANSACTIONS WITH AFFILIATES.  THE BORROWER WILL NOT, AND
WILL NOT PERMIT ANY SUBSIDIARY TO, ENTER INTO ANY TRANSACTION, INCLUDING,
WITHOUT LIMITATION, ANY PURCHASE, SALE, LEASE OR EXCHANGE OF PROPERTY OR THE
RENDERING OF ANY SERVICE, WITH ANY AFFILIATE (OTHER THAN THE GUARANTORS AND
WHOLLY-OWNED SUBSIDIARIES OF THE BORROWER) UNLESS SUCH TRANSACTIONS ARE
OTHERWISE PERMITTED UNDER THIS AGREEMENT AND ARE UPON FAIR AND REASONABLE TERMS
NO LESS FAVORABLE TO IT THAN IT WOULD OBTAIN IN A COMPARABLE ARM’S LENGTH
TRANSACTION WITH A PERSON NOT AN AFFILIATE.

 

77

--------------------------------------------------------------------------------



 


SECTION 9.15.          SUBSIDIARIES.  THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY SUBSIDIARY TO, CREATE OR ACQUIRE ANY ADDITIONAL SUBSIDIARY UNLESS THE
BORROWER GIVES WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT OF SUCH CREATION OR
ACQUISITION AND COMPLIES WITH SECTION 8.14(B) AND SECTION 8.14(C).  THE BORROWER
SHALL NOT, AND SHALL NOT PERMIT ANY SUBSIDIARY TO, SELL, ASSIGN OR OTHERWISE
DISPOSE OF ANY EQUITY INTERESTS IN ANY SUBSIDIARY EXCEPT IN COMPLIANCE WITH
SECTION 9.12(D).  NEITHER THE BORROWER NOR ANY SUBSIDIARY SHALL HAVE ANY FOREIGN
SUBSIDIARIES.


 


SECTION 9.16.          NEGATIVE PLEDGE AGREEMENTS; DIVIDEND RESTRICTIONS.  THE
BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, CREATE, INCUR, ASSUME
OR SUFFER TO EXIST ANY CONTRACT, AGREEMENT OR UNDERSTANDING (OTHER THAN THIS
AGREEMENT, THE SECURITY INSTRUMENTS OR CAPITAL LEASES CREATING LIENS PERMITTED
BY SECTION 9.03(C)) WHICH IN ANY WAY PROHIBITS OR RESTRICTS THE GRANTING,
CONVEYING, CREATION OR IMPOSITION OF ANY LIEN ON ANY OF ITS PROPERTY IN FAVOR OF
THE ADMINISTRATIVE AGENT AND THE LENDERS OR RESTRICTS ANY SUBSIDIARY FROM PAYING
DIVIDENDS OR MAKING DISTRIBUTIONS TO THE BORROWER OR ANY GUARANTOR, OR WHICH
REQUIRES THE CONSENT OF OR NOTICE TO OTHER PERSONS IN CONNECTION THEREWITH.


 


SECTION 9.17.          GAS IMBALANCES, TAKE-OR-PAY OR OTHER PREPAYMENTS.  THE
BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, (A) INCUR, BECOME OR
REMAIN LIABLE FOR, ANY MATERIAL GAS IMBALANCE, OR (B) ALLOW TAKE-OR-PAY OR OTHER
PREPAYMENTS WITH RESPECT TO THE OIL AND GAS PROPERTIES OF THE BORROWER OR ANY
SUBSIDIARY THAT WOULD REQUIRE THE BORROWER OR SUCH SUBSIDIARY TO DELIVER
HYDROCARBONS AT SOME FUTURE TIME WITHOUT THEN OR THEREAFTER RECEIVING FULL
PAYMENT THEREFOR.


 


SECTION 9.18.          SWAP AGREEMENTS.  THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY SUBSIDIARY TO, ENTER INTO ANY SWAP AGREEMENTS WITH ANY PERSON OTHER
THAN (A) SWAP AGREEMENTS IN RESPECT OF COMMODITIES (I) WITH AN APPROVED
COUNTERPARTY AND (II) THE NOTIONAL VOLUMES FOR WHICH (WHEN AGGREGATED WITH OTHER
COMMODITY SWAP AGREEMENTS THEN IN EFFECT OTHER THAN BASIS DIFFERENTIAL SWAPS ON
VOLUMES ALREADY HEDGED PURSUANT TO OTHER SWAP AGREEMENTS) DO NOT EXCEED, AS OF
THE DATE SUCH SWAP AGREEMENT IS EXECUTED, 95% OF THE REASONABLY ANTICIPATED
PROJECTED PRODUCTION FROM PROVED, DEVELOPED, PRODUCING OIL AND GAS PROPERTIES
FOR EACH MONTH DURING THE PERIOD DURING WHICH SUCH SWAP AGREEMENT IS IN EFFECT
FOR EACH OF CRUDE OIL AND NATURAL GAS, CALCULATED SEPARATELY AND (B) SWAP
AGREEMENTS IN RESPECT OF INTEREST RATES WITH AN APPROVED COUNTERPARTY WITH THE
PURPOSE AND EFFECT OF FIXING INTEREST RATES ON A PRINCIPAL AMOUNT OF
INDEBTEDNESS OF THE BORROWER THAT IS ACCRUING INTEREST AT A VARIABLE RATE,
PROVIDED THAT (I) THE AGGREGATE NOTIONAL AMOUNT OF SUCH CONTRACTS NEVER EXCEEDS
75% OF THE ANTICIPATED OUTSTANDING PRINCIPAL BALANCE OF THE INDEBTEDNESS TO BE
HEDGED BY SUCH CONTRACTS OR AN AVERAGE OF SUCH PRINCIPAL BALANCES CALCULATED BY
USING A GENERALLY ACCEPTED METHOD OF MATCHING INTEREST SWAP CONTRACTS TO
DECLINING PRINCIPAL BALANCES, AND (II) THE FLOATING RATE INDEX OF EACH SUCH
CONTRACT GENERALLY MATCHES THE INDEX USED TO DETERMINE THE FLOATING RATES OF
INTEREST ON THE CORRESPONDING INDEBTEDNESS TO BE HEDGED BY SUCH CONTRACT, AND
(C) SWAP AGREEMENTS REQUIRED BY SECTION 8.16.  IN NO EVENT SHALL ANY SWAP
AGREEMENT CONTAIN ANY REQUIREMENT, AGREEMENT OR COVENANT FOR THE BORROWER OR ANY
SUBSIDIARY TO POST COLLATERAL (OTHER THAN LETTERS OF CREDIT) OR MARGIN TO SECURE
THEIR OBLIGATIONS UNDER SUCH SWAP AGREEMENT OR TO COVER MARKET EXPOSURES.


 


SECTION 9.19.          MARKETING ACTIVITIES.  THE BORROWER WILL NOT, AND WILL
NOT PERMIT ANY OF ITS SUBSIDIARIES TO, ENGAGE IN MARKETING ACTIVITIES FOR ANY
HYDROCARBONS OR ENTER INTO ANY CONTRACTS RELATED THERETO OTHER THAN
(I) CONTRACTS FOR THE SALE OF HYDROCARBONS SCHEDULED OR


 


78

--------------------------------------------------------------------------------


 

reasonably estimated to be produced from their proved Oil and Gas Properties
during the period of such contract, (ii) contracts for the sale of Hydrocarbons
scheduled or reasonably estimated to be produced from proved Oil and Gas
Properties of third parties during the period of such contract associated with
the Oil and Gas Properties of the Borrower and its Subsidiaries that the
Borrower or one of its Subsidiaries has the right to market pursuant to joint
operating agreements, unitization agreements or other similar contracts that are
usual and customary in the oil and gas business and (iii) other contracts for
the purchase and/or sale of Hydrocarbons of third parties (A) which have
generally offsetting provisions (i.e. corresponding pricing mechanics, delivery
dates and points and volumes) such that no “position” is taken and (B) for which
appropriate credit support has been taken to alleviate the material credit risks
of the counterparty thereto.


 


SECTION 9.20.          MANAGEMENT FEES.  THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY SUBSIDIARY TO, ENTER INTO ANY AGREEMENT TO PAY A MANAGEMENT FEE FOR
THE OPERATION OF ITS PROPERTIES WITHOUT THE PRIOR APPROVAL OF THE ADMINISTRATIVE
AGENT.


 


ARTICLE X
EVENTS OF DEFAULT; REMEDIES


 


SECTION 10.01.        EVENTS OF DEFAULT.  ONE OR MORE OF THE FOLLOWING EVENTS
SHALL CONSTITUTE AN “EVENT OF DEFAULT”:


 


(A)           THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR ANY
REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC DISBURSEMENT WHEN AND AS THE SAME
SHALL BECOME DUE AND PAYABLE (OTHER THAN LC DISBURSEMENTS WHICH ARE REPAID
THROUGH AN ABR BORROWING AS PERMITTED BY SECTION 2.8(E) HEREOF), WHETHER AT THE
DUE DATE THEREOF OR AT A DATE FIXED FOR PREPAYMENT THEREOF, BY ACCELERATION OR
OTHERWISE.


 


(B)           THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR ANY FEE
OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN SECTION 10.01(A))
PAYABLE UNDER ANY LOAN DOCUMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND
PAYABLE, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF FIVE
(5) BUSINESS DAYS.


 


(C)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF
OF THE BORROWER OR ANY SUBSIDIARY IN OR IN CONNECTION WITH ANY LOAN DOCUMENT OR
ANY AMENDMENT OR MODIFICATION OF ANY LOAN DOCUMENT OR WAIVER UNDER SUCH LOAN
DOCUMENT, OR IN ANY REPORT, CERTIFICATE, FINANCIAL STATEMENT OR OTHER DOCUMENT
FURNISHED PURSUANT TO OR IN CONNECTION WITH ANY LOAN DOCUMENT OR ANY AMENDMENT
OR MODIFICATION THEREOF OR WAIVER THEREUNDER, SHALL PROVE TO HAVE BEEN INCORRECT
WHEN MADE OR DEEMED MADE.


 


(D)           THE BORROWER OR ANY SUBSIDIARY SHALL FAIL TO OBSERVE OR PERFORM
ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN SECTION 8.01(J),
SECTION 8.01(N), SECTION 8.01(Q), SECTION 8.02, SECTION 8.03, SECTION 8.14,
SECTION 8.15 OR IN ARTICLE IX.


 


(E)           THE BORROWER OR ANY SUBSIDIARY SHALL FAIL TO OBSERVE OR PERFORM
ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN THIS AGREEMENT (OTHER THAN
THOSE SPECIFIED IN SECTION 10.01(A), SECTION 10.01(B) OR SECTION 10.01(D)) OR
ANY OTHER LOAN DOCUMENT, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD
OF 30 DAYS AFTER THE EARLIER TO OCCUR OF (A) NOTICE


 


79

--------------------------------------------------------------------------------



 

thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender) or (B) a Responsible Officer of the Borrower
or such Subsidiary otherwise becoming aware of such default.


 


(F)            THE BORROWER OR ANY SUBSIDIARY SHALL FAIL TO MAKE ANY PAYMENT
(WHETHER OF PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN RESPECT OF ANY
MATERIAL INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE (AFTER
GIVING EFFECT TO ANY APPLICABLE NOTICE AND CURE PERIOD).


 


(G)           ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL
INDEBTEDNESS BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR
PERMITS (WITH OR WITHOUT THE GIVING OF NOTICE, THE LAPSE OF TIME OR BOTH) THE
HOLDER OR HOLDERS OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR
THEIR BEHALF TO CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE
REDEMPTION THEREOF OR ANY OFFER TO REDEEM TO BE MADE IN RESPECT THEREOF, PRIOR
TO ITS SCHEDULED MATURITY OR REQUIRE THE BORROWER OR ANY SUBSIDIARY TO MAKE AN
OFFER IN RESPECT THEREOF.


 


(H)           AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF
IN RESPECT OF THE BORROWER OR ANY SUBSIDIARY OR ITS DEBTS, OR OF A SUBSTANTIAL
PART OF ITS ASSETS, UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE APPOINTMENT
OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL
FOR THE BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, AND,
IN ANY SUCH CASE, SUCH PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR 30
DAYS OR AN ORDER OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE
ENTERED.


 


(I)            THE BORROWER OR ANY SUBSIDIARY SHALL (I) VOLUNTARILY COMMENCE ANY
PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION OR OTHER
RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP
OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE INSTITUTION OF,
OR FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR
PETITION DESCRIBED IN SECTION 10.01(H), (III) APPLY FOR OR CONSENT TO THE
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR THE BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART OF
ITS ASSETS, (IV) FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION
FILED AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS OR (VI) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF
THE FOREGOING.


 


(J)            THE BORROWER OR ANY SUBSIDIARY SHALL BECOME UNABLE, ADMIT IN
WRITING ITS INABILITY OR FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE.


 


(K)           (I) ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE
AMOUNT IN EXCESS OF $1,000,000 (TO THE EXTENT NOT COVERED BY INDEPENDENT THIRD
PARTY INSURANCE PROVIDED BY INSURERS OF THE HIGHEST CLAIMS PAYING RATING OR
FINANCIAL STRENGTH AS TO WHICH THE INSURER DOES NOT DISPUTE COVERAGE AND IS NOT
SUBJECT TO AN INSOLVENCY PROCEEDING) OR (II) ANY ONE OR MORE NON-MONETARY
JUDGMENTS THAT HAVE, OR COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN
THE AGGREGATE, A MATERIAL ADVERSE EFFECT, SHALL BE RENDERED AGAINST THE
BORROWER, ANY SUBSIDIARY OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN
UNDISCHARGED FOR A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL
NOT BE EFFECTIVELY STAYED, OR ANY

 

80

--------------------------------------------------------------------------------


 

action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any Subsidiary to enforce any such judgment.


 


(L)            THE LOAN DOCUMENTS AFTER DELIVERY THEREOF SHALL FOR ANY REASON,
EXCEPT TO THE EXTENT PERMITTED BY THE TERMS THEREOF, CEASE TO BE IN FULL FORCE
AND EFFECT AND VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS
AGAINST THE BORROWER OR A GUARANTOR PARTY THERETO OR SHALL BE REPUDIATED BY ANY
OF THEM, OR CEASE TO CREATE A VALID AND PERFECTED LIEN OF THE PRIORITY REQUIRED
THEREBY ON ANY OF THE COLLATERAL PURPORTED TO BE COVERED THEREBY, EXCEPT TO THE
EXTENT PERMITTED BY THE TERMS OF THIS AGREEMENT, OR THE BORROWER OR ANY
SUBSIDIARY OR ANY OF THEIR AFFILIATES SHALL SO STATE IN WRITING.


 


(M)          AN ERISA EVENT SHALL HAVE OCCURRED THAT, IN THE OPINION OF THE
MAJORITY LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT HAVE
OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF THE BORROWER
AND ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING $1,000,000 IN ANY YEAR.


 


(N)           THERE OCCURS UNDER ANY SWAP AGREEMENT AN EARLY TERMINATION DATE
(AS DEFINED IN SUCH SWAP AGREEMENT) RESULTING FROM (I) ANY EVENT OF DEFAULT
UNDER SUCH SWAP AGREEMENT TO WHICH THE BORROWER OR ANY SUBSIDIARY IS THE
DEFAULTING PARTY (AS DEFINED IN SUCH SWAP AGREEMENT), OR (II) ANY TERMINATION
EVENT (AS SO DEFINED) UNDER SUCH SWAP AGREEMENT AS TO WHICH THE BORROWER OR ANY
SUBSIDIARY IS AN AFFECTED PARTY (AS SO DEFINED) AND, IN EITHER EVENT, THE SWAP
TERMINATION VALUE OWED BY THE BORROWER OR SUCH SUBSIDIARY AS A RESULT THEREOF
CONSTITUTES MATERIAL INDEBTEDNESS.


 


(O)           A CHANGE IN CONTROL SHALL OCCUR.


 


(P)           (I) THOMAS H. BLAKE SHALL CEASE FOR ANY REASON TO BE A FULL TIME
MEMBER OF THE BOARD OF MANAGERS OF THE BORROWER, AND A SUCCESSOR TO THE
MR. BLAKE ACCEPTABLE TO THE ADMINISTRATIVE AGENT HAS NOT BEEN APPOINTED WITHIN
60 DAYS THEREOF, OR (II) SCOTT W. SMITH SHALL CEASE FOR ANY REASON TO PERFORM
HIS DUTIES PURSUANT TO THE TERMS AND PROVISIONS OF THE SMITH EMPLOYMENT
AGREEMENT, AND A SUCCESSOR TO MR. SMITH ACCEPTABLE TO THE ADMINISTRATIVE AGENT
HAS NOT BEEN APPOINTED WITHIN 60 DAYS.


 


SECTION 10.02.        REMEDIES.


 


(A)           IN THE CASE OF AN EVENT OF DEFAULT OTHER THAN ONE DESCRIBED IN
SECTION 10.01(H), SECTION 10.01(I) OR SECTION 10.01(J), AT ANY TIME THEREAFTER
DURING THE CONTINUANCE OF SUCH EVENT OF DEFAULT, THE ADMINISTRATIVE AGENT MAY,
AND AT THE REQUEST OF THE MAJORITY LENDERS, SHALL, BY NOTICE TO THE BORROWER,
TAKE EITHER OR BOTH OF THE FOLLOWING ACTIONS, AT THE SAME OR DIFFERENT TIMES: 
(I) TERMINATE THE COMMITMENTS, AND THEREUPON THE COMMITMENTS SHALL TERMINATE
IMMEDIATELY, AND (II) DECLARE THE NOTES AND THE LOANS THEN OUTSTANDING TO BE DUE
AND PAYABLE IN WHOLE (OR IN PART, IN WHICH CASE ANY PRINCIPAL NOT SO DECLARED TO
BE DUE AND PAYABLE MAY THEREAFTER BE DECLARED TO BE DUE AND PAYABLE), AND
THEREUPON THE PRINCIPAL OF THE LOANS SO DECLARED TO BE DUE AND PAYABLE, TOGETHER
WITH ACCRUED INTEREST THEREON AND ALL FEES AND OTHER OBLIGATIONS OF THE BORROWER
AND THE GUARANTORS ACCRUED HEREUNDER AND UNDER THE NOTES AND THE OTHER LOAN
DOCUMENTS (INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF CASH COLLATERAL TO
SECURE THE LC EXPOSURE AS PROVIDED IN SECTION 2.08(J)), SHALL BECOME DUE AND
PAYABLE

 

81

--------------------------------------------------------------------------------



 

immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor; and in case of an Event of
Default described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), the
Commitments shall automatically terminate and the Notes and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
the other obligations of the Borrower and the Guarantors accrued hereunder and
under the Notes and the other Loan Documents (including, without limitation, the
payment of cash collateral to secure the LC Exposure as provided in
Section 2.08(j)), shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor.


 


(B)           IN THE CASE OF THE OCCURRENCE OF AN EVENT OF DEFAULT, THE
ADMINISTRATIVE AGENT AND THE LENDERS WILL HAVE ALL OTHER RIGHTS AND REMEDIES
AVAILABLE AT LAW AND EQUITY.


 


(C)           ALL PROCEEDS REALIZED FROM THE LIQUIDATION OR OTHER DISPOSITION OF
COLLATERAL OR OTHERWISE RECEIVED AFTER MATURITY OF THE NOTES, WHETHER BY
ACCELERATION OR OTHERWISE, SHALL BE APPLIED:


 

(I)            FIRST, TO PAYMENT OR REIMBURSEMENT OF THAT PORTION OF THE
INDEBTEDNESS CONSTITUTING FEES, EXPENSES AND INDEMNITIES PAYABLE TO THE
ADMINISTRATIVE AGENT IN ITS CAPACITY AS SUCH;

 

(II)           SECOND, PRO RATA TO PAYMENT OR REIMBURSEMENT OF THAT PORTION OF
THE INDEBTEDNESS CONSTITUTING FEES, EXPENSES AND INDEMNITIES PAYABLE TO THE
LENDERS;

 

(III)          THIRD, PRO RATA TO PAYMENT OF ACCRUED INTEREST ON THE LOANS;

 

(IV)          FOURTH, PRO RATA TO PAYMENT OF PRINCIPAL OUTSTANDING ON THE LOANS
AND INDEBTEDNESS OWED TO ANY SWAP LENDER;

 

(V)           FIFTH, PRO RATA TO ANY OTHER INDEBTEDNESS;

 

(VI)          SIXTH, TO SERVE AS CASH COLLATERAL TO BE HELD BY THE
ADMINISTRATIVE AGENT TO SECURE THE LC EXPOSURE; AND

 

(VII)         SEVENTH, ANY EXCESS, AFTER ALL OF THE INDEBTEDNESS SHALL HAVE BEEN
INDEFEASIBLY PAID IN FULL IN CASH, SHALL BE PAID TO THE BORROWER OR AS OTHERWISE
REQUIRED BY ANY GOVERNMENTAL REQUIREMENT.

 


ARTICLE XI
THE AGENTS


 


SECTION 11.01.        APPOINTMENT; POWERS.  EACH OF THE LENDERS AND THE ISSUING
BANK HEREBY IRREVOCABLY APPOINTS THE ADMINISTRATIVE AGENT AS ITS AGENT AND
AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTIONS ON ITS BEHALF AND TO
EXERCISE SUCH POWERS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS
HEREOF AND THE OTHER LOAN DOCUMENTS, TOGETHER WITH SUCH ACTIONS AND POWERS AS
ARE REASONABLY INCIDENTAL THERETO.  THE PROVISIONS OF THIS ARTICLE ARE SOLELY
FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT, THE LENDERS AND THE ISSUING BANK,
AND NEITHER THE


 


82

--------------------------------------------------------------------------------



 

Borrower nor any Subsidiary shall have rights as a third party beneficiary of
any of such provisions.


 


SECTION 11.02.        DUTIES AND OBLIGATIONS OF ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTIES OR OBLIGATIONS EXCEPT THOSE
EXPRESSLY SET FORTH IN THE LOAN DOCUMENTS.  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, (A) THE ADMINISTRATIVE AGENT SHALL NOT BE SUBJECT TO ANY
FIDUCIARY OR OTHER IMPLIED DUTIES, REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED
AND IS CONTINUING (THE USE OF THE TERM “AGENT” HEREIN AND IN THE OTHER LOAN
DOCUMENTS WITH REFERENCE TO THE ADMINISTRATIVE AGENT IS NOT INTENDED TO CONNOTE
ANY FIDUCIARY OR OTHER IMPLIED (OR EXPRESS) OBLIGATIONS ARISING UNDER AGENCY
DOCTRINE OF ANY APPLICABLE LAW; RATHER, SUCH TERM IS USED MERELY AS A MATTER OF
MARKET CUSTOM, AND IS INTENDED TO CREATE OR REFLECT ONLY AN ADMINISTRATIVE
RELATIONSHIP BETWEEN INDEPENDENT CONTRACTING PARTIES), (B) THE ADMINISTRATIVE
AGENT SHALL HAVE NO DUTY TO TAKE ANY DISCRETIONARY ACTION OR EXERCISE ANY
DISCRETIONARY POWERS, EXCEPT AS PROVIDED IN SECTION 11.03, AND (C) EXCEPT AS
EXPRESSLY SET FORTH HEREIN, THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY TO
DISCLOSE, AND SHALL NOT BE LIABLE FOR THE FAILURE TO DISCLOSE, ANY INFORMATION
RELATING TO THE BORROWER OR ANY OF ITS SUBSIDIARIES THAT IS COMMUNICATED TO OR
OBTAINED BY THE BANK SERVING AS ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN
ANY CAPACITY.  THE ADMINISTRATIVE AGENT SHALL NOT BE LIABLE FOR ANY ACTION TAKEN
OR NOT TAKEN BY IT (I) WITH THE CONSENT OR AT THE REQUEST OF THE MAJORITY
LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE
NECESSARY, OR AS THE ADMINISTRATIVE AGENT SHALL BELIEVE IN GOOD FAITH SHALL BE
NECESSARY, UNDER THE CIRCUMSTANCES AS PROVIDED IN SECTIONS 10.02 AND 12.02) OR
(II) IN THE ABSENCE OF ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THE
ADMINISTRATIVE AGENT SHALL BE DEEMED NOT TO HAVE KNOWLEDGE OF ANY DEFAULT UNLESS
AND UNTIL WRITTEN NOTICE THEREOF IS GIVEN TO THE ADMINISTRATIVE AGENT BY THE
BORROWER OR A LENDER, AND SHALL NOT BE RESPONSIBLE FOR OR HAVE ANY DUTY TO
ASCERTAIN OR INQUIRE INTO (I) ANY STATEMENT, WARRANTY OR REPRESENTATION MADE IN
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, (II) THE
CONTENTS OF ANY CERTIFICATE, REPORT OR OTHER DOCUMENT DELIVERED HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT OR IN CONNECTION HEREWITH OR THEREWITH, (III) THE
PERFORMANCE OR OBSERVANCE OF ANY OF THE COVENANTS, AGREEMENTS OR OTHER TERMS OR
CONDITIONS SET FORTH HEREIN OR IN ANY OTHER LOAN DOCUMENT, (IV) THE VALIDITY,
ENFORCEABILITY, EFFECTIVENESS OR GENUINENESS OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY OTHER AGREEMENT, INSTRUMENT OR DOCUMENT, (V) THE SATISFACTION OF
ANY CONDITION SET FORTH IN ARTICLE VI OR ELSEWHERE HEREIN, OTHER THAN TO CONFIRM
RECEIPT OF ITEMS EXPRESSLY REQUIRED TO BE DELIVERED TO THE ADMINISTRATIVE AGENT
OR AS TO THOSE CONDITIONS PRECEDENT EXPRESSLY REQUIRED TO BE TO THE
ADMINISTRATIVE AGENT’S SATISFACTION, (VI) THE EXISTENCE, VALUE, PERFECTION OR
PRIORITY OF ANY COLLATERAL SECURITY OR THE FINANCIAL OR OTHER CONDITION OF THE
BORROWER AND ITS SUBSIDIARIES OR ANY OTHER OBLIGOR OR GUARANTOR, OR (VII) ANY
FAILURE BY THE BORROWER OR ANY OTHER PERSON (OTHER THAN ITSELF) TO PERFORM ANY
OF ITS OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR THE PERFORMANCE
OR OBSERVANCE OF ANY COVENANTS, AGREEMENTS OR OTHER TERMS OR CONDITIONS SET
FORTH HEREIN OR THEREIN.  FOR PURPOSES OF DETERMINING COMPLIANCE WITH THE
CONDITIONS SPECIFIED IN ARTICLE VI, EACH LENDER SHALL BE DEEMED TO HAVE
CONSENTED TO, APPROVED OR ACCEPTED OR TO BE SATISFIED WITH, EACH DOCUMENT OR
OTHER MATTER REQUIRED THEREUNDER TO BE CONSENTED TO OR APPROVED BY OR ACCEPTABLE
OR SATISFACTORY TO A LENDER UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
WRITTEN NOTICE FROM SUCH LENDER PRIOR TO THE PROPOSED CLOSING DATE SPECIFYING
ITS OBJECTION THERETO.


 


SECTION 11.03.        ACTION BY ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT
SHALL HAVE NO DUTY TO TAKE ANY DISCRETIONARY ACTION OR EXERCISE ANY
DISCRETIONARY POWERS, EXCEPT DISCRETIONARY

 

83

--------------------------------------------------------------------------------


 

rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Majority Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 12.02) and in all
cases the Administrative Agent shall be fully justified in failing or refusing
to act hereunder or under any other Loan Documents unless it shall (a) receive
written instructions from the Majority Lenders or the Lenders, as applicable,
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 12.02) specifying the action to be
taken and (b) be indemnified to its satisfaction by the Lenders against any and
all liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action.  The instructions as aforesaid and any
action taken or failure to act pursuant thereto by the Administrative Agent
shall be binding on all of the Lenders.  If a Default has occurred and is
continuing, then the Administrative Agent shall take such action with respect to
such Default as shall be directed by the requisite Lenders in the written
instructions (with indemnities) described in this Section 11.03, provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders.  In no event, however,
shall the Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law.  The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Majority Lenders or the Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise the Administrative Agent shall not be
liable for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except to the extent such liability is determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted primarily from its own gross negligence or willful misconduct.


 


SECTION 11.04.        RELIANCE BY ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE
AGENT SHALL BE ENTITLED TO RELY UPON, AND SHALL NOT INCUR ANY LIABILITY FOR
RELYING UPON, ANY NOTICE, REQUEST, CERTIFICATE, CONSENT, STATEMENT, INSTRUMENT,
DOCUMENT OR OTHER WRITING (INCLUDING ELECTRONIC MESSAGE, INTERNET OR INTRANET
WEB POSTING OR OTHER DISTRIBUTION) BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN
SIGNED, SENT OR OTHERWISE AUTHENTICATED BY THE PROPER PERSON.  THE
ADMINISTRATIVE AGENT ALSO MAY RELY UPON ANY STATEMENT MADE TO IT ORALLY OR BY
TELEPHONE AND BELIEVED BY IT TO BE MADE BY THE PROPER PERSON, AND SHALL NOT
INCUR ANY LIABILITY FOR RELYING THEREON AND EACH OF THE BORROWER, THE LENDERS
AND THE ISSUING BANK HEREBY WAIVES THE RIGHT TO DISPUTE THE ADMINISTRATIVE
AGENT’S RECORD OF SUCH STATEMENT, EXCEPT IN THE CASE OF GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT BY THE ADMINISTRATIVE AGENT.  IN DETERMINING COMPLIANCE WITH
ANY CONDITION HEREUNDER TO THE MAKING OF A LOAN, OR THE ISSUANCE OF A LETTER OF
CREDIT, THAT BY ITS TERMS MUST BE FULFILLED TO THE SATISFACTION OF A LENDER OR
THE ISSUING BANK, THE ADMINISTRATIVE AGENT MAY PRESUME THAT SUCH CONDITION IS
SATISFACTORY TO SUCH LENDER OR THE ISSUING BANK UNLESS THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED NOTICE TO THE CONTRARY FROM SUCH LENDER OR THE ISSUING BANK
PRIOR TO THE MAKING OF SUCH LOAN OR THE ISSUANCE OF SUCH LETTER OF CREDIT.  THE
ADMINISTRATIVE AGENT MAY CONSULT WITH LEGAL COUNSEL (WHO MAY BE COUNSEL FOR THE
BORROWER), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT, AND SHALL
NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT IN ACCORDANCE WITH THE
ADVICE OF ANY SUCH COUNSEL, ACCOUNTANTS OR

 

84

--------------------------------------------------------------------------------



 

experts.  The Administrative Agent may deem and treat the payee of any Note as
the holder thereof for all purposes hereof unless and until a written notice of
the assignment or transfer thereof permitted hereunder shall have been filed
with the Administrative Agent.


 


SECTION 11.05.        SUBAGENTS.  THE ADMINISTRATIVE AGENT MAY PERFORM ANY AND
ALL ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS BY OR THROUGH ANY ONE OR MORE
SUB-AGENTS APPOINTED BY THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT AND
ANY SUCH SUB-AGENT MAY PERFORM ANY AND ALL ITS DUTIES AND EXERCISE ITS RIGHTS
AND POWERS THROUGH THEIR RESPECTIVE RELATED PARTIES.  THE EXCULPATORY PROVISIONS
OF THE PRECEDING SECTIONS OF THIS ARTICLE XI SHALL APPLY TO ANY SUCH SUB-AGENT
AND TO THE RELATED PARTIES OF THE ADMINISTRATIVE AGENT AND ANY SUCH SUB-AGENT,
AND SHALL APPLY TO THEIR RESPECTIVE ACTIVITIES IN CONNECTION WITH THE
SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN AS WELL AS ACTIVITIES
AS ADMINISTRATIVE AGENT.


 


SECTION 11.06.        RESIGNATION OR REMOVAL OF ADMINISTRATIVE AGENT.  SUBJECT
TO THE APPOINTMENT AND ACCEPTANCE OF A SUCCESSOR ADMINISTRATIVE AGENT AS
PROVIDED IN THIS SECTION 11.06, THE ADMINISTRATIVE AGENT MAY RESIGN AT ANY TIME
BY NOTIFYING THE LENDERS, THE ISSUING BANK AND THE BORROWER.  UPON ANY SUCH
RESIGNATION OR REMOVAL, THE MAJORITY LENDERS SHALL HAVE THE RIGHT, IN
CONSULTATION WITH THE BORROWER, TO APPOINT A SUCCESSOR; PROVIDED THAT, NO
CONSULTATION WITH THE BORROWER SHALL BE REQUIRED IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING.  IF NO SUCCESSOR SHALL HAVE BEEN SO APPOINTED BY THE
MAJORITY LENDERS AND SHALL HAVE ACCEPTED SUCH APPOINTMENT WITHIN 30 DAYS AFTER
THE RETIRING AGENT GIVES NOTICE OF ITS RESIGNATION OR REMOVAL OF THE RETIRING
ADMINISTRATIVE AGENT, THEN THE RETIRING ADMINISTRATIVE AGENT MAY, ON BEHALF OF
THE LENDERS AND THE ISSUING BANK, APPOINT A SUCCESSOR ADMINISTRATIVE AGENT
MEETING THE QUALIFICATIONS SET FORTH ABOVE; PROVIDED THAT IF THE RETIRING
ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND THE LENDERS THAT NO
QUALIFYING PERSON HAS ACCEPTED SUCH APPOINTMENT, THEN SUCH RESIGNATION SHALL
NONETHELESS BECOME EFFECTIVE IN ACCORDANCE WITH SUCH NOTICE AND (1) THE RETIRING
ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AND (2) ALL PAYMENTS,
COMMUNICATIONS AND DETERMINATIONS PROVIDED TO BE MADE BY, TO OR THROUGH THE
ADMINISTRATIVE AGENT SHALL INSTEAD BE MADE BY OR TO EACH LENDER AND THE ISSUING
BANK DIRECTLY, UNTIL SUCH TIME AS THE MAJORITY LENDERS APPOINT A SUCCESSOR
ADMINISTRATIVE AGENT AS PROVIDED FOR ABOVE IN THIS PARAGRAPH.  UPON THE
ACCEPTANCE OF ITS APPOINTMENT AS AGENT HEREUNDER BY A SUCCESSOR, SUCH SUCCESSOR
SHALL SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND
DUTIES OF THE RETIRING ADMINISTRATIVE AGENT, AND THE RETIRING ADMINISTRATIVE
AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS HEREUNDER (IF NOT
ALREADY DISCHARGED AS PROVIDED FOR ABOVE IN THIS PARAGRAPH).  THE FEES PAYABLE
BY THE BORROWER TO A SUCCESSOR ADMINISTRATIVE AGENT SHALL BE THE SAME AS THOSE
PAYABLE TO ITS PREDECESSOR UNLESS OTHERWISE AGREED BETWEEN THE BORROWER AND SUCH
SUCCESSOR.  AFTER THE ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER, THE
PROVISIONS OF THIS ARTICLE XI AND SECTION 12.03 SHALL CONTINUE IN EFFECT FOR THE
BENEFIT OF SUCH RETIRING ADMINISTRATIVE AGENT, ITS SUB-AGENTS AND THEIR
RESPECTIVE RELATED PARTIES IN RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO BE
TAKEN BY ANY OF THEM WHILE IT WAS ACTING AS ADMINISTRATIVE AGENT.


 


SECTION 11.07.        AGENTS AS LENDERS.  THE PERSON SERVING AS THE
ADMINISTRATIVE AGENT HEREUNDER SHALL HAVE THE SAME RIGHTS AND POWERS IN ITS
CAPACITY AS A LENDER AS ANY OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH IT
WERE NOT THE ADMINISTRATIVE AGENT AND THE TERM “LENDER” OR “LENDERS” SHALL,
UNLESS OTHERWISE EXPRESSLY INDICATED OR UNLESS THE CONTEXT OTHERWISE REQUIRES,
INCLUDE THE PERSON SERVING AS THE ADMINISTRATIVE AGENT HEREUNDER IN ITS
INDIVIDUAL CAPACITY.

 

85

--------------------------------------------------------------------------------



 

Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.


 


SECTION 11.08.        NO RELIANCE.


 


(A)           EACH LENDER ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE ADMINISTRATIVE AGENT, ANY OTHER AGENT OR ANY OTHER LENDER AND
BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS
OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT AND EACH OTHER
LOAN DOCUMENT TO WHICH IT IS A PARTY.  EACH LENDER ALSO ACKNOWLEDGES THAT IT
WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT, ANY
OTHER AGENT OR ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS
IT SHALL FROM TIME TO TIME DEEM APPROPRIATE, CONTINUE TO MAKE ITS OWN DECISIONS
IN TAKING OR NOT TAKING ACTION UNDER OR BASED UPON THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT, ANY RELATED AGREEMENT OR ANY DOCUMENT FURNISHED HEREUNDER OR
THEREUNDER.  THE AGENTS SHALL NOT BE REQUIRED TO KEEP THEMSELVES INFORMED AS TO
THE PERFORMANCE OR OBSERVANCE BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OF THIS
AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER DOCUMENT REFERRED TO OR PROVIDED FOR
HEREIN OR TO INSPECT THE PROPERTIES OR BOOKS OF THE BORROWER OR ITS
SUBSIDIARIES.  EXCEPT FOR NOTICES, REPORTS AND OTHER DOCUMENTS AND INFORMATION
EXPRESSLY REQUIRED TO BE FURNISHED TO THE LENDERS BY THE ADMINISTRATIVE AGENT
HEREUNDER, NO AGENT OR THE ARRANGER SHALL HAVE ANY DUTY OR RESPONSIBILITY TO
PROVIDE ANY LENDER WITH ANY CREDIT OR OTHER INFORMATION CONCERNING THE AFFAIRS,
FINANCIAL CONDITION OR BUSINESS OF THE BORROWER (OR ANY OF ITS AFFILIATES) WHICH
MAY COME INTO THE POSSESSION OF SUCH AGENT OR ANY OF ITS AFFILIATES.  IN THIS
REGARD, EACH LENDER ACKNOWLEDGES THAT WINSTEAD PC IS ACTING IN THIS TRANSACTION
AS SPECIAL COUNSEL TO THE ADMINISTRATIVE AGENT ONLY, EXCEPT TO THE EXTENT
OTHERWISE EXPRESSLY STATED IN ANY LEGAL OPINION OR ANY LOAN DOCUMENT.  EACH
OTHER PARTY HERETO WILL CONSULT WITH ITS OWN LEGAL COUNSEL TO THE EXTENT THAT IT
DEEMS NECESSARY IN CONNECTION WITH THE LOAN DOCUMENTS AND THE MATTERS
CONTEMPLATED THEREIN.


 


(B)           THE LENDERS ACKNOWLEDGE THAT THE ADMINISTRATIVE AGENT AND THE
ARRANGER ARE ACTING SOLELY IN ADMINISTRATIVE CAPACITIES WITH RESPECT TO THE
STRUCTURING AND SYNDICATION OF THIS FACILITY AND HAVE NO DUTIES,
RESPONSIBILITIES OR LIABILITIES UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS OTHER THAN THEIR ADMINISTRATIVE DUTIES, RESPONSIBILITIES AND
LIABILITIES SPECIFICALLY AS SET FORTH IN THE LOAN DOCUMENTS AND IN THEIR
CAPACITY AS LENDERS HEREUNDER.  IN STRUCTURING, ARRANGING OR SYNDICATING THIS
FACILITY, EACH LENDER ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT AND/OR ARRANGER
MAY BE AN AGENT OR LENDER UNDER THESE NOTES, OTHER LOANS OR OTHER SECURITIES AND
WAIVES ANY EXISTING OR FUTURE CONFLICTS OF INTEREST ASSOCIATED WITH THE THEIR
ROLE IN SUCH OTHER DEBT INSTRUMENTS.  IF IN ITS ADMINISTRATION OF THIS FACILITY
OR ANY OTHER DEBT INSTRUMENT, THE ADMINISTRATIVE AGENT DETERMINES (OR IS GIVEN
WRITTEN NOTICE BY ANY LENDER) THAT A CONFLICT EXISTS, THEN IT SHALL ELIMINATE
SUCH CONFLICT WITHIN 90 DAYS OR RESIGN PURSUANT TO SECTION 11.06 AND SHALL HAVE
NO LIABILITY FOR ACTION TAKEN OR NOT TAKEN WHILE SUCH CONFLICT EXISTED.


 


SECTION 11.09.        ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.  IN CASE OF
THE PENDENCY OF ANY RECEIVERSHIP, INSOLVENCY, LIQUIDATION, BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, ADJUSTMENT, COMPOSITION OR OTHER JUDICIAL
PROCEEDING RELATIVE TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, THE
ADMINISTRATIVE AGENT (IRRESPECTIVE OF WHETHER THE PRINCIPAL OF ANY LOAN SHALL

 

86

--------------------------------------------------------------------------------



 

then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


 


(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS AND ALL OTHER INDEBTEDNESS
THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS MAY BE NECESSARY
OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS AND THE ADMINISTRATIVE
AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE COMPENSATION, EXPENSES,
DISBURSEMENTS AND ADVANCES OF THE LENDERS AND THE ADMINISTRATIVE AGENT AND THEIR
RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER AMOUNTS DUE THE LENDERS AND THE
ADMINISTRATIVE AGENT UNDER SECTION 12.03) ALLOWED IN SUCH JUDICIAL PROCEEDING;
AND


 


(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

 


SECTION 11.10.        AUTHORITY OF ADMINISTRATIVE AGENT TO RELEASE COLLATERAL
AND LIENS.  EACH LENDER AND THE ISSUING BANK HEREBY AUTHORIZES THE
ADMINISTRATIVE AGENT TO RELEASE ANY COLLATERAL THAT IS PERMITTED TO BE SOLD OR
RELEASED PURSUANT TO THE TERMS OF THE LOAN DOCUMENTS.  EACH LENDER AND THE
ISSUING BANK HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT TO EXECUTE AND DELIVER
TO THE BORROWER, AT THE BORROWER’S SOLE COST AND EXPENSE, ANY AND ALL RELEASES
OF LIENS, TERMINATION STATEMENTS, ASSIGNMENTS OR OTHER DOCUMENTS REASONABLY
REQUESTED BY THE BORROWER IN CONNECTION WITH ANY SALE OR OTHER DISPOSITION OF
PROPERTY TO THE EXTENT SUCH SALE OR OTHER DISPOSITION IS PERMITTED BY THE TERMS
OF SECTION 9.12 OR IS OTHERWISE AUTHORIZED BY THE TERMS OF THE LOAN DOCUMENTS.


 


SECTION 11.11.        THE ARRANGER, BOOKRUNNER, ETC.  ANYTHING HEREIN TO THE
CONTRARY NOTWITHSTANDING, NONE OF THE ARRANGERS, SHALL HAVE ANY POWERS, DUTIES,
RESPONSIBILITIES OR LIABILITIES UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS OTHER THAN ITS POWERS, DUTIES, RESPONSIBILITIES AND LIABILITIES IN ITS
CAPACITY, AS APPLICABLE, AS THE ADMINISTRATIVE AGENT, A LENDER OR THE ISSUING
BANK HEREUNDER.

 

87

--------------------------------------------------------------------------------


 


ARTICLE XII
MISCELLANEOUS


 


SECTION 12.01.        NOTICES.


 


(A)           EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS EXPRESSLY
PERMITTED TO BE GIVEN BY TELEPHONE (AND SUBJECT TO SECTION 12.01(B)), ALL
NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND
SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR
REGISTERED MAIL OR SENT BY TELECOPY, AS FOLLOWS:


 

(I)            IF TO THE BORROWER, TO IT AT

 

7700 San Felipe, Suite 485
Houston, TX 77063
Attention:  Mr. Richard Robert
Telecopy:  832-327-2260
Telephone:  832-327-2258

 

(II)           IF TO THE ADMINISTRATIVE AGENT OR THE ISSUING BANK, TO IT AT

 

Citibank, N.A.
8401 N. Central Expressway, Suite 500
Dallas, TX  75225
Attention:  Mr. Steve Black
Telecopy:  972-419-3334
Telephone:  972-419-3406

 

(III)          IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER)
SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 


(B)           NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE
DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATIONS (INCLUDING E-MAIL AND
INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES
PURSUANT TO ARTICLE II, ARTICLE III, ARTICLE IV AND ARTICLE V IF SUCH LENDER OR
THE ISSUING BANK, AS APPLICABLE, HAS NOTIFIED THE ADMINISTRATIVE AGENT THAT IT
IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH ARTICLE BY ELECTRONIC
COMMUNICATION.  THE ADMINISTRATIVE AGENT OR THE BORROWER MAY, IN ITS DISCRETION,
AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC
COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF
SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.

 

88

--------------------------------------------------------------------------------


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 


(C)           ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR TELECOPY NUMBER FOR
NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES
HERETO.  ALL NOTICES AND OTHER COMMUNICATIONS GIVEN TO ANY PARTY HERETO IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN
GIVEN ON THE DATE OF RECEIPT.


 


SECTION 12.02.        WAIVERS; AMENDMENTS.


 


(A)           NO FAILURE ON THE PART OF THE ADMINISTRATIVE AGENT, ANY OTHER
AGENT, THE ISSUING BANK OR ANY LENDER TO EXERCISE AND NO DELAY IN EXERCISING,
AND NO COURSE OF DEALING WITH RESPECT TO, ANY RIGHT, POWER OR PRIVILEGE, OR ANY
ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH RIGHT, POWER OR
PRIVILEGE, UNDER ANY OF THE LOAN DOCUMENTS SHALL OPERATE AS A WAIVER THEREOF,
NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE UNDER
ANY OF THE LOAN DOCUMENTS PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  THE RIGHTS AND REMEDIES OF THE
ADMINISTRATIVE AGENT, ANY OTHER AGENT, THE ISSUING BANK AND THE LENDERS
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT
EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT THEY WOULD OTHERWISE HAVE.  NO WAIVER
OF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR CONSENT TO ANY
DEPARTURE BY THE BORROWER THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE
SAME SHALL BE PERMITTED BY SECTION 12.02(B), AND THEN SUCH WAIVER OR CONSENT
SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH
GIVEN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN
OR ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY
DEFAULT, REGARDLESS OF WHETHER THE ADMINISTRATIVE AGENT, ANY OTHER AGENT, ANY
LENDER OR THE ISSUING BANK MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT
THE TIME.


 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as the
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 12.08
(subject to the terms of Section 4.01, or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on

 

89

--------------------------------------------------------------------------------


 

its own behalf during the pendency of a proceeding relative to any Loan Party
under any debtor relief law; and provided, further, that if at any time there is
no Person acting as the Administrative Agent hereunder and under the other Loan
Documents, then (i) the Majority Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 10.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 4.01, any Lender may, with the consent of the
Majority Lenders, enforce any rights and remedies available to it and as
authorized by the Majority Lenders.

 


(B)           NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF NOR ANY SECURITY
INSTRUMENT NOR ANY PROVISION THEREOF MAY BE WAIVED, AMENDED OR MODIFIED, EXCEPT
PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY THE BORROWER
AND THE MAJORITY LENDERS OR BY THE BORROWER AND THE ADMINISTRATIVE AGENT WITH
THE CONSENT OF THE MAJORITY LENDERS; PROVIDED THAT NO SUCH AGREEMENT SHALL
(I) INCREASE THE COMMITMENT OR THE MAXIMUM CREDIT AMOUNT OF ANY LENDER WITHOUT
THE WRITTEN CONSENT OF SUCH LENDER, (II) INCREASE THE BORROWING BASE WITHOUT THE
WRITTEN CONSENT OF EACH LENDER, DECREASE OR MAINTAIN THE BORROWING BASE WITHOUT
THE CONSENT OF THE MAJORITY LENDERS, OR MODIFY SECTION 2.07 IN ANY MANNER
WITHOUT THE CONSENT OF EACH LENDER, (III) REDUCE THE PRINCIPAL AMOUNT OF ANY
LOAN OR LC DISBURSEMENT OR REDUCE THE RATE OF INTEREST THEREON, OR REDUCE ANY
FEES PAYABLE HEREUNDER, OR REDUCE ANY OTHER INDEBTEDNESS HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED
THEREBY, (IV) POSTPONE THE SCHEDULED DATE OF PAYMENT OR PREPAYMENT OF THE
PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT, OR ANY INTEREST THEREON, OR ANY
FEES PAYABLE HEREUNDER, OR ANY OTHER INDEBTEDNESS HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT, OR REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT, OR
POSTPONE OR EXTEND THE TERMINATION DATE WITHOUT THE WRITTEN CONSENT OF EACH
LENDER AFFECTED THEREBY, (V) CHANGE SECTION 4.01(B) OR SECTION 4.01(C) IN A
MANNER THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (VI) WAIVE OR AMEND SECTION 8.14,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (VII) AMEND SECTION 10.02(C) OR
SECTION 12.14 IN SUCH A MANNER THAT ANY REPAYMENT AMOUNTS OWED BY BORROWER, ANY
SUBSIDIARY OR ANY GUARANTOR TO ANY SWAP LENDER SHALL CEASE TO BE RANKED, SECURED
AND BE GUARANTEED ON A PARI PASSU BASIS WITH RESPECT TO THE REPAYMENT OF
PRINCIPAL OUTSTANDING ON THE LOANS DUE UNDER THIS AGREEMENT, WITHOUT THE WRITTEN
CONSENT OF EACH SWAP LENDER AFFECTED THEREBY, (VIII) RELEASE ANY GUARANTOR
(EXCEPT AS SET FORTH HEREIN OR IN THE GUARANTY AGREEMENT), RELEASE ALL OR
SUBSTANTIALLY ALL OF THE COLLATERAL (OTHER THAN AS PROVIDED IN SECTION 11.10),
OR REDUCE THE PERCENTAGE SET FORTH IN SECTION 8.14(A) TO LESS THAN 90%, WITHOUT
THE WRITTEN CONSENT OF EACH LENDER, OR (IX) CHANGE ANY OF THE PROVISIONS OF THIS
SECTION 12.02(B) OR THE DEFINITION OF “MAJORITY LENDERS” OR ANY OTHER PROVISION
HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO WAIVE, AMEND
OR MODIFY ANY RIGHTS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENTS OR MAKE ANY
DETERMINATION OR GRANT ANY CONSENT HEREUNDER OR ANY OTHER LOAN DOCUMENTS,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER; PROVIDED FURTHER THAT (A) NO SUCH
AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE
ADMINISTRATIVE AGENT, ANY OTHER AGENT, OR THE ISSUING BANK HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT, SUCH OTHER AGENT OR THE ISSUING BANK, AS THE CASE MAY BE, AND (B) NOTHING
IN THIS SECTION 12.02 SHALL CAUSE ANY WAIVER, AMENDMENT, MODIFICATION OR CONSENT
TO (I) ANY FEE LETTER BETWEEN THE BORROWER AND ANY LENDER, AGENT OR THE
ADMINISTRATIVE AGENT OR ISSUING BANK TO REQUIRE THE CONSENT OF THE MAJORITY
LENDERS, (II) ANY LETTER OF CREDIT AGREEMENTS BETWEEN THE BORROWER OR ANY
SUBSIDIARY OF THE BORROWER AND THE ISSUING BANK TO REQUIRE THE CONSENT OF THE
MAJORITY LENDERS, (III) ANY LETTER OF CREDIT ISSUED BY THE ISSUING BANK PURSUANT
TO THE TERMS OF THIS AGREEMENT TO REQUIRE THE

 

90

--------------------------------------------------------------------------------



 

consent of the Majority Lenders except as specifically required by Section 2.08
and (IV) any Swap Agreement between the Borrower or any of its Subsidiaries, and
the Administrative Agent, any Agent or any Lender, or any Affiliate of any
thereof, to require the consent of the Majority Lenders.


 


SECTION 12.03.        EXPENSES, INDEMNITY; DAMAGE WAIVER.


 


(A)           THE BORROWER SHALL PAY (I) ALL REASONABLE OUT-OF-POCKET EXPENSES
INCURRED BY THE ADMINISTRATIVE AGENT AND ITS AFFILIATES, INCLUDING, WITHOUT
LIMITATION, THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL AND OTHER
OUTSIDE CONSULTANTS FOR THE ADMINISTRATIVE AGENT, THE REASONABLE TRAVEL,
PHOTOCOPY, MAILING, COURIER, TELEPHONE AND OTHER SIMILAR EXPENSES, AND THE COST
OF ENVIRONMENTAL AUDITS AND SURVEYS AND APPRAISALS, IN CONNECTION WITH THE
SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN, THE PREPARATION,
NEGOTIATION, EXECUTION, DELIVERY AND ADMINISTRATION (BOTH BEFORE AND AFTER THE
EXECUTION HEREOF AND INCLUDING ADVICE OF COUNSEL TO THE ADMINISTRATIVE AGENT AS
TO THE RIGHTS AND DUTIES OF THE ADMINISTRATIVE AGENT AND THE LENDERS WITH
RESPECT THERETO) OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
AMENDMENTS, MODIFICATIONS OR WAIVERS OF OR CONSENTS RELATED TO THE PROVISIONS
HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY SHALL BE CONSUMMATED), (II) ALL COSTS, EXPENSES, TAXES, ASSESSMENTS AND
OTHER CHARGES INCURRED BY ANY AGENT OR ANY LENDER IN CONNECTION WITH ANY FILING,
REGISTRATION, RECORDING OR PERFECTION OF ANY SECURITY INTEREST CONTEMPLATED BY
THIS AGREEMENT OR ANY SECURITY INSTRUMENT OR ANY OTHER DOCUMENT REFERRED TO
THEREIN, (III) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ISSUING
BANK IN CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER, (IV) ALL OUT-OF-POCKET
EXPENSES INCURRED BY ANY AGENT, THE ISSUING BANK OR ANY LENDER, INCLUDING THE
FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY AGENT, THE ISSUING BANK
OR ANY LENDER, IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, INCLUDING ITS RIGHTS
UNDER THIS SECTION 12.03, OR IN CONNECTION WITH THE LOANS MADE OR LETTERS OF
CREDIT ISSUED HEREUNDER, INCLUDING, WITHOUT LIMITATION, ALL SUCH OUT-OF-POCKET
EXPENSES INCURRED DURING ANY WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT
OF SUCH LOANS OR LETTERS OF CREDIT.


 


(B)           THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT (AND ANY
SUB-AGENT THEREOF), EACH LENDER AND THE ISSUING BANK, AND EACH RELATED PARTY OF
ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES, PENALTIES AND RELATED EXPENSES (INCLUDING THE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), AND SHALL
INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM ALL FEES AND TIME CHARGES AND
DISBURSEMENTS FOR ATTORNEYS WHO MAY BE EMPLOYEES OF ANY INDEMNITEE, INCURRED BY
ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY THE
BORROWER OR ANY SUBSIDIARY ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF
(I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR

 

91

--------------------------------------------------------------------------------



 

THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) ANY
LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY
OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE BORROWER OR ANY
SUBSIDIARY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO,
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES, PENALTIES OR RELATED
EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE BORROWER
OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH
INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF THE
BORROWER OR SUCH LOAN PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN
ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.


 


(C)           TO THE EXTENT THAT THE BORROWER FAILS TO INDEFEASIBLY PAY ANY
AMOUNT REQUIRED TO BE PAID BY IT TO ANY AGENT, THE ARRANGER OR THE ISSUING BANK
UNDER SECTION 12.03(A) OR (B), EACH LENDER SEVERALLY AGREES TO PAY TO SUCH AGENT
(OR ANY SUB-AGENT), THE ISSUING BANK, OR SUCH RELATED PARTY AS THE CASE MAY BE,
SUCH LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT THE
APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID
AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM,
DAMAGE, LIABILITY, PENALTY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED
BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT (OR ANY SUB-AGENT) OR THE
ISSUING BANK IN ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF THE
FOREGOING ACTING FOR THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR ISSUING
BANK IN CONNECTION WITH SUCH CAPACITY.  THE OBLIGATIONS OF THE LENDERS UNDER
THIS PARAGRAPH (C) ARE SEVERAL AND NOT JOINT.


 


(D)           TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER
SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS, ANY LOAN OR LETTER
OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN
PARAGRAPH (B) ABOVE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER

 

92

--------------------------------------------------------------------------------



 

information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.


 


(E)           ALL AMOUNTS DUE UNDER THIS SECTION 12.03 SHALL BE PAYABLE NOT
LATER THAN THREE BUSINESS DAYS AFTER WRITTEN DEMAND THEREFOR.


 


(F)            THE PROVISIONS OF THIS SECTION 12.03 SHALL REMAIN OPERATIVE AND
IN FULL FORCE AND EFFECT REGARDLESS OF THE EXPIRATION OF THE TERM OF THIS
AGREEMENT, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE
REPAYMENT OF ANY OF THE LOANS, THE EXPIRATION OF THE COMMITMENTS, THE EXPIRATION
OF ANY LETTER OF CREDIT, THE INVALIDITY OR UNENFORCEABILITY OF ANY TERM OR
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY INVESTIGATION
MADE BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING
BANK.


 


SECTION 12.04.        SUCCESSORS AND ASSIGNS.


 


(A)           THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF THE ISSUING BANK THAT ISSUES ANY
LETTER OF CREDIT), EXCEPT THAT (I) THE BORROWER MAY NOT ASSIGN OR OTHERWISE
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN
CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR TRANSFER BY THE BORROWER
WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND (II) NO LENDER MAY ASSIGN OR
OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ASSIGNEE
IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS SECTION, (II) BY WAY
OF PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (D) OF THIS
SECTION OR (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT
TO THE RESTRICTIONS OF PARAGRAPH (F) OF THIS SECTION (AND ANY OTHER ATTEMPTED
ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND VOID).  NOTHING IN
THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY
PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF THE ISSUING BANK THAT ISSUES ANY
LETTER OF CREDIT), PARTICIPANTS (TO THE EXTENT PROVIDED IN SECTION 12.04(C))
AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF
THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS) ANY LEGAL OR
EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 


(B)           (I)   SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 12.04(B)(II),
ANY LENDER MAY ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT
(SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) OF:


 


(A)    THE BORROWER, PROVIDED THAT NO CONSENT OF THE BORROWER SHALL BE REQUIRED
IF SUCH ASSIGNMENT IS TO A LENDER, AN AFFILIATE OF A LENDER, AN APPROVED FUND
OR, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, IS TO ANY OTHER
ASSIGNEE; AND

 


(B)    THE ADMINISTRATIVE AGENT, PROVIDED THAT NO CONSENT OF THE ADMINISTRATIVE
AGENT SHALL BE REQUIRED FOR AN ASSIGNMENT TO AN ASSIGNEE THAT IS A LENDER
IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH ASSIGNMENT.

 

93

--------------------------------------------------------------------------------


 

(II)           ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL
CONDITIONS:

 

(A)          EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OF
A LENDER OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING
LENDER’S COMMITMENT OR LOANS, THE AMOUNT OF THE COMMITMENT OR LOANS OF THE
ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE THE
ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE
ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN $5,000,000 UNLESS EACH OF THE
BORROWER AND THE ADMINISTRATIVE AGENT OTHERWISE CONSENT, PROVIDED THAT NO SUCH
CONSENT OF THE BORROWER SHALL BE REQUIRED IF AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING;

 

(B)           EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT;

 

(C)           THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING
AND RECORDATION FEE OF $3,500 (WHICH FEE MAY BE WAIVED OR REDUCED IN THE SOLE
DISCRETION OF THE ADMINISTRATIVE AGENT AND WHICH FEE SHALL NOT APPLY WHERE THE
ASSIGNEE IS ANOTHER LENDER); AND

 

(D)          THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

 

(III)          SUBJECT TO SECTION 12.04(B)(IV) AND THE ACCEPTANCE AND RECORDING
THEREOF BY THE ADMINISTRATIVE AGENT, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED
IN EACH ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY
HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT,
AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST
ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING
ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH
LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE
BENEFITS OF SECTION 5.01, SECTION 5.02, SECTION 5.03 AND SECTION 12.03).  ANY
ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT
THAT DOES NOT COMPLY WITH THIS SECTION 12.04 SHALL BE TREATED FOR PURPOSES OF
THIS AGREEMENT AS A SALE BY SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND
OBLIGATIONS IN ACCORDANCE WITH SECTION 12.04(C).

 

(IV)          THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS PURPOSE AS AN
AGENT OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH
ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF
THE NAMES AND ADDRESSES OF THE LENDERS, AND THE MAXIMUM CREDIT AMOUNT OF, AND
PRINCIPAL AMOUNT OF THE LOANS AND LC DISBURSEMENTS OWING TO, EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN
THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWER, THE ADMINISTRATIVE AGENT,
THE ISSUING BANK AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN
THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES
OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL
BE AVAILABLE FOR INSPECTION BY THE BORROWER, THE ISSUING BANK AND ANY LENDER, AT
ANY REASONABLE TIME AND FROM

 

94

--------------------------------------------------------------------------------


 

time to time upon reasonable prior notice.  In connection with any changes to
the Register, if necessary, the Administrative Agent will reflect the revisions
on Annex I and forward a copy of such revised Annex I to the Borrower, the
Issuing Bank and each Lender.

 

(V)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED
ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER
HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO IN
SECTION 12.04(B) AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY
SECTION 12.04(B), THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND
ASSUMPTION AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO
ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN
RECORDED IN THE REGISTER AS PROVIDED IN THIS SECTION 12.04(B).

 


(C)           (I)            ANY LENDER MAY, WITHOUT THE CONSENT OF THE
BORROWER, THE ADMINISTRATIVE AGENT OR THE ISSUING BANK, SELL PARTICIPATIONS TO
ONE OR MORE BANKS OR OTHER ENTITIES OTHER THAN THE BORROWER, ANY GUARANTOR AND
THEIR AFFILIATES (A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT AND THE LOANS OWING TO IT); PROVIDED THAT (A) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS AND (C) THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH
LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A
PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO
ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF
ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY
PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE
TO ANY AMENDMENT, MODIFICATION OR WAIVER DESCRIBED IN THE PROVISO TO
SECTION 12.02 THAT AFFECTS SUCH PARTICIPANT.  IN ADDITION SUCH AGREEMENT MUST
PROVIDE THAT THE PARTICIPANT BE BOUND BY THE PROVISIONS OF SECTION 12.03. 
SUBJECT TO SECTION 12.04(C)(II), THE BORROWER AGREES THAT EACH PARTICIPANT SHALL
BE ENTITLED TO THE BENEFITS OF SECTION 5.01, SECTION 5.02 AND SECTION 5.03 TO
THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY
ASSIGNMENT PURSUANT TO SECTION 12.04(B).  TO THE EXTENT PERMITTED BY LAW, EACH
PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 12.08 AS THOUGH IT
WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO
SECTION 4.01(C) AS THOUGH IT WERE A LENDER.


 

(II)           A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER SECTION 5.01 OR SECTION 5.03 THAN THE APPLICABLE LENDER WOULD HAVE
BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH
PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE
WITH THE BORROWER’S PRIOR WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A
FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF
SECTION 5.03 UNLESS THE BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH
PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWER, TO
COMPLY WITH SECTION 5.03(E) AS THOUGH IT WERE A LENDER.

 


(D)           ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING, WITHOUT LIMITATION, ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK,

 

95

--------------------------------------------------------------------------------



 

and this Section 12.04(d) shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


 


(E)           NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS SECTION 12.04, NO
TRANSFER OR ASSIGNMENT OF THE INTERESTS OR OBLIGATIONS OF ANY LENDER OR ANY
GRANT OF PARTICIPATIONS THEREIN SHALL BE PERMITTED IF SUCH TRANSFER, ASSIGNMENT
OR GRANT WOULD REQUIRE THE BORROWER AND THE GUARANTORS TO FILE A REGISTRATION
STATEMENT WITH THE SEC OR TO QUALIFY THE LOANS UNDER THE “BLUE SKY” LAWS OF ANY
STATE.


 


SECTION 12.05.        SURVIVAL; REVIVAL; REINSTATEMENT.


 


(A)           ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE BY
THE BORROWER HEREIN AND IN THE CERTIFICATES OR OTHER INSTRUMENTS DELIVERED IN
CONNECTION WITH OR PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
BE CONSIDERED TO HAVE BEEN RELIED UPON BY THE OTHER PARTIES HERETO AND SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE MAKING OF ANY LOANS
AND ISSUANCE OF ANY LETTERS OF CREDIT, REGARDLESS OF ANY INVESTIGATION MADE BY
ANY SUCH OTHER PARTY OR ON ITS BEHALF AND NOTWITHSTANDING THAT THE
ADMINISTRATIVE AGENT, ANY OTHER AGENT, THE ISSUING BANK OR ANY LENDER MAY HAVE
HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT REPRESENTATION OR WARRANTY
AT THE TIME ANY CREDIT IS EXTENDED HEREUNDER, AND SHALL CONTINUE IN FULL FORCE
AND EFFECT AS LONG AS THE PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY LOAN OR
ANY FEE OR ANY OTHER AMOUNT PAYABLE UNDER THIS AGREEMENT IS OUTSTANDING AND
UNPAID OR ANY LETTER OF CREDIT IS OUTSTANDING AND SO LONG AS THE COMMITMENTS
HAVE NOT EXPIRED OR TERMINATED.  THE PROVISIONS OF SECTION 5.01, SECTION 5.02,
SECTION 5.03 AND SECTION 12.03 AND ARTICLE XI SHALL SURVIVE AND REMAIN IN FULL
FORCE AND EFFECT REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY, THE REPAYMENT OF THE LOANS, THE EXPIRATION OR TERMINATION OF THE LETTERS
OF CREDIT AND THE COMMITMENTS OR THE TERMINATION OF THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY PROVISION HEREOF OR THEREOF.


 


(B)           TO THE EXTENT THAT ANY PAYMENTS ON THE INDEBTEDNESS OR PROCEEDS OF
ANY COLLATERAL ARE SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR
PREFERENTIAL, SET ASIDE OR REQUIRED TO BE REPAID TO A TRUSTEE, DEBTOR IN
POSSESSION, RECEIVER OR OTHER PERSON UNDER ANY BANKRUPTCY LAW, COMMON LAW OR
EQUITABLE CAUSE, THEN TO SUCH EXTENT, THE INDEBTEDNESS SO SATISFIED SHALL BE
REVIVED AND CONTINUE AS IF SUCH PAYMENT OR PROCEEDS HAD NOT BEEN RECEIVED AND
THE ADMINISTRATIVE AGENT’S AND THE LENDERS’ LIENS, SECURITY INTERESTS, RIGHTS,
POWERS AND REMEDIES UNDER THIS AGREEMENT AND EACH LOAN DOCUMENT SHALL CONTINUE
IN FULL FORCE AND EFFECT.  IN SUCH EVENT, EACH LOAN DOCUMENT SHALL BE
AUTOMATICALLY REINSTATED AND THE BORROWER SHALL TAKE SUCH ACTION AS MAY BE
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT AND THE LENDERS TO EFFECT SUCH
REINSTATEMENT.


 


SECTION 12.06.        COUNTERPARTS; INTEGRATION; EFFECTIVENESS.


 


(A)           THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS (AND BY DIFFERENT
PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN
ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A SINGLE
CONTRACT.

 

96

--------------------------------------------------------------------------------


 


(B)           THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY SEPARATE LETTER
AGREEMENTS WITH RESPECT TO FEES PAYABLE TO THE ADMINISTRATIVE AGENT CONSTITUTE
THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL
OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF.  THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


 


(C)           EXCEPT AS PROVIDED IN SECTION 6.01, THIS AGREEMENT SHALL BECOME
EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS HEREOF WHICH, WHEN
TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF THE OTHER PARTIES HERETO, AND
THEREAFTER SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


 


(D)           ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES AND RECORDS ACT,
OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC TRANSACTIONS
ACT.


 


SECTION 12.07.        SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY
JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF
SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY,
LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS HEREOF OR THEREOF; AND
THE INVALIDITY OF A PARTICULAR PROVISION IN A PARTICULAR JURISDICTION SHALL NOT
INVALIDATE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


SECTION 12.08.        RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, EACH LENDER, THE ISSUING BANK, AND EACH OF THEIR
RESPECTIVE AFFILIATES ARE HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO TIME,
TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET OFF AND APPLY ANY AND ALL
DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL, IN WHATEVER
CURRENCY) AT ANY TIME HELD AND OTHER OBLIGATIONS (OF WHATSOEVER KIND, INCLUDING,
WITHOUT LIMITATION, OBLIGATIONS UNDER SWAP AGREEMENTS) AT ANY TIME OWING BY SUCH
LENDER OR AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER OR ANY
SUBSIDIARY AGAINST ANY OF AND ALL THE OBLIGATIONS OF THE BORROWER OR ANY
SUBSIDIARY OWED TO SUCH LENDER NOW OR HEREAFTER EXISTING UNDER THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER SHALL HAVE
MADE ANY DEMAND UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND ALTHOUGH
SUCH OBLIGATIONS MAY BE UNMATURED.  THE RIGHTS OF EACH LENDER UNDER THIS
SECTION 12.08 ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER
RIGHTS OF SETOFF) WHICH SUCH LENDER OR ITS AFFILIATES MAY HAVE.  EACH LENDER AND
THE ISSUING BANK AGREES TO NOTIFY THE BORROWER AND THE

 

97

--------------------------------------------------------------------------------



 

Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 


SECTION 12.09.        GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.


 


(A)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.


 


(B)           SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF TEXAS SITTING IN DALLAS COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE NORTHERN DIVISION OF TEXAS, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL, NON-APPEALABLE JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY SUBSIDIARY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


(C)           WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


 


(D)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.01.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


 


SECTION 12.10.        HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF
CONTENTS USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 12.11.        CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND THE LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE
INFORMATION (AS DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (A) TO
ITS AND ITS AFFILIATES’ RESPECTIVE PARTNERS, DIRECTORS, MANAGERS, OFFICERS,
ADVISORS, EMPLOYEES AND AGENTS, INCLUDING ACCOUNTANTS, LEGAL COUNSEL AND OTHER
ADVISORS (IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM SUCH DISCLOSURE IS MADE
WILL BE

 

98

--------------------------------------------------------------------------------



 

informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement
or any other Loan Document, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 12.11, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any Swap Agreement relating to the
Borrower and its obligations, (g) with the consent of the Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section 12.11 or (ii) becomes available to the Administrative
Agent, the Issuing Bank or any Lender on a nonconfidential basis from a source
other than the Borrower.  For the purposes of this Section 12.11, “Information”
means all information received from the Borrower or any Subsidiary relating to
the Borrower or any Subsidiary and their businesses, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or a
Subsidiary; provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 12.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 


SECTION 12.12.        INTEREST RATE LIMITATION.  IT IS THE INTENTION OF THE
PARTIES HERETO THAT EACH LENDER SHALL CONFORM STRICTLY TO USURY LAWS APPLICABLE
TO IT.  ACCORDINGLY, IF THE TRANSACTIONS CONTEMPLATED HEREBY WOULD BE USURIOUS
AS TO ANY LENDER UNDER LAWS APPLICABLE TO IT (INCLUDING THE LAWS OF THE UNITED
STATES OF AMERICA AND THE STATE OF TEXAS OR ANY OTHER JURISDICTION WHOSE LAWS
MAY BE MANDATORILY APPLICABLE TO SUCH LENDER NOTWITHSTANDING THE OTHER
PROVISIONS OF THIS AGREEMENT), THEN, IN THAT EVENT, NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN ANY OF THE LOAN DOCUMENTS OR ANY AGREEMENT ENTERED INTO IN
CONNECTION WITH OR AS SECURITY FOR THE NOTES, IT IS AGREED AS FOLLOWS:  (I) THE
AGGREGATE OF ALL CONSIDERATION WHICH CONSTITUTES INTEREST UNDER LAW APPLICABLE
TO ANY LENDER THAT IS CONTRACTED FOR, TAKEN, RESERVED, CHARGED OR RECEIVED BY
SUCH LENDER UNDER ANY OF THE LOAN DOCUMENTS OR AGREEMENTS OR OTHERWISE IN
CONNECTION WITH THE NOTES SHALL UNDER NO CIRCUMSTANCES EXCEED THE MAXIMUM AMOUNT
ALLOWED BY SUCH APPLICABLE LAW, AND ANY EXCESS SHALL BE CANCELED AUTOMATICALLY
AND IF THERETOFORE PAID SHALL BE CREDITED BY SUCH LENDER ON THE PRINCIPAL AMOUNT
OF THE INDEBTEDNESS (OR, TO THE EXTENT THAT THE PRINCIPAL AMOUNT OF THE
INDEBTEDNESS SHALL HAVE BEEN OR WOULD THEREBY BE PAID IN FULL, REFUNDED BY SUCH
LENDER TO THE BORROWER); AND (II) IN THE EVENT THAT THE MATURITY OF THE NOTES IS
ACCELERATED BY REASON OF AN ELECTION OF THE HOLDER THEREOF RESULTING FROM ANY
EVENT OF DEFAULT UNDER THIS AGREEMENT OR OTHERWISE, OR IN THE EVENT OF ANY
REQUIRED OR PERMITTED PREPAYMENT, THEN SUCH CONSIDERATION THAT CONSTITUTES
INTEREST UNDER LAW APPLICABLE TO ANY LENDER MAY NEVER INCLUDE MORE THAN THE
MAXIMUM AMOUNT ALLOWED BY SUCH APPLICABLE LAW, AND EXCESS INTEREST, IF ANY,
PROVIDED FOR IN THIS AGREEMENT OR OTHERWISE SHALL BE CANCELED AUTOMATICALLY BY
SUCH LENDER AS OF THE DATE OF SUCH ACCELERATION OR PREPAYMENT AND, IF
THERETOFORE PAID, SHALL BE CREDITED BY SUCH LENDER ON THE PRINCIPAL AMOUNT OF
THE INDEBTEDNESS (OR, TO THE EXTENT THAT THE PRINCIPAL AMOUNT OF

 

99

--------------------------------------------------------------------------------



 

the Indebtedness shall have been or would thereby be paid in full, refunded by
such Lender to the Borrower).  All sums paid or agreed to be paid to any Lender
for the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Lender, be amortized, prorated, allocated
and spread throughout the stated term of the Loans evidenced by the Notes until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law.  If
at any time and from time to time (i) the amount of interest payable to any
Lender on any date shall be computed at the Highest Lawful Rate applicable to
such Lender pursuant to this Section 12.12 and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable to such
Lender would be less than the amount of interest payable to such Lender computed
at the Highest Lawful Rate applicable to such Lender, then the amount of
interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12.  To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect. 
Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder.

 


SECTION 12.13.        EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT
IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD
NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”


 


SECTION 12.14.        COLLATERAL MATTERS; SWAP AGREEMENTS.  THE BENEFIT OF THE
SECURITY INSTRUMENTS AND OF THE PROVISIONS OF THIS AGREEMENT RELATING TO ANY
COLLATERAL SECURING THE INDEBTEDNESS SHALL ALSO EXTEND TO AND BE AVAILABLE TO
ANY SWAP LENDER WITH RESPECT TO AMOUNTS PAYABLE BY THE BORROWER, ANY SUBSIDIARY,
AND ANY GUARANTOR UNDER ANY SWAP AGREEMENT ON A PARI PASSU BASIS WITH RESPECT TO
REPAYMENT OF PRINCIPAL OUTSTANDING ON LOANS DUE UNDER THIS

 

100

--------------------------------------------------------------------------------



 

Agreement.  Except as otherwise provided in Section 12.02(b)(vii), no Swap
Lender shall have any voting rights under any Loan Document as a result of the
existence of obligations owed to it under any such Swap Agreements.  All Swap
Agreements between the Borrower or any Subsidiary and any Swap Lender are
independent agreements governed by the terms thereof and will remain in full
force and effect, unaffected by any repayment, prepayment, acceleration,
reduction, increase or change in the terms of the Loans created under this
Agreement except as otherwise provided in said Swap Agreement.

 


SECTION 12.15.        NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS, AND THE AGREEMENT OF THE LENDERS TO MAKE LOANS AND THE ISSUING
BANK TO ISSUE, AMEND, RENEW OR EXTEND LETTERS OF CREDIT HEREUNDER ARE SOLELY FOR
THE BENEFIT OF THE BORROWER, AND NO OTHER PERSON (INCLUDING, WITHOUT LIMITATION,
ANY SUBSIDIARY OF THE BORROWER, ANY OBLIGOR, CONTRACTOR, SUBCONTRACTOR, SUPPLIER
OR MATERIALMAN) SHALL HAVE ANY RIGHTS, CLAIMS, REMEDIES OR PRIVILEGES HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT AGAINST THE ADMINISTRATIVE AGENT, ANY OTHER
AGENT, THE ISSUING BANK OR ANY LENDER FOR ANY REASON WHATSOEVER.  THERE ARE NO
THIRD PARTY BENEFICIARIES.


 


SECTION 12.16.        USA PATRIOT ACT NOTICE.  EACH LENDER HEREBY NOTIFIES THE
BORROWER THAT PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF
PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26, 2001)) (THE “ACT”), IT IS REQUIRED
TO OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE BORROWER, WHICH
INFORMATION INCLUDES THE NAME AND ADDRESS OF THE BORROWER AND OTHER INFORMATION
THAT WILL ALLOW SUCH LENDER TO IDENTIFY THE BORROWER IN ACCORDANCE WITH THE ACT.


 


SECTION 12.17.        AMENDMENT AND RESTATEMENT; RELEASE.  THIS AGREEMENT AMENDS
AND RESTATES IN ITS ENTIRETY THE ORIGINAL CREDIT AGREEMENT.  THE EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH DOES
NOT EXTINGUISH THE INDEBTEDNESS OUTSTANDING IN CONNECTION WITH THE ORIGINAL
CREDIT AGREEMENT NOR DOES IT CONSTITUTE A NOVATION WITH RESPECT TO SUCH
INDEBTEDNESS.  THE BORROWER REPRESENTS AND WARRANTS THAT AS OF THE DATE HEREOF
THERE ARE NO CLAIMS OR OFFSETS AGAINST OR DEFENSES OR COUNTERCLAIMS TO ITS OR
ANY GUARANTORS OBLIGATIONS UNDER THE ORIGINAL CREDIT AGREEMENT, THE OTHER LOAN
DOCUMENTS.  TO INDUCE THE ADMINISTRATIVE AGENT AND THE LENDERS TO ENTER INTO
THIS AGREEMENT, THE BORROWER AND, BY THE EXECUTION OF THE LOAN DOCUMENTS TO
WHICH IT IS A PARTY, EACH GUARANTOR WAIVES ANY AND ALL CLAIMS, OFFSETS, DEFENSES
OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE HEREOF AND
HEREBY RELEASES THE ADMINISTRATIVE AGENT, THE LENDERS, AND THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND ATTORNEYS (COLLECTIVELY, THE
“RELEASED PARTIES”) FROM ANY AND ALL OBLIGATIONS, INDEBTEDNESS, LIABILITY,
CLAIMS, RIGHTS, CAUSES OF ACTION OR DEMANDS WHATSOEVER, WHETHER KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED WHICH BORROWER OR ANY GUARANTOR EVER HAD, NOW
HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING PRIOR TO THE
DATE HEREOF OR FROM OR IN CONNECTION WITH THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

101

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:

VANGUARD NATURAL GAS, LLC

 

 

 

 

 

By:

   /s/ Richard Robert

 

 

   Richard Robert

 

 

   Executive Vice President

 

 

   and Chief Financial Officer

 

102

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

CITIBANK, N.A.

as Administrative Agent

 

 

 

 

 

 

By:

   /s/ Ryan Watson

 

 

   Ryan Watson

 

 

   Vice President

 

 

LENDERS:

CITIBANK, N.A.

 

 

 

 

 

By:

   /s/ Ryan Watson

 

 

   Ryan Watson

 

 

   Vice President

 

103

--------------------------------------------------------------------------------


 

LENDERS:

BNP PARIBAS

 

 

 

 

 

By:  

     /s/ David Dodd

 

Name:

David Dodd

 

Title:

Managing Director

 

 

 

 

 

 

 

By:  

     /s/ Betsy Jocher

 

Name:

Betsy Jocher

 

Title:

Director

 

104

--------------------------------------------------------------------------------


 

LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:  

     /s/ Shawn Young

 

Name:

Shawn Young

 

Title:

Director

 

105

--------------------------------------------------------------------------------


 

LENDERS:

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:  

    /s/ David Mills

 

Name:

David Mills

 

Title:

Director

 

106

--------------------------------------------------------------------------------